Exhibit 10.6

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 17, 2008

 

Among

 

MXENERGY INC. and

MXENERGY ELECTRIC INC.

 

as Borrowers,

 

MXENERGY HOLDINGS INC. AND CERTAIN SUBSIDIARIES THEREOF,

 

as Guarantors,

 

 THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

as Lenders,

 

and

 

SOCIÉTÉ GÉNÉRALE,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

SOCIÉTÉ GÉNÉRALE,

 

Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

Section 1.01

Certain Defined Terms

1

 

 

 

Section 1.02

Computation of Time Periods

32

 

 

 

Section 1.03

Accounting Terms

32

 

 

 

Section 1.04

Types of Advances

32

 

 

 

Section 1.05

Miscellaneous

33

 

 

 

ARTICLE II THE ADVANCES

33

 

 

 

Section 2.01

The Advances

33

 

 

 

Section 2.02

Method of Borrowing

34

 

 

 

Section 2.03

Fees

38

 

 

 

Section 2.04

Reduction of the Revolving Commitments

39

 

 

 

Section 2.05

Repayment

39

 

 

 

Section 2.06

Interest

40

 

 

 

Section 2.07

Prepayments

42

 

 

 

Section 2.08

Funding Losses

44

 

 

 

Section 2.09

Increased Costs

44

 

 

 

Section 2.10

Payments and Computations

46

 

 

 

Section 2.11

Taxes

47

 

 

 

Section 2.12

Sharing of Payments, Etc

49

 

 

 

Section 2.13

Applicable Lending Offices

50

 

 

 

Section 2.14

Letters of Credit

51

 

 

 

Section 2.15

Mitigation Obligations; Replacement of Lenders

56

 

 

 

ARTICLE III CONDITIONS OF LENDING

57

 

 

 

Section 3.01

Initial Conditions Precedent

57

 

 

 

Section 3.02

Conditions Precedent to Each Credit Event

61

 

 

 

Section 3.03

Determinations Under Section 3.01 and 3.02

62

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

62

 

 

 

Section 4.01

Existence; Subsidiaries

62

 

 

 

Section 4.02

Power and Authority

62

 

 

 

Section 4.03

Authorization and Approvals

63

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 4.04

Enforceable Obligations

63

 

 

 

Section 4.05

Financial Statements; No Material Adverse Effect

63

 

 

 

Section 4.06

True and Complete Disclosure

64

 

 

 

Section 4.07

Litigation

64

 

 

 

Section 4.08

Compliance with Laws

64

 

 

 

Section 4.09

No Default

65

 

 

 

Section 4.10

Subsidiaries; Corporate Structure

65

 

 

 

Section 4.11

Condition of Properties

65

 

 

 

Section 4.12

Environmental Condition

65

 

 

 

Section 4.13

Insurance

66

 

 

 

Section 4.14

Taxes

66

 

 

 

Section 4.15

ERISA Compliance

67

 

 

 

Section 4.16

Security Interests

67

 

 

 

Section 4.17

Bank Accounts

68

 

 

 

Section 4.18

Labor Relations

68

 

 

 

Section 4.19

Intellectual Property

68

 

 

 

Section 4.20

Solvency

68

 

 

 

Section 4.21

Senior Indebtedness

69

 

 

 

Section 4.22

Margin Regulations

69

 

 

 

Section 4.23

Investment Company Act; Public Utility Holding Company Act

69

 

 

 

Section 4.24

Names and Locations

69

 

 

 

Section 4.25

Revisions or Updates to the Schedules

69

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

70

 

 

 

Section 5.01

Preservation of Existence, Etc

70

 

 

 

Section 5.02

Compliance with Laws, Etc

70

 

 

 

Section 5.03

Maintenance of Property

70

 

 

 

Section 5.04

Maintenance of Insurance

71

 

 

 

Section 5.05

Payment of Taxes, Etc

71

 

 

 

Section 5.06

Reporting Requirements

71

 

 

 

Section 5.08

Books and Records; Inspection

77

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 5.09

Use of Proceeds

77

 

 

 

Section 5.10

Nature of Business

77

 

 

 

Section 5.11

Risk Management Policy

77

 

 

 

Section 5.12

Additional Guarantors

77

 

 

 

Section 5.13

Additional Collateral Requirements

78

 

 

 

Section 5.14

Further Assurances in General

78

 

 

 

Section 5.15

Secured Counterparty Guaranty

79

 

 

 

Section 5.16

Monthly Conference Calls

79

 

 

 

Section 5.17

Retention of Financial Advisor by Administrative Agent

79

 

 

 

ARTICLE VI NEGATIVE COVENANTS

79

 

 

 

Section 6.01

Liens, Etc

79

 

 

 

Section 6.02

Debts, Guaranties and Other Obligations

80

 

 

 

Section 6.03

Merger or Consolidation

81

 

 

 

Section 6.04

Asset Sales

82

 

 

 

Section 6.05

Investments and Acquisitions

82

 

 

 

Section 6.06

Restricted Payments

83

 

 

 

Section 6.07

Change in Nature of Business

83

 

 

 

Section 6.08

Transactions With Affiliates

83

 

 

 

Section 6.09

Agreements Restricting Liens and Distributions

84

 

 

 

Section 6.10

Limitation on Accounting Changes or Changes in Fiscal Periods

84

 

 

 

Section 6.11

Limitation on Speculative Hedging

84

 

 

 

Section 6.12

Operating Leases

85

 

 

 

Section 6.13

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

85

 

 

 

Section 6.14

Subordinated Debt and Bridge Loans

85

 

 

 

Section 6.15

Amendment of Material Contracts

86

 

 

 

Section 6.16

Capital Expenditures

86

 

 

 

Section 6.17

Minimum Consolidated Tangible Net Worth

86

 

 

 

Section 6.18

Minimum Consolidated Working Capital

87

 

 

 

Section 6.19

Maximum Aggregate Negative EBITDA

87

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 6.20

Interest Coverage Ratio

87

 

 

 

Section 6.21

Average Leverage Ratio

87

 

 

 

Section 6.22

Monthly Leverage Ratio

87

 

 

 

Section 6.23

Minimum Borrowing Base Availability

88

 

 

 

Section 6.24

Minimum Cash Requirement

88

 

 

 

Section 6.25

Payment of Management Bonuses and Board Fees

88

 

 

 

Section 6.26

No Additional Collateral or Letters of Credit to Secured Counterparties

88

 

 

 

ARTICLE VII EVENTS OF DEFAULT

88

 

 

 

Section 7.01

Events of Default

88

 

 

 

Section 7.02

Optional Acceleration of Maturity

90

 

 

 

Section 7.03

Automatic Acceleration of Maturity

91

 

 

 

Section 7.04

Non-exclusivity of Remedies

91

 

 

 

Section 7.05

Right of Set-off

91

 

 

 

Section 7.06

Application of Proceeds

92

 

 

 

Section 7.07

Administrative Agent’s Account

93

 

 

 

ARTICLE VIII GUARANTY

94

 

 

 

Section 8.01

Liabilities Guaranteed

94

 

 

 

Section 8.02

Nature of Guaranty

94

 

 

 

Section 8.03

Agent’s Rights

94

 

 

 

Section 8.04

Guarantor’s Waivers

94

 

 

 

Section 8.05

Maturity of Obligations, Payment

96

 

 

 

Section 8.06

Agent’s Expenses

96

 

 

 

Section 8.07

Liability

96

 

 

 

Section 8.08

Events and Circumstances Not Reducing or Discharging any Guarantor’s Obligations

96

 

 

 

Section 8.09

Subordination of All Guarantor Claims

98

 

 

 

Section 8.10

Claims in Bankruptcy

99

 

 

 

Section 8.11

Payments Held in Trust

99

 

 

 

Section 8.12

Benefit of Guaranty

99

 

 

 

Section 8.13

Reinstatement

100

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 8.14

Liens Subordinate

100

 

 

 

Section 8.15

Guarantor’s Enforcement Rights

100

 

 

 

Section 8.16

Limitation

100

 

 

 

Section 8.17

Contribution Rights

100

 

 

 

Section 8.18

Release of Guarantors

101

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

101

 

 

 

Section 9.01

Appointment and Authority

101

 

 

 

Section 9.02

Rights as a Lender

102

 

 

 

Section 9.03

Exculpatory Provisions

102

 

 

 

Section 9.04

Reliance by the Administrative Agent

103

 

 

 

Section 9.05

Delegation of Duties

103

 

 

 

Section 9.06

Resignation of the Administrative Agent

103

 

 

 

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders

105

 

 

 

Section 9.08

Indemnification

105

 

 

 

Section 9.09

Collateral and Guaranty Matters

106

 

 

 

Section 9.10

Intercreditor Agreement and Security Documents

107

 

 

 

Section 9.11

No Other Duties, etc.

107

 

 

 

Section 9.12

No Duty to Share Information with Bridge Lenders.

107

 

 

 

ARTICLE X

MISCELLANEOUS

108

 

 

 

Section 10.01

Amendments, Etc

108

 

 

 

Section 10.02

Notices, Etc

109

 

 

 

Section 10.03

No Waiver; Cumulative Remedies

111

 

 

 

Section 10.04

Costs and Expenses

111

 

 

 

Section 10.05

Indemnification

111

 

 

 

Section 10.06

Successors and Assigns

113

 

 

 

Section 10.07

Confidentiality

116

 

 

 

Section 10.08

Execution in Counterparts

117

 

 

 

Section 10.09

Survival of Representations, etc

117

 

 

 

Section 10.10

Severability

117

 

 

 

Section 10.11

Interest Rate Limitation

117

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 10.12

Governing Law

117

 

 

 

Section 10.13

Joint and Several Liability

118

 

 

 

Section 10.14

Submission to Jurisdiction

119

 

 

 

Section 10.15

Waiver of Jury

120

 

 

 

Section 10.16

Entire Agreement

120

 

 

 

Section 10.17

Amendment, Restatement and Rearrangement of Prior Debt

120

 

 

 

Section 10.18

Release; Acknowledgement of Debt

121

 

 

 

Section 10.19

Termination of Waiver

121

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A

–

Form of Assignment and Acceptance Agreement

Exhibit B

–

Form of Borrowing Base Report

Exhibit C

–

Form of Compliance Certificate

Exhibit D

–

Form of Letter of Credit Request

Exhibit E-1

–

Form of Revolving Note

Exhibit E-2

–

Form of Bridge Note

Exhibit F

–

Form of Notice of Borrowing

Exhibit G

–

Form of Notice of Conversion or Continuation

Exhibit H

–

Form of Pledge Agreement

Exhibit I

–

Form of Security Agreement

Exhibit J

–

Form of Qualifying Supplier Letter of Credit

Exhibit K

–

Form of Risk Management Policy Certification

 

SCHEDULES:

 

Schedule 1.01(a)

–

Tier II Eligible Exchange Accounts

Schedule 1.01(b)

–

Guarantors

Schedule 1.01(c)

–

LDCs

Schedule 1.01(d)

–

Fees and Expenses Associated with Letters of Credit or Debt

Schedule 1.01(e)

–

Material Contracts

Schedule 2.01

–

Commitments and Pro Rata Shares of the Lenders

Schedule 3.01(j)

–

Material Adverse Changes

Schedule 4.01

–

Licensed Jurisdictions

Schedule 4.10

–

Subsidiaries

Schedule 4.13

–

Insurance

Schedule 4.17

–

Bank Accounts

Schedule 4.24

–

Locations

Schedule 6.01

–

Existing Liens

Schedule 6.02

–

Existing Debt

Schedule 6.05

–

Investments

Schedule 6.08

–

Affiliate Transactions

Schedule 6.09

–

Restrictive Agreements

Schedule 10.02

–

Addresses for Notice

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amended and Restated Credit Agreement dated as of November 17, 2008
is among MxEnergy Inc., a Delaware corporation (“MxEnergy”), MxEnergy Electric
Inc., a Delaware corporation (“MxEnergy Electric”; MxEnergy and MxEnergy
Electric are each individually, a “Borrower” and collectively, the “Borrowers”),
the Guarantors, the Lenders, and Société Générale, as Administrative Agent for
the Lenders.

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 30, 2008 (as amended through the date hereof, the “Existing Credit
Agreement”) executed among the Borrowers, the Lenders party thereto, and the
Administrative Agent, pursuant to which the Lenders parties thereto agreed to
make available to the Borrower a revolving credit facility for loans and letters
of credit upon the terms and conditions set forth therein and in the other Loan
Documents (as defined therein).

 

The Borrowers have requested that the Lenders, and the Lenders have agreed to,
amend and restate the Existing Credit Agreement, subject to the terms and
conditions of this Agreement.

 

The Borrowers, the Guarantors, the Lenders, and the Administrative Agent agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01           Certain Defined Terms.  Any terms used in this Agreement
that are defined in Article 9 of the Uniform Commercial Code as adopted in the
State of New York (“UCC”) shall have the meanings assigned to those terms by the
UCC as of the Closing Date.  As used in this Agreement, the terms defined above
shall have the meanings set forth therein and the following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Acceptable Credit Support” means one or more letters of credit payable in
Dollars for the benefit of a Borrower or one of its Subsidiaries to support
payment of an Eligible Exchange Account or Eligible Account of such Loan Party,
which letter of credit is in form and substance acceptable to the Administrative
Agent and issued by a bank or other financial institution approved by the
Administrative Agent, each in its sole discretion, and for which an Acceptable
Security Interest exists on all letter-of-credit rights associated with such
letter of credit.

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties;
(b) secures the Obligations; and (c) is perfected and enforceable against the
Loan Party that created such security interest in preference to any rights of
any Person therein, other than Excepted Liens.

 

“Account Control Agreement” shall mean, if any deposit or securities account of
a Borrower or any Loan Party is held with a financial institution that is not
the Administrative Agent, an agreement or agreements in form and substance
reasonably acceptable to the

 

1

--------------------------------------------------------------------------------


 

Administrative Agent between the Administrative Agent and such other financial
institution governing any such deposit accounts or securities accounts of such
Borrower or such Loan Party.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Parent or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise, (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company,
or (c) acquires customers or customer lists and related assets from another
Person.

 

“Adjusted Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (a) the Prime Rate in effect for such day, (b) the
sum of the Federal Funds Effective Rate in effect for such day plus ½ of 1% per
annum, and (c) in the case of Base Rate Advances made in the circumstances set
forth in Section 2.02(c)(iv), the Cost of Funds.  “Cost of Funds” means the
Administrative Agent’s determination, made on each day, as to the effective cost
of its obtaining funds on such day for maintaining a Base Rate Advance, which
shall be expressed as a rate of interest per annum to be charged on each day
from the date of such Base Rate Advance until paid when due.  Any change in the
Adjusted Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, or the Cost of Funds shall be effective on the effective date of
such change in the Prime Rate, Federal Funds Effective Rate, or the Cost of
Funds.

 

“Administrative Agent” means SG in its capacity as administrative agent for the
Lenders under the Loan Documents and any successor in such capacity appointed
pursuant to Section 9.06.

 

“Administrative Agent’s Account” means account no. 193852 maintained at SG, and
is the “Collateral Account” established and maintained pursuant to Section 7.07,
in the name of the Borrowers but under the sole dominion and control of, and
exclusive right of withdrawal at the direction of, the Administrative Agent and
subject to the terms of this Agreement.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person or any Subsidiary of such Person.  The term
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, of the power to (a) vote or direct
the voting of 10% or more of the outstanding shares of Voting Stock of such
Person or (b) direct or cause the direction of the management and policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Third Amended and Restated Credit Agreement dated as of
November 17, 2008 among the Borrowers, the Guarantors, the Lenders, and the
Administrative Agent, as it may be amended or modified and in effect from time
to time.

 

“Applicable Lending Office” means (a) with respect to any Revolving Lender, the
office, branch, subsidiary, affiliate or correspondent bank of such Lender
specified in its Administrative Questionnaire or such other office, branch,
subsidiary, affiliate or correspondent bank as such Lender may from time to time
specify to the Borrowers and the Administrative Agent from time to time and
(b) with respect to the Administrative Agent or any Bridge Lender, the address
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties.

 

“Applicable Margin” means, with respect to Revolving Advances of any Type,
letter of credit fees or commitment fees, (a) for any day from the Closing Date
through March 6, 2009 or, if on March 6, 2009 an uncured default under
Section 2.07(c)(i) shall exist, until such uncured default has been cured or
waived, the applicable percentage rate per annum set forth below:

 

Revolving Advances

 

 

 

 

 

Eurodollar
Advances

 

Base Rate
Advances

 

Commitment Fees

 

Letter of Credit Fees

 

4.000

%

3.000

%

0.500

%

3.750

%

 

; and (b) for any day thereafter, the applicable percentage rate per annum set
forth below:

 

Revolving Advances

 

 

 

 

 

Eurodollar
Advances

 

Base Rate
Advances

 

Commitment Fees

 

Letter of Credit Fees

 

3.000

%

2.000

%

0.500

%

2.750

%

 

“Arranger” means SG in its capacity as lead arranger and sole bookrunner.

 

“Asset Disposition” or “Dispose” means the disposition, whether by sale, lease,
license, transfer, loss, damage, destruction, condemnation or otherwise, of any
or all of the Property of the Parent or any of its Subsidiaries other than
(a) any sale or issuance of Equity Interests of any of the Parent’s Subsidiaries
to any Loan Party, (b) sales of inventory in the ordinary course of business,
(c) dispositions of assets having a fair market value of $2,000,000.00 or less
individually or in the aggregate of $5,000,000.00 or less in any fiscal year of
the Parent, (d) dispositions of accounts to LDCs under guaranteed receivables
agreements entered into in the ordinary course of business and (e) dispositions
of assets which have become obsolete or no longer useful in the business of any
Loan Party.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent in its sole discretion and the Borrowers, which consent by
the Borrowers shall not be unreasonably withheld or delayed.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal years ended June 30, 2006,
June 30, 2007, and June 30, 2008 together with the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Parent and its Subsidiaries including the notes thereto and
including an unaudited reconciliation from GAAP to Non-GAAP Financial Reporting.

 

“Base Rate Advance” means a Revolving Advance that bears interest at a rate
determined by reference to the Adjusted Base Rate.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.

 

“Blocked Accounts” has the meaning set forth in Section 5.13(b).

 

“Borrowing” means a Revolving Borrowing or a Bridge Borrowing, as the context
requires.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of the following (without duplication), determined as of the date of the
Borrowing Base Report then most recently delivered pursuant to this Agreement,
but subject to such additional eligibility requirements and reserves as may be
reasonably determined by the Administrative Agent after consultation with the
Borrowers (but not subject to the Borrowers’ approval thereof):

 

(a)           an amount equal to 100% of cash and Cash Equivalents of the
Borrowers and their Subsidiaries in Dollars that are subject to an Acceptable
Security Interest; plus

 

(b)           90% of Tier I Eligible Accounts; plus

 

(c)           80% of Tier II Eligible Accounts; plus

 

(d)           85% of Tier I Unbilled Eligible Accounts; plus

 

(e)           80% of Tier II Unbilled Eligible Accounts; plus

 

(f)            80% of the positive value of Eligible Exchange Accounts; plus

 

4

--------------------------------------------------------------------------------


 

(g)           80% of the positive value of Imbalances; plus

 

(h)           85% of Eligible Inventory; plus

 

(i)            85% of Eligible LDC Residual Contract Rights; plus

 

(j)            80% of Undelivered Product Value; minus

 

(k)           120% of the Swap Termination Value owed by a Borrower or any of
its Subsidiaries for any Swap Contract between a Borrower or any of its
Subsidiaries and a Swap Counterparty; minus

 

(l)            100% of First Purchaser Liens; plus

 

(m)          (i) $35,000,000.00 from the Closing Date through December 12, 2008;
(ii) $25,000,000.00 from December 13, 2008 through and including December 26,
2008; (iii) $20,000,000.00 from December 27, 2008 through and including
January 9, 2009, (iv) $15,000,000.00 from January 10, 2009 through and including
February 6, 2009; (v) $10,000,000.00 from February 7, 2009 through and including
February 27, 2009, and (vi) $5,000,000.00 from February 28, 2009 through and
including March 6, 2009.

 

“Borrowing Base Availability” means the excess, if any, of the Borrowing Base
over the sum of the Revolving Advances and the Letter of Credit Exposure.

 

“Borrowing Base Report” means a certificate and schedule duly executed by a
Financial Officer of the Parent appropriately completed and in substantially the
form of Exhibit B.

 

“Borrowing Date” means the date on which any Revolving Advance is made or any
Letter of Credit is issued hereunder.

 

“Bridge Borrowing” means the borrowing consisting of simultaneous Bridge Loans
made on the Closing Date.

 

“Bridge Lenders” means the lenders listed on the signature pages of this
Agreement that hold Bridge Loans and any other Person that has become a party
hereto pursuant to an Assignment and Acceptance that holds Bridge Loans (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance).

 

“Bridge Loans” means the loans made in the initial aggregate principal amount of
$10,400,000.00 to the Borrowers by the Bridge Lenders pursuant to
Section 2.01(d).

 

“Bridge Note” means a promissory note made by the Borrowers in favor of a Bridge
Lender evidencing Bridge Loans made by such Bridge Lender substantially in the
form of Exhibit E-2.

 

“Bridge Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Bridge Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and

 

5

--------------------------------------------------------------------------------


 

fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Bridge Obligations Payment Conditions” has the meaning given such term in
Section 6.14(b).

 

“Bridge Pro Rata Share” means, with respect to each Bridge Lender at any time,
the ratio (expressed as a percentage) of such Bridge Lender’s aggregate
outstanding Bridge Loans at such time to the aggregate outstanding Bridge Loans
of all the Bridge Lenders at such time.  The initial Bridge Pro Rata Share of
each Bridge Lender is set forth opposite the name of such Bridge Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Bridge
Lender becomes a party hereto, as applicable.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York and, if such day relates to any Eurodollar Advance, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

 

“Capital Expenditures” means all expenditures of any Person in respect of the
purchase or other acquisition, construction or improvement of any fixed or
capital assets that are required to be capitalized under GAAP on a balance sheet
as property, plant, equipment or other fixed assets or intangibles; provided,
however that Capital Expenditures shall in any event exclude (a) normal
replacements and maintenance which are properly charged to current operations
and (b) amounts expended with the proceeds of insurance to repair or replace
fixed or capital assets.

 

“Capital Lease” of a Person means any lease of any Property by such Person as
lessee that would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Equivalents” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000.00;

 

6

--------------------------------------------------------------------------------


 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above; and

 

(e)           investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority (other
than any request, guideline or directive that provides that compliance is
optional and that there is no penalty or charge of any kind for failure to
comply).

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           prior to the consummation of an Initial Public Offering, (i) the
failure of Jeffrey Mayer (the “Key Executive”) to be employed by the Parent on a
full-time basis in his capacity as President and Chief Executive Officer and
involved in the day-to-day operations of the Parent and its Subsidiaries and
(ii) if such failure is due to death, accident, illness, or legal incapacity of
the Key Executive and the Key Executive is not replaced within 90 days after
such failure with an executive consented to by the Majority Banks in writing;

 

(b)           the failure of either Borrower to be a Wholly-Owned Subsidiary of
the Parent;

 

(c)           except for the consummation of an Initial Public Offering, the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Parent and its
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d) of the Exchange Act, but excluding any employee benefit plan of
the Parent or any of its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan);

 

(d)           except for the consummation of an Initial Public Offering, the
consummation of any transaction (including any merger or consolidation) the
result of which is that any “person” (as defined above) (other than Sowood,
Charterhouse Group, Inc., Greenhill Capital Partners, Jeffrey Mayer or Carol
Roberta Artman-Hodge (or any of their Affiliates)) becomes the Beneficial Owner,
directly or indirectly, of more than 25% of the Voting Stock of the Parent,
measured by voting power rather than number of shares;

 

(e)           prior to the consummation of an Initial Public Offering, Sowood
fails to be the Beneficial Owner, directly or indirectly, of at least 20% of the
Voting Stock of the Parent;

 

(f)            prior to the consummation of an Initial Public Offering, the
first day on which a majority of the members of the Board of Directors of the
Parent are not Continuing Directors; or

 

7

--------------------------------------------------------------------------------


 

(g)           the Parent consolidates with, or merges with or into, any Person,
or any Person consolidates with, or merges with or into, the Parent, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Parent or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the Voting
Stock of the Parent outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock of the surviving or transferee
Person constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
issuance).

 

“Charter Bridge Loans” means the Bridge Loans made by Charter Mx LLC.

 

“Closing Date” means November 17, 2008.

 

“Code” means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute and
all rules and regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” as defined in any Security Document.

 

“Collecting Banks” has the meaning set forth in Section 5.13.

 

“Compliance Certificate” means a Compliance Certificate signed by a Financial
Officer of the Parent in substantially the form of the attached Exhibit C.

 

“Consolidated Current Assets” means, as to any Person at any date, all amounts
which would, in conformity with GAAP, be included under current assets (other
than amounts owing to such Person from an Affiliate (other than a Subsidiary of
such Person) thereof) on a balance sheet of such Person determined on a
consolidated basis at such date.

 

“Consolidated Current Liabilities” means, as to any Person at any date, (a) all
amounts which would, in conformity with GAAP, be included under current
liabilities on a balance sheet of a Person plus (b) to the extent not included
in the foregoing clause (a), all outstanding Revolving Advances, Bridge Loans,
interest accrued or payable on the Bridge Loans, and Reimbursement Obligations,
all determined on a consolidated basis at such date.

 

“Consolidated EBITDA” means, for any period, without duplication, the sum of the
following for the Parent and its Subsidiaries on a consolidated basis, each
calculated for such period:

 

(a)           Consolidated Net Income for such period of determination plus

 

(b)           to the extent deducted in determining Consolidated Net Income,
Consolidated Interest Expense, charges against income for foreign, federal,
state, and local taxes, depreciation and amortization expense and other non-cash
charges, extraordinary, unusual or non-recurring expenses or losses,
amortization or write off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with letters of
credit or Debt (including the fees and expenses set forth on Schedule 1.01(d)),
and any losses on sales of assets outside the ordinary course of business minus

 

8

--------------------------------------------------------------------------------


 

(c)           extraordinary or non-recurring gains for such period minus

 

(d)           any gain realized upon the sale or other disposition of any assets
of the Parent or any of its Subsidiaries for such period (other than in the
ordinary course of business) minus

 

(e)           the income of any Person (other than Wholly-Owned Subsidiaries of
the Parent) in which the Parent or a Wholly-Owned Subsidiary of the Parent has
an ownership interest except to the extent such income is received by the Parent
or such Wholly-Owned Subsidiary in a cash distribution during such period, all
as determined on a consolidated basis in accordance with GAAP, plus the loss or
minus

 

(f)            the income of any Person accrued prior to the date it becomes a
Subsidiary of the Parent or is merged into or consolidated with the Parent or
any of its Subsidiaries, plus losses or minus gains

 

(g)           from non-cash gains, losses or adjustments under FASB Statement
133 as a result of changes in the fair market value of derivatives, plus losses
or minus gains

 

(h)           from settled financial hedges with a term of one year or less for
inventory before it is sold to customers, plus

 

(i)            an amount equal to any non-cash negative impact on earnings from
the write down of inventory during such period due to the application of the
weighted average cost method of inventory valuation for natural gas, minus

 

(j)            an amount equal to any non-cash positive impact on earnings from
the write up of inventory during such period due to the application of weighted
average cost method of inventory valuation for natural gas, plus

 

(k)           an amount equal to any non-cash negative impact on earnings from
the write down of inventory as a result of a lower of cost or market valuation.

 

The aggregate amount of any increase to Consolidated EBITDA from clauses
(i) through (k) above during such period is limited to the amount of positive
mark-to-market value as of the end of such period, if any, of the Borrowers’
natural gas hedges which were entered into to hedge the inventory.

 

“Consolidated Interest Expense” means, for any period, the interest expense net
of interest income of the Parent and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period excluding, however,
the expensing or amortization of upfront fees and discounts paid in connection
with this Agreement, the Existing Credit Agreement, the First Amended and
Restated Credit Agreement dated as of August 1, 2006 among the lenders party
thereto, the Borrowers and the Guarantors, the Administrative Agent, the Senior
Notes, the Master Transaction Agreement, and the renewal and replacement of the
Master Transaction Agreement.

 

“Consolidated Net Income” means, for any period, (a) for all purposes other than
Section 6.17, the net income of the Parent and its Subsidiaries calculated on a
consolidated basis for such

 

9

--------------------------------------------------------------------------------


 

period after taxes, as determined in accordance with GAAP and (b) for purposes
of Section 6.17 only, the result of the following for the Parent and it
Subsidiaries on a consolidated basis, each calculated for such period beginning
with the fiscal period ending June 30, 2008:

 

(i)            the net income after taxes, as determined in accordance with GAAP
plus

 

(ii)           non-cash losses to the extent they reduced Consolidated Net
Income under FASB Statement 133 as a result of changes in the fair market value
of derivatives minus

 

(iii)          non-cash gains to the extent they increased Consolidated Net
Income under FASB Statement 133 as a result of changes in the fair market value
of derivatives plus losses or minus gains

 

(iv)          from settled financial hedges with a term of one year or less for
inventory before it is sold to customers, plus

 

(v)           an amount equal to any non-cash negative impact on earnings from
the write down of inventory during such period due to the application of the
weighted average cost method of inventory valuation for natural gas, minus

 

(vi)          an amount equal to any non-cash positive impact on earnings from
the write up of inventory during such period due to the application of weighted
average cost method of inventory valuation for natural gas, plus

 

(vii)         an amount equal to any non-cash negative impact on earnings from
the write down of inventory as a result of a lower of cost or market valuation.

 

The aggregate amount of any increase in Consolidated Net Income from clauses
(v) through (vii) above during such period is limited to the amount of positive
mark-to-market value as of the end of such period, if any, of the Borrowers’
natural gas hedges which were entered into to hedge the inventory subject to
such adjustments.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, (a) Shareholders’
Equity of the Parent and its Subsidiaries on that date minus (b) the Intangible
Assets of the Parent and its Subsidiaries on that date, minus (c) assets that
are the result of non-cash gains or adjustments under FASB Statement 133 as a
result of changes in the fair market value of derivatives, plus (d) liabilities
that are the result of non-cash losses or adjustments under FASB Statement 133
as a result of changes in the fair market value of derivatives minus (e) any
Accounts due from any Affiliates (other than Subsidiaries) of the Parent plus or
minus (f) the Preferred Stock Adjustment, as applicable, plus (g) the book value
of customer accounts plus losses or minus gains (h) from settled financial
hedges with a term of one year or less for inventory before it is sold to
customers for the 12-month period ending as of such date plus (i) non-cash
compensation expenses from July 1, 2006 through such date to the extent included
in the calculation of Consolidated Net Income for such period, plus (j) an
amount equal to any non-cash negative impact on earnings from the write down of
inventory during such period due to the application of the weighted average cost
method of inventory valuation for natural gas for the 12-month period ending on
such date, minus (k) an amount equal to any non-cash positive impact on earnings
from the write up of inventory during

 

10

--------------------------------------------------------------------------------


 

such period due to the application of weighted average cost method of inventory
valuation for natural gas for the 12-month period ending on such date, plus
(l) an amount equal to any non-cash negative impact on earnings from the write
down of inventory as a result of a lower of cost or market valuation for the
12-month period ending on such date.  The aggregate amount of any increase in
Consolidated Tangible Net Worth from clauses (j) through (l) above during such
period is limited to the amount of positive mark-to-market value as of the end
of such period, if any, of the Borrowers’ natural gas hedges which were entered
into to hedge the inventory subject to such adjustments.

 

“Consolidated Working Capital” means (a) Consolidated Current Assets of the
Parent (excluding all non-cash assets under FASB 133 and any accounts due from
any Affiliates (other than any Subsidiary) of the Parent) minus (b) Consolidated
Current Liabilities of the Parent (excluding non-cash obligations under FASB 133
and any accounts due from any Affiliates (other than any Subsidiary) of the
Parent) plus (c) any applicable Preferred Stock Adjustment to current
liabilities.

 

“Continue”, “Continuation”, and “Continued” each refers to a continuation of
Revolving Advances for an additional Interest Period upon the expiration of the
Interest Period then in effect for such Revolving Advances.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Parent who (a) was a member of such Board of Directors
on the Closing Date or (b) was nominated for election or elected to such Board
of Directors with the approval of a majority of the Continuing Directors who
were members of such Board at the time of such nomination or election.

 

“Convert”, “Conversion”, and “Converted” each refers to a conversion of
Revolving Advances of one Type into Revolving Advances of another Type pursuant
to Section 2.02(b).

 

“Debt,” means, for any Person, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

(b)           obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(c)           Capital Leases;

 

(d)           all obligations of such Person in respect of letters of credit,
bankers’ acceptances, bank guarantees, surety bonds or similar instruments which
are issued upon the application of such Person or upon which such Person is an
account party or for which such Person is in any way liable;

 

(e)           net obligations of such Person under any Swap Contract;

 

(f)            Off-Balance Sheet Liabilities;

 

11

--------------------------------------------------------------------------------


 

(g)           indebtedness secured by a Lien on Property now or hereafter owned
or acquired by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse (provided, that
if such Person has not assumed or otherwise become liable in respect of such
Debt, such Debt shall be deemed to be in an amount equal to the lesser of the
amount of such Debt and the fair market value of the Property encumbered by such
Lien); and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date. 
The amount of any Capital Lease or Off-Balance Sheet Liability as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Dollars” and “$” means the lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is organized or incorporated under
the laws of the United States or a State thereof.

 

“Eligible Accounts” means, as at any date of determination, accounts payable in
Dollars of a Borrower or any of its Subsidiaries resulting from the sale of
electricity or natural gas in the United States of America:

 

(a)           in which the Administrative Agent has an Acceptable Security
Interest;

 

(b)           that consist of valid, bona fide accounts receivable and contract
receivables, each owed to and owned by a Borrower or one of its Subsidiaries
arising out or resulting from goods actually sold and delivered or for services
fully rendered by such Loan Party;

 

(c)           that are payable within 30 days after the invoice date and not
unpaid for more than 60 days after the due date specified in the original
invoice or after the invoice date if no due date was specified;

 

(d)           that are otherwise eligible with respect to which the account
debtor is owed a credit, discount, allowance or other similar adjustment by a
Borrower or one of its Subsidiaries, but only to the extent such accounts are
not subject to such credit, discount, allowance or other similar adjustment;

 

(e)           with respect to which the account debtor is not a Governmental
Authority, unless, to the extent required, such Borrower has, with respect to
such accounts, complied with the Federal Assignment of Claims Act of 1940 as
amended (31 U.S.C. Section 3727 et seq.) or any applicable statute or municipal
ordinance of similar purpose and effect;

 

12

--------------------------------------------------------------------------------


 

(f)            with respect to which the account debtor is not an Affiliate of
the Parent or a director, officer, agent, stockholder or employee of the Parent
or any of its Affiliates;

 

(g)           that are not due from an account debtor (i) for which more than
50% of the aggregate amount of accounts of such Person to the Borrowers and
their Subsidiaries collectively has at the time remained unpaid for more than 60
days after due date specified in the original invoice or after the invoice date
if no due date was specified or (ii) that is in default on any other Debt owed
by such Person to the Borrowers and their Subsidiaries, collectively;

 

(h)           with respect to which there is no offset or counterclaim or
unresolved dispute with the respective account debtor (but only to the extent
such accounts are not subject to such potential offset or counterclaim or
unresolved dispute);

 

(i)            with respect to which no Borrower has mark-to-market exposure to
the account debtor under any Swap Contracts, including forward sales or
purchases of gas, power, or another commodity, (but only to the extent such
accounts exceed such mark-to-market exposure, net of any letters of credit or
cash margin held by the account debtor to support such mark-to-market exposure);

 

(j)            with respect to which the account debtor is the subject of no
bankruptcy or other insolvency proceeding;

 

(k)           with respect to which the account debtor’s obligation to pay is
unconditional and not subject to a repurchase obligation or right to return or
with respect to which the goods or services giving rise to such account have
been delivered (or performed, as applicable) and accepted by such account
debtor;

 

(l)            with respect to which the account debtor is not located in New
Jersey or any other state denying creditors access to its courts in the absence
of a Notice of Business Activities Report or other similar filing, unless the
applicable Borrower or Subsidiary has either qualified as a foreign corporation
authorized to transact business in such state or has filed a Notice of Business
Activities Report or similar filing with the applicable state agency for the
then current year;

 

(m)          with respect to which the account debtor is not a creditor of a
Borrower or any of its Subsidiaries; provided, however, that any such account
shall only be ineligible as to that portion of such account which is less than
or equal to the amount owed by such Loan Party to such Person;

 

(n)           that, if no invoice has been issued for such accounts, have been
included in a Borrowing Base Report during not more than one calendar month,
excluding the portion accumulated under budget billing customer plans entered
into in the ordinary course of business; and

 

(o)           that have not been deemed to be ineligible for borrowing purposes
by the Administrative Agent in its reasonable credit judgment.

 

13

--------------------------------------------------------------------------------


 

“Eligible Assignee” means, (a) with respect to assignments of Revolving Advances
or Revolving Commitments, (i) a Revolving Lender, (ii) an Affiliate of a
Revolving Lender, and (iii) any other Person (other than a natural person)
approved by the Administrative Agent in its sole discretion, the Issuing Bank in
its sole discretion, and, so long as no Event of Default exists, the Borrowers,
in each case, such approval not to be unreasonably withheld or delayed, provided
that notwithstanding the foregoing, “Eligible Assignee” with respect to
assignments of Revolving Advances or Revolving Commitments shall not include any
Borrower or any of any Borrower’s Affiliates or Subsidiaries, and (b) with
respect to assignments of Bridge Loans, (i) a Bridge Lender and (ii) an
Affiliate of a Bridge Lender.

 

“Eligible Exchange Account” means the amount of any account or general
intangible of a Borrower or any of its Subsidiaries that:

 

(a)           would otherwise be an Eligible Account except that the
consideration due to such Loan Party is natural gas or electricity;

 

(b)           consists of an enforceable right of such Loan Party to receive
natural gas or electricity in exchange for the sale or trade of natural gas or
electricity previously delivered to the exchange debtor by such Loan Party;

 

(c)           is evidenced by a written agreement enforceable against the
exchange debtor thereof;

 

(d)           is valued at the current market price as reasonably determined by
the Administrative Agent;

 

(e)           if such account or general intangible is from a Tier II Account
Party and all such accounts and general intangibles from such Tier II Account
Party exceeds $500,000.00, it is by a Tier II Account Party listed on the
attached Schedule 1.01(a) or pre-approved by the Majority Lenders in their
reasonable credit discretion or it is supported by Acceptable Credit Support;

 

(f)            in the case of natural gas, provides for the delivery to such
Loan Party of natural gas that will constitute Eligible Inventory, and

 

(g)           has not been otherwise determined by the Administrative Agent in
its sole discretion to be unacceptable.

 

“Eligible Inventory” means, as at any date of determination, the value
(determined at the current market value as reasonably determined by the
Borrowers and agreed to by the Administrative Agent) of all inventory owned by a
Borrower or any of its Subsidiaries that is subject to an Acceptable Security
Interest.  Without limiting the generality of the foregoing, the following is
not Eligible Inventory:

 

(a)           inventory that does not consist of natural gas;

 

(b)           inventory located at any location other than those identified
pursuant to Section 4.24, as the same may be updated from time to time;

 

14

--------------------------------------------------------------------------------


 

(c)           inventory located at a leased location or with a warehouseman,
bailee, processor, supplier or similar third party in each case unless (i) the
Administrative Agent has given its prior consent thereto, (ii) a Lien waiver and
collateral access agreement, in form and substance satisfactory to the
Administrative Agent has been delivered to the Administrative Agent, or
(iii) rent reserves reasonably satisfactory to the Administrative Agent have
been established with respect thereto;

 

(d)           inventory which the Administrative Agent determines in its
reasonable credit judgment is unacceptable for borrowing purposes due to quality
or quantity;

 

(e)           inventory produced in violation of the Fair Labor Standards Act
and subject to the so-called “hot goods” provisions contained in Title 29 U.S.C.
215 (a)(i) or any replacement statute;

 

(f)            inventory located at a vendor’s location or with a consignee;

 

(g)           inventory with respect to which there is an unresolved claim or
dispute with the respective LDC or other Person that has any contractual rights
with respect to such  inventory (but only to the extent of the amounts the
subject of the unresolved claim or dispute); and

 

(h)           inventory that has been specifically reserved against by a
Borrower or any of its Subsidiaries.

 

“Eligible LDC Residual Contract Right” means, as at any date of determination,
the value (determined at the current market value as reasonably determined by
the Borrowers and agreed to by the Administrative Agent) of a Borrower’s or any
of its Subsidiaries’ enforceable right to receive payment for its natural gas
that an LDC holds, or to obtain the return of its natural gas from, an LDC
(a) that is subject to an Acceptable Security Interest, (b) that is approved by
the Administrative Agent in its sole discretion, and (c) with respect to which
there is no offset or counterclaim or unresolved claim or dispute with such LDC
(but only to the extent of the amounts of such offset or counterclaim or
unresolved claim or dispute).

 

“End User” means a retail residential or commercial or industrial buyer of
natural gas or electricity from a Borrower or any of its Subsidiaries in
deregulated energy markets.

 

“Environmental Claim” means any allegation, notice of violation, action,
lawsuit, claim, demand, judgment, order or proceeding by any Governmental
Authority or any Person for liability or damage, including, without limitation,
personal injury, property damage, contribution, indemnity, direct or
consequential damages, damage to the environment, nuisance, pollution, or
contamination, or for fines, penalties, fees, costs, expenses or restrictions
arising under or otherwise related to an obligation under Environmental Law.

 

“Environmental Law” means all former, current and future Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,

 

15

--------------------------------------------------------------------------------


 

distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time-to-time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.

 

“Eurodollar Advance” means a Revolving Advance that bears interest based on the
Eurodollar Rate.

 

16

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the applicable British Bankers’ Association Interest Settlement
Rate for deposits in Dollars appearing on Page 3750 of the Dow Jones Markets
Screen as of 11:00 a.m. (London, England time) two Business Days prior to the
first day of such Interest Period, and having a maturity equal to such Interest
Period, provided that if the Dow Jones Markets Screen is not available to the
Administrative Agent for any reason, then the applicable Eurodollar Rate for the
relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which SG or one of its Affiliate banks
offers to place deposits in Dollars with first class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of
SG’s relevant Eurodollar Advance and having a maturity equal to such Interest
Period.

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time-to-time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.  The Eurodollar Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Events of Default” has the meaning set forth in Section 7.01.

 

“Excepted Liens” means:

 

(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with and to the extent required by GAAP shall have been set aside on its books;

 

(b)           Liens imposed by law, or arising by operation of law, including,
without limitation, carriers’, warehousemen’s, landlord’s, mechanics’,
materialmen’s, and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 30 days past due or
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves shall have been set aside on the books
of the applicable Person;

 

(c)           Liens incurred and pledges or deposits made in the ordinary course
of business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA;

 

(d)           deposits to secure the performance of bids and leases (other than
Debt), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

17

--------------------------------------------------------------------------------


 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(f)            Liens in the Collateral (which Liens may be superior to the
Administrative Agent’s Lien in the Collateral) subject to the Intercreditor
Agreement; and

 

(g)           Liens on up to $40,000,000.00 in the aggregate of cash and Cash
Equivalents (i) deposited by a Borrower or any of its Subsidiaries in margin
accounts with or on behalf of futures contract brokers or paid over to other
counterparties or (ii) pledged or deposited as collateral to a contract
counterparty by a Borrower or any of its Subsidiaries, in the case of
clause (i) or (ii), to secure obligations with respect to (A) contracts for
trading activities in the ordinary course of business and contracts (including
physical delivery, option (whether cash or financial), exchange, swap and
futures contracts) for the purchase, transmission, distribution, sale, lease or
hedge of any energy-related commodity or service or (B) commodity price
management contracts or derivatives.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank, or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the applicable Lender is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.15), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.11(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.11(a).

 

“Existing Credit Agreement” has the meaning set forth in the recitals.

 

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

18

--------------------------------------------------------------------------------


 

“Fee Letters” means (a) the letter agreement dated as of November 17, 2008 among
the Borrowers and the Revolving Lenders, the fees described in which were paid
in full on November 7, 2008, and (b) the letter agreement dated as of
November 17, 2008 among the Borrowers and the Administrative Agent.

 

“Financial Officer” for any Person means the chief financial officer, treasurer
or senior financial officer of such Person, as applicable.

 

“First Purchaser Lien” means all accounts and inventory which are subject to a
Lien securing the obligations of a “first purchaser” of oil and gas production
as provided in Texas Bus. & Com. Code Section 9.343, or any other similar law in
any other jurisdiction, except for inventory which has been purchased by a
Borrower or any of its Subsidiaries pursuant to a Letter of Credit issued
pursuant to this Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

 

“Guarantors” means (a) the Parent and each of its Subsidiaries listed on
Schedule 1.01(b) and (b) any other Person that becomes a guarantor of all or a
portion of the Obligations.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt payable by another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Debt or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such Debt,
(ii) to purchase or lease

 

19

--------------------------------------------------------------------------------


 

property, securities or services for the purpose of assuring the owner of such
Debt of the payment or performance of such Debt, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Debt, or (iv) entered into for the purpose of
assuring in any other manner the owner of such Debt of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt of any other Person, whether or not such Debt is assumed by such Person;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Imbalances” means, for any period, the difference between the amount of natural
gas or electricity delivered by the Borrowers and their Subsidiaries to an LDC
during such period and the amount of natural gas or electricity consumed by End
Users that such LDC supplies during the same period that are subject to an
Acceptable Security Interest.  For the purposes of calculating the Borrowing
Base, (a) positive Imbalances will only be included to the extent that those
Imbalances are reconciled by the applicable LDC on a monthly basis in a written
report that such LDC generates and is timely delivered to the Administrative
Agent and (b) negative Imbalances will be offset against (i) first, the maximum
amount available to be drawn under a Letter of Credit or surety bond issued for
the benefit of such LDC and (ii) second, Eligible Residual LDC Contract Rights,
Eligible Accounts and Eligible Inventory of the Borrowers and their Subsidiaries
controlled by or in the possession of a LDC.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

 

“Initial Public Offering” means an underwritten public offering of shares of the
Parent wherein the aggregate net proceeds to the Parent are at least
$50,000,000.00.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software (other than
systems software if accounted as a tangible asset under GAAP), copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
December 19, 2005 among the Loan Parties, the Secured Counterparty party
thereto, Sowood and the Administrative Agent, as amended.

 

20

--------------------------------------------------------------------------------


 

“Interest Period” means, for each Eurodollar Advance comprising part of a
Borrowing, the period commencing on the date of such Eurodollar Advance or the
date of the Conversion of any existing Base Rate Advance into such Eurodollar
Advance and ending on the last day of the period selected by the applicable
Borrower pursuant to the provisions below and Section 2.02 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below and Section 2.02.  The
duration of each such Interest Period shall be one month; provided, however,
that:

 

(a)           Interest Periods commencing on the same date for Revolving
Advances by each Revolving Lender comprising part of the same Borrowing shall be
of the same duration;

 

(b)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(c)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(d)           no Borrower may select any Interest Period for any Revolving
Advance which ends after the Maturity Date.

 

“Investment” of any Person means any investment of such Person so classified
under GAAP, and whether or not so classified, any loan, advance (other than
prepayments or deposits made in the ordinary course of business), extension of
credit that constitutes Debt of the Person to whom it is extended, any direct or
indirect guaranty of the obligations of such Person, or contribution of capital
by such Person; and any stocks, bonds, mutual funds, partnership interests,
notes (including structured notes), debentures or other securities owned by such
Person (but excluding capital expenditures of such Person determined in
accordance with GAAP).

 

“Investment Grade Rating” of a Person means that such Person has a minimum
unenhanced investment grade rating on its senior unsecured debt securities of at
least BBB- as determined by S&P, and Baa3 as determined by Moody’s.

 

“Issuing Bank” means SG and any successor Issuing Bank pursuant to
Section 2.14(h).

 

“LC Cash Collateral Account” means special cash collateral accounts pledged by
each Borrower to the Administrative Agent for the benefit of the Secured Parties
containing cash deposited pursuant to Section 2.07(c), 2.14(e), 3.01(n), 7.02 or
7.03 to be maintained at the Administrative Agent’s office in accordance with
Section 2.14(g) and be invested in the Administrative Agent’s reasonable
discretion.

 

21

--------------------------------------------------------------------------------


 

“LDC” means a local distribution company that supplies natural gas or
electricity beyond the “citygate” or other specified delivery point to the End
User on behalf of a Borrower or any of its Subsidiaries and includes, without
limitation, those LDCs set forth on Schedule 1.01(c).

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, award, requirement, order, writ, judgment, injunction, rule, regulation
(or official interpretation of any of the foregoing) of, and the terms of any
license or permit issued by, any Governmental Authority which is binding on such
Person.

 

“Lenders” means the Revolving Lenders and the Bridge Lenders.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means (a) a request for issuance of a Letter of
Credit in substantially the form of the attached Exhibit D and (b) an
application and agreement for the issuance or amendment of a Letter of Credit in
the form from time to time in use by the Issuing Bank.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, the related Letter of Credit Application and any agreements,
documents, and instruments entered into in connection with or relating to such
Letter of Credit.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time and (b) the
aggregate unpaid amount of all Reimbursement Obligations owing with respect to
such Letters of Credit at such time.

 

“Letter of Credit Obligations” means any obligations of the Borrowers under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Funded Debt on such date, to (b) Consolidated EBITDA for the period of the
twelve months most recently ended for which financial statements are available. 
For purposes of calculating the Leverage Ratio, (i) under Section 6.21, Total
Funded Debt shall be based on the month-end average for the last 12 months most
recently ended, and (ii) under Section 6.22, Total Funded Debt shall be
determined as of the end of each month.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or other), pledge, assignment, preference, deposit arrangement,
encumbrance, charge, security interest, priority or other security or
preferential arrangement of any kind or nature whatsoever, whether voluntary or
involuntary in or on such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidity Event” means (i) the repayment in full of all the Revolving
Obligations, the termination of all outstanding Letters of Credit, and the
termination of all Revolving Commitments, or (ii) an equity contribution into
the Parent in an amount not less than

 

22

--------------------------------------------------------------------------------


 

$75,000,000.00 in gross proceeds, in each case on terms and conditions
satisfactory to the Administrative Agent and the Majority Lenders in their sole
discretion.

 

“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.02(g), the Letter of Credit Documents, the Security Documents, the Fee
Letters and each other agreement, instrument or document executed by any Loan
Party or any of their respective officers at any time in connection with this
Agreement, all as amended, restated, supplemented or modified from time to time.

 

“Loan Party” means any Borrower, the Parent, any Guarantor and any other Person
(other than the Administrative Agent or any Lender) that is or becomes a party
to any Loan Document.

 

“Majority Lenders” means, as of any date of determination, (a) before the
Revolving Commitments terminate, Revolving Lenders holding at least 51% of the
then aggregate Revolving Commitments and (b) thereafter, Revolving Lenders
holding at least 51% of the aggregate unpaid principal amount of the Revolving
Advances and participation interests in the Letter of Credit Exposure at such
time.

 

“Master Transaction Agreement” means the Master Transaction Agreement dated as
of August 1, 2006 between MxEnergy and SG, as amended through the date hereof
and as further amended from time to time.

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, results of operations, prospects, Properties or condition (financial
or otherwise) of the Parent and its Subsidiaries taken as a whole, (b) the
ability of any Borrower or the Loan Parties taken as a whole to perform its or
their respective material obligations under the Loan Documents to which it is a
party or (c) the validity or enforceability against any Loan Party of any of the
Loan Documents or any of the material rights or remedies of the Administrative
Agent, the Issuing Bank, the Revolving Lenders, or the Bridge Lenders
thereunder.

 

“Material Contracts” means as of any date of determination, (a) each of the
contracts listed on Schedule 1.01(e), (b) any other similar agreement that
supersedes or replaces the agreement described in clause (a) and (c) any
contract of a Borrower or its Subsidiary with a LDC that provides for more than
(i) 10,000 residential End User accounts or (ii) 1,000 commercial or industrial
End User accounts.

 

“Maturity Date” means July 31, 2009.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated

 

23

--------------------------------------------------------------------------------


 

to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Non-GAAP Financial Reporting” means financial reporting in accordance with GAAP
that has been adjusted to exclude (a) non-cash gains, losses or adjustments
under FASB Statement 133, (b) settled hedge amounts related to purchases of
inventory prior to the inventory being sold to the end customer, and (c) other
non-cash charges.

 

“Note” means a Revolving Note or a Bridge Note, as the context requires.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the applicable Borrower.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the applicable Borrower.

 

“Obligations” means all Revolving Obligations and all Bridge Obligations.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) Synthetic Lease Obligations, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, other than any lease that constitutes an Operating Lease.

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee which has an original term (including any
required renewals and any renewals effective at the option of the lessor) of one
year or more.

 

“Other Bridge Loans” means the Bridge Loans made by Denham Commodity Partners
Fund LP and certain members of Parent’s senior management.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Parent” means MxEnergy Holdings Inc.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” has the meaning set forth in Section 6.01.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

24

--------------------------------------------------------------------------------


 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Pledge Agreement” means the First Amended and Restated Pledge Agreement in
substantially the form of Exhibit H among one or more of the Loan Parties and
the Administrative Agent for the benefit of the Secured Parties.

 

“Preferred Stock Adjustment” means, beginning with the fiscal period ending
June 30, 2008:

 

(a)                                  before a holder of the Parent’s preferred
stock exercises its right to request a redemption of such preferred stock,
(i) the amount for such preferred stock on the Parent’s consolidated balance
sheet (A) excluding accrued dividends on such preferred stock, shall be treated
as equity for the calculation of Consolidated Tangible Net Worth and
(B) including the accrued dividends on such preferred stock, shall not be
treated as Total Funded Debt or a current liability, and (ii) the accrued
dividends on such preferred stock shall not increase or decrease Consolidated
Tangible Net Worth and

 

(b)                                 after a holder of the Parent’s preferred
stock exercises its right to request a redemption of such preferred stock, the
amount for such preferred stock on the Parent’s consolidated balance sheet
(i) if a current liability, shall be treated as a current liability and as Total
Funded Debt, (ii) if a long-term liability, shall be treated as Total Funded
Debt, and (iii) if not a liability, shall be treated as equity for the
calculation of Consolidated Tangible Net Worth.

 

“Prime Rate” means a fluctuating rate of interest per annum as shall be in
effect from time-to-time equal to the prime rate of interest publicly announced
by the Administrative Agent from time to time as its prime rate in effect at its
principal office in New York City, whether or not either Borrower has notice
thereof, when and as said prime rate changes.

 

“Property” of any Person means any interest of such Person in any property or
asset (whether real, personal or mixed, tangible or intangible).

 

“Qualifying Supplier Letter of Credit” means a Letter of Credit supporting the
physical purchase of gas or electricity by a Borrower in substantially the form
of the attached Exhibit J or other form acceptable to the Administrative Agent.

 

“Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” means all of the obligations of the Borrowers to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.14(c).

 

25

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

 

“Responsible Officer” for any Person means, the Chief Executive Officer,
President, Chief Financial Officer, any Executive or Senior Vice President, Vice
President, Treasurer or any other member of senior management of such Person.

 

“Restricted Payment” means: (a) the declaration or making by the Parent or any
Subsidiary of any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of such Person; (b) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Parent
or any Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in the Parent or any Subsidiary; (c) any payment of principal
of, premium, if any, or interest on, any Subordinated Indebtedness; and (d) any
management fee, consulting fee, advisory fee, investment banking or transaction
fee or commission, bonus, salary, or similar remuneration paid or payable, or
any loans, advances or similar investments made, to any Affiliate of the Parent
or any payment to any such Affiliate with respect to any allocation of overhead
costs and expenses, excluding salaries, bonuses and commissions payable to
officers, directors and employees and directors’ fees and executive compensation
and benefits, in each case, payable in the ordinary course of business
consistent with past practice.

 

“Revolving Advance” means a loan made pursuant to Section 2.01(a) by a Revolving
Lender to a Borrower as part of a Revolving Borrowing and refers to a Base Rate
Advance or a Eurodollar Advance.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made, converted or continued on the same Business Day,
and, in the case of Eurodollar Advances, as to which a single Interest Period is
in effect.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Advances to the Borrowers pursuant to Section 2.01 and
(b) purchase participation in Letter of Credit Obligations pursuant to
Section 2.14(b), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The initial
aggregate amount of the Revolving Commitments on the Closing Date is
$245,000,000.00 and reduces to $225,000,000.00 on March 31, 2009,
$200,000,000.00 on April 30, 2009, $175,000,000.00 on May 31, 2009, and
$125,000,000.00 on June 30, 2009.

 

26

--------------------------------------------------------------------------------


 

“Revolving Lenders” means the lenders listed on the signature pages of this
Agreement that hold Revolving Advances or Revolving Commitments and any other
Person that has become a party hereto pursuant to an Assignment and Acceptance
that holds Revolving Advances or Revolving Commitments (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance).

 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Advances made by such Revolving Lender
substantially in the form of Exhibit E-1.

 

“Revolving Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Revolving Advance, any Letter of
Credit or any Swap Contract to which a Revolving Lender or its Affiliate is a
party, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Revolving Pro Rata Share” means, with respect to each Revolving Lender at any
time, (a) before the Revolving Commitments terminate, the ratio (expressed as a
percentage) of such Revolving Lender’s Revolving Commitment to the aggregate
Revolving Commitments of all the Revolving Lenders at such time and
(b) thereafter, the ratio (expressed as a percentage) of such Revolving Lender’s
aggregate outstanding Revolving Advances at such time to the aggregate
outstanding Revolving Advances of all the Revolving Lenders at such time.  The
initial Revolving Pro Rata Share of each Revolving Lender is set forth opposite
the name of such Revolving Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Lender becomes a party hereto, as
applicable.

 

“Revolving Termination Date” means the date on which the Revolving Obligations
have been repaid in full in cash, the Revolving Commitments under this Agreement
have been terminated in full, and all Letters of Credit have expired or been
terminated.

 

“Risk Management Policy” has the meaning set forth in Section 3.01(a)(xiii) and
includes any amendment thereto approved by the Administrative Agent in its sole
discretion.

 

“S&P” means Standard & Poor’s Rating Agency Group, a division of Mc-Graw Hill
Companies, Inc., or any successor that is a national credit rating organization.

 

“SEC” means the Securities and Exchange Commission, and any successor entity.

 

“Secured Counterparty” has the meaning set forth in the Intercreditor Agreement.

 

“Secured Counterparty Contracts” means any gas supply contract or hedging
arrangements with a Secured Counterparty.

 

“Secured Counterparty Event” means:

 

27

--------------------------------------------------------------------------------


 

(a)                                  in the case of a Secured Counterparty for
which any Borrower has received a guaranty from a Secured Counterparty Parent
that has an Investment Grade Rating, the failure of such Secured Counterparty to
be a Wholly-Owned Subsidiary of the Secured Counterparty Parent;

 

(b)                                 (i) for any Secured Counterparty that has
provided a guaranty of its Secured Counterparty Parent to a Borrower, such
Borrower fails to maintain the guaranty of such Secured Counterparty Parent or
(ii) a Secured Counterparty that has not delivered a guaranty of its Secured
Counterparty Parent or a Secured Counterparty Parent that has delivered a
guaranty for such Secured Counterparty to a Borrower fails to have an Investment
Grade Rating;

 

(c)                                  the mark-to-market exposure of a Secured
Counterparty to a Borrower for which such Borrower has received a guaranty from
a Secured Counterparty Parent exceeds the amount of such guaranty; or

 

(d)                                 an event of default or termination event,
however described or defined, with respect to a Secured Counterparty shall occur
under a Secured Counterparty Contract.

 

“Secured Counterparty Parent” means a Person that is the sole direct or indirect
owner of the Equity Interests of a Secured Counterparty.

 

“Secured Parties” means the Administrative Agent, the Lenders, the Issuing Bank,
the Swap Counterparties and the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document.

 

“Security Agreement” means the First Amended and Restated Security Agreement in
substantially the form of Exhibit I among one or more of the Loan Parties and
the Administrative Agent for the benefit of the Secured Parties, and each other
document, instrument or agreement executed by any Loan Party in connection
therewith in order to comply with the Legal Requirements of any jurisdiction
other than the United States of America or any state thereof.

 

“Security Documents” means the Security Agreement, the Pledge Agreement and each
other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

 

“Senior Notes” means the Parent’s Floating Rate Senior Notes due 2011 issued
under the Indenture dated as of August 4, 2006 among the Parent, the guarantors
party thereto, and Law Debenture Trust Company of New York, as Trustee.

 

“SG” means Société Générale.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Sowood” means Denham Commodity Partners Fund LP, a Delaware limited partnership
formerly known as Sowood Commodity Partners Fund LP.

 

“Sowood Document” has the meaning set forth in the Intercreditor Agreement.

 

28

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” means any Debt of the Parent or any of its
Subsidiaries (including the Borrowers) that is contractually subordinated to the
Obligations on terms and in form and substance reasonably acceptable to the
Administrative Agent.

 

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person.  Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Parent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Counterparty” means any Revolving Lender or any Affiliate thereof that is
party to a Swap Contract with a Borrower or one of its Subsidiaries.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Revolving Lender or any
Affiliate of a Revolving Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

29

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tier I Account Party” means an account debtor (a) that has an Investment Grade
Rating, (b) whose obligations with respect to Eligible Accounts owing to a
Borrower is guaranteed by a Person with an Investment Grade Rating or supported
with Acceptable Credit Support, or (c) that is guaranteed by an LDC or is an
LDC, in each case otherwise approved by the Administrative Agent in its
reasonable credit discretion.

 

“Tier I Eligible Account” means an Eligible Account due from a Tier I Account
Party.

 

“Tier I Unbilled Eligible Account” means an Eligible Account due from a Tier I
Account Party, the invoice for which has not yet been issued by or on behalf of
the applicable Borrower or one of its Subsidiaries.

 

“Tier II Account Party” means any account debtor that is not a Tier I Account
Party.

 

“Tier II Eligible Account” means an Eligible Account due from a Tier II Account
Party and, if the aggregate amount of all such Eligible Accounts from such Tier
II Account Party are greater than $500,000.00, then the Majority Lenders shall
have approved in their reasonable credit discretion any amount in excess of
$500,000.00.

 

“Tier II Unbilled Eligible Account” means an Eligible Account due from a Tier II
Account Party, the invoice for which has not yet been issued by or on behalf of
the applicable Borrower or one of its Subsidiaries.

 

“Total Funded Debt” means, as of any date of determination, for the Parent and
its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including (i) Obligations hereunder, (ii) obligations under the Senior
Notes, and (iii) obligations under the Sowood Documents outstanding on the last
Business Day of the month) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Debt, (c) all direct obligations arising under bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capital Leases, (f) without duplication, all
Guarantees (but only to the extent required to be recorded as a liability on the
consolidated financial statements of the Borrower pursuant to GAAP) with respect
to outstanding Debt of the types specified in clauses (a) through (e) above of
Persons other than the Parent or any Subsidiary, (g) any applicable Preferred
Stock Adjustment, and (h)  all Debt of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Parent or a Subsidiary is a general partner or joint venturer, unless such Debt
is expressly made non-recourse to the Parent or such Subsidiary.

 

30

--------------------------------------------------------------------------------


 

“Trigger Event” means the occurrence of any of the following:

 

(a)                                  Borrowers fail to deliver to the
Administrative Agent and the Lenders, on or before December 15, 2008,
satisfactory evidence that they have retained an investment bank to obtain a
Liquidity Event with respect to the Loan Parties;

 

(b)                                 Borrowers fail to deliver to the
Administrative Agent and the Lenders, on or before December 31, 2008, a plan for
a Liquidity Event, which plan shall not contemplate any financing from any of
the Revolving Lenders (excluding any Revolving Lender that separately agrees to
participate in any such financing of a Liquidity Event);

 

(c)                                  Borrowers fail to deliver to the
Administrative Agent and the Lenders, on or before February 15, 2009, an
executed, non-binding letter of intent for a Liquidity Event, which letter shall
not contemplate any financing from any of the Revolving Lenders (excluding any
Revolving Lender that separately agrees to participate in any such financing of
a Liquidity Event);

 

(d)                                 Borrowers fail to deliver to the
Administrative Agent and the Lenders, on or before March 31, 2009, an executed
contract for a Liquidity Event, which contract shall not contemplate any
financing from any of the Revolving Lenders (excluding any Revolving Lender that
separately agrees to participate in any such financing of a Liquidity Event);
and

 

(e)  a Liquidity Event shall not have been consummated on or before May 31,
2009;

 

in each case, on terms and conditions satisfactory to the Administrative Agent
and the Majority Lenders in their sole discretion.

 

“Type” has the meaning set forth in Section 1.04.

 

“UCC” means the Uniform Commercial Code as in effect on the Closing Date in the
State of New York, as amended from time to time, and any successor statute.

 

“Undelivered Product Value” means an amount equal to the undrawn face amount of
all Qualifying Supplier Letters of Credit for which the gas or electricity has
not yet been physically delivered to a Borrower, and which, in the case of
natural gas, will become Eligible Inventory upon delivery to a Borrower or will
result in an Eligible Account Receivable or Eligible Exchange Receivable upon
delivery to a Person other than a Borrower.  Values included in this category,
Undelivered Product Value, cannot simultaneously be included in other Borrowing
Base categories.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“U.S. Withholding Taxes” means any Taxes imposed by way of deduction or
withholding by the United States federal government.

 

31

--------------------------------------------------------------------------------


 

“Voting Stock” means, with respect to any Person, Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of such Person.

 

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which Equity Interests representing 100% of the Equity Interests are, at the
time any determination is being made, owned, controlled or held by such Person
or one or more Wholly-Owned Subsidiaries of such Person or by such Person and
one or more Wholly-Owned Subsidiaries of such Person.

 

Section 1.02                                Computation of Time Periods.  In
this Agreement in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

 

Section 1.03                                Accounting Terms.

 

(a)                                  For purposes of this Agreement, all
accounting terms not otherwise defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Annual Financial Statements.

 

(b)                                 If at any time any Accounting Change (as
defined below) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Majority Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  “Accounting Changes” means:
(A) changes in accounting principles required by GAAP and implemented by the
Parent; (B) changes in accounting principles recommended by the Parent’s
accountants; and (C) changes in carrying value of the Parent’s or any of its
Subsidiaries’ assets, liabilities or equity accounts resulting from any
adjustments that, in each case, were applicable to, but not included in, the
Audited Financial Statements.

 

(c)                                  In addition, all calculations and defined
accounting terms used herein shall, unless expressly provided otherwise, when
referring to any Person, refer to such Person on a consolidated basis and mean
such Person and its consolidated subsidiaries.

 

Section 1.04                                Types of Advances.  Revolving
Advances are distinguished by “Type”.  The “Type” of a Revolving Advance refers
to the determination whether such Revolving Advance is a Eurodollar Advance or a
Base Rate Advance, each of which constitutes a Type.

 

32

--------------------------------------------------------------------------------


 

Section 1.05                                Miscellaneous.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

ARTICLE II

 

THE ADVANCES

 

Section 2.01                                The Advances.

 

(a)                                  Revolving Advances.  Each Revolving Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make Revolving Advances to the Borrowers from time-to-time on any Business Day
before the Maturity Date in an aggregate amount up to but not to exceed at any
time outstanding the lower of (i) its Revolving Pro Rata Share of $20,000,000.00
and (ii) (A) the lower of (1) its Revolving Commitment and (2) its Revolving Pro
Rata Share of the Borrowing Base, minus (B) such Revolving Lender’s Revolving
Pro Rata Share of the Letter of Credit Exposure; provided however that:

 

(i)                                     the aggregate outstanding principal
amount of the sum of all Revolving Advances plus the Letter of Credit Exposure
shall not at any time exceed the lower of (A) the aggregate amount of the
Revolving Commitments and (B) the Borrowing Base; and

 

(ii)                                  the aggregate outstanding principal amount
of the sum of all Revolving Advances shall not at any time exceed
$20,000,000.00.

 

Each Revolving Borrowing shall be in an aggregate amount not less than
$2,000,000.00 and in integral multiples of $1,000,000.00 in excess thereof and
shall consist of Revolving Advances of the same Type made on the same day by the
Revolving Lenders ratably according to their respective Revolving Commitments. 
Within the limits of each Revolving Lender’s Revolving Commitment, each Borrower
may from time-to-time borrow, prepay pursuant to Section 2.07(b) and reborrow
under this Section 2.01(a).

 

33

--------------------------------------------------------------------------------


 

(b)                                 [Reserved.]

 

(c)                                  New Revolving Lenders’ Revolving
Commitments through Assignment.  The Administrative Agent shall give the
Revolving Lenders notice of any Eligible Assignee that has notified the
Administrative Agent that it wishes to obtain a Revolving Commitment.  The
Revolving Lenders agree that, if an Eligible Assignee desires to obtain a
Revolving Commitment, each Revolving Lender shall have the right to assign to
such Eligible Assignee a percentage of its Revolving Commitment equal to (i) the
amount of the Revolving Commitment such Eligible Assignee obtains through
assignment divided by (ii) the aggregate amount of Revolving Commitments of the
Revolving Lenders agreeing to assign to such Eligible Assignee.  No Revolving
Lender shall be obligated to assign any portion of its Revolving Commitment to
the Eligible Assignee, but every Revolving Lender shall have the right to so
assign its Revolving Commitment as set forth in the preceding sentence.  All
assignments to Eligible Assignees (i) shall be made in accordance with
Section 10.06 of this Agreement and (ii) shall be ratable among the assigning
Revolving Lenders as set forth in this paragraph (c).

 

(d)                                 Bridge Loans.  Each Bridge Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make Bridge
Loans to the Borrowers on the Closing Date in an aggregate amount equal to its
Bridge Pro Rata Share of $10,400,000.00.  Once repaid, the Bridge Loans may not
be reborrowed.

 

Section 2.02                                Method of Borrowing.

 

(a)                                  Notice.  Each Revolving Borrowing shall be
made pursuant to a Notice of Borrowing, given not later than (i) if the
Revolving Borrowing is comprised of Eurodollar Advances, 11:00 a.m. (New York
time) on the third Business Day before the requested Borrowing Date and (ii) if
the Revolving Borrowing is comprised of Base Rate Advances, 11:00 a.m. (New York
time) at least one Business Day in advance of the requested Borrowing Date, in
each case to the Administrative Agent’s Applicable Lending Office.  The
Administrative Agent shall give to each Revolving Lender prompt notice on the
day of receipt of a timely Notice of Borrowing.  The Notice of Borrowing shall
be in writing specifying (A) the Borrowing Date (which shall be a Business Day),
(B) the requested Type of Revolving Advances comprising such Revolving
Borrowing, (C) the aggregate amount of such Revolving Borrowing, and (D) if such
Revolving Borrowing is to be comprised of Eurodollar Advances, the requested
Interest Period.  In the case of a requested Revolving Borrowing comprised of
Eurodollar Advances, the Administrative Agent shall promptly notify each
Revolving Lender of the applicable interest rate under Section 2.06(a)(ii). 
Each Revolving Lender shall make available its Revolving Pro Rata Share of such
Revolving Borrowing before 12:00 p.m. (New York time) on the Borrowing Date in
immediately available funds to the Administrative Agent at its Applicable
Lending Office or such other location as the Administrative Agent may specify by
notice to the Revolving Lenders.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will promptly make such funds available to
the applicable Borrower not later than 2:00 p.m. (New York time) at such account
as such Borrower shall specify in writing to the Administrative Agent.

 

(b)                                 Conversions and Continuations.  In order to
elect to Convert or Continue a Revolving Advance under this Section, a Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at its Applicable Lending Office no

 

34

--------------------------------------------------------------------------------


 

later than (i) 11:00 a.m. (New York time) at least one Business Day in advance
of such requested Conversion date in the case of a Conversion of a Eurodollar
Advance to a Base Rate Advance or (ii) 11:00 a.m. (New York time) at least three
Business Days in advance of such requested Conversion date in the case of a
Conversion into or Continuation of a Eurodollar Advance to another Eurodollar
Advance.  Each such Notice of Conversion or Continuation shall be in writing or
by telex, telecopier or telephone, confirmed promptly in writing specifying
(A) the requested Conversion or Continuation date (which shall be a Business
Day), (B) the amount, Type of the Revolving Advance to be Converted or
Continued, (C) whether a Conversion or Continuation is requested, and if a
Conversion, into what Type of Revolving Advance, and (D) in the case of a
Conversion to, or a Continuation of, a Eurodollar Advance, the requested
Interest Period.  Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
applicable Lender with a copy thereof and, in the case of a Conversion to or a
Continuation of a Eurodollar Advance, notify each applicable Lender of the
interest rate under Section 2.06(a)(ii) or Section 2.06(b)(ii).  Conversions of
Eurodollar Advances and Base Rate Advances may be made at any time, subject to
the obligation of the Borrowers to pay any amounts required under Section 2.08. 
The portion of Revolving Advances comprising part of the same Borrowing that are
Converted to Revolving Advances of another Type shall constitute a new
Borrowing.  Bridge Loans may not be converted into Eurodollar Advances.

 

(c)                                  Certain Limitations.  Notwithstanding
anything in paragraphs (a) and (b) above:

 

(i)                                     at no time shall there be more than
eight Interest Periods applicable to outstanding Eurodollar Advances;

 

(ii)                                  if any Lender shall, at least one Business
Day before the date of any requested Borrowing, notify the Administrative Agent
that any Change in Law makes it unlawful for such Lender or any of its
Applicable Lending Offices to perform its obligations under this Agreement to
make Eurodollar Advances, or to fund or maintain Eurodollar Advances, the right
of the Borrowers to select Eurodollar Advances from such Lender for such
Borrowing or for any subsequent Borrowing shall be suspended until such Lender
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and such Lender’s Revolving Advance for such
Borrowing shall be a Base Rate Advance;

 

(iii)                               if the Administrative Agent has determined
(which determination shall be conclusive and binding upon the Borrowers) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for any
requested Borrowing and the Administrative Agent gives telephonic or telecopy
notice thereof to the Borrowers as soon as practicable, the right of the
Borrowers to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing and the obligation of the Revolving Lenders to make such Eurodollar
Advances shall be suspended until the Administrative Agent shall notify the
Borrowers and such Lenders that the circumstances causing such suspension no
longer exist, and each Revolving Advance comprising such Borrowing shall be a
Base Rate Advance;

 

(iv)                              if the Majority Lenders shall, by 11:00 a.m.
(New York time) at least one Business Day before the date of any requested
Borrowing, notify the Administrative

 

35

--------------------------------------------------------------------------------


 

Agent that the Eurodollar Rate will not adequately reflect the cost to such
Lenders of making or funding or maintaining their respective Eurodollar Advances
and the Administrative Agent gives telephonic or telecopy notice thereof to the
Borrowers as soon as practicable, the right of the Borrowers to select
Eurodollar Advances for such Borrowing or for any subsequent Borrowing and the
obligation of the Lenders to make Eurodollar Advances shall be suspended until
the Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, and each Revolving
Advance comprising such Borrowing shall be a Base Rate Advance;

 

(v)                                 if either Borrower shall fail to select the
duration or Continuation of any Interest Period for any Eurodollar Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01 and paragraphs (a) and (b) above or shall fail to deliver a
Notice of Conversion or Continuation, the Administrative Agent will forthwith so
notify the Borrowers and the Lenders and such Revolving Advances will be made
available to such Borrower on the date of such Borrowing as Base Rate Advances
or, if an existing Revolving Advance, Convert into Base Rate Advances; and

 

(vi)                              no Revolving Advance may be Converted or
Continued as a Eurodollar Advance at any time when a Default or an Event of
Default has occurred and is continuing.

 

(d)                                 Notices Irrevocable.  Each Notice of
Borrowing and each Notice of Conversion or Continuation delivered by a Borrower
shall be irrevocable and binding on such Borrower.  In the case of the initial
Borrowing or any Borrowing which the related Notice of Conversion or
Continuation specifies is to be comprised of Eurodollar Advances, the Borrowers
shall indemnify each Lender against any loss, out-of-pocket cost or expense
actually incurred by such Lender as a result of any failure to fulfill on or
before the Borrowing Date or the date specified in such Notice of Conversion or
Continuation for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Advance to be made by such Lender
as part of such Borrowing when such Revolving Advance, as a result of such
failure, is not made on such date.

 

(e)                                  Administrative Agent Reliance.  Unless the
Administrative Agent shall have received notice from a Revolving Lender before
the Borrowing Date that such Revolving Lender will not make available to the
Administrative Agent such Revolving Lender’s Revolving Pro Rata Share of the
Borrowing, the Administrative Agent may assume that such Revolving Lender has
made its Revolving Pro Rata Share of such Borrowing available to the
Administrative Agent on the Borrowing Date in accordance with paragraph (a) of
this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on the Borrowing Date a
corresponding amount.  If and to the extent that such Revolving Lender shall not
have so made its Revolving Pro Rata Share of such Borrowing available to the
Administrative Agent, such Revolving Lender and the applicable Borrower
severally agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at

 

36

--------------------------------------------------------------------------------


 

(i) in the case of such Borrower, the interest rate applicable on such day to
Base Rate Advances and (ii) in the case of such Revolving Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  If
such Revolving Lender shall repay to the Administrative Agent such corresponding
amount and interest as provided above, such corresponding amount so repaid shall
constitute such Revolving Lender’s Revolving Advance as part of such Borrowing
for purposes of this Agreement even though not made on the same day as the other
Revolving Advances comprising such Borrowing.  If such Revolving Lender’s
Revolving Advance as part of such Borrowing is not made available by such Lender
within three Business Days of the Borrowing Date, the applicable Borrower shall
repay such Revolving Lender’s share of such Borrowing (together with interest
thereon at the interest rate applicable during such period to Base Rate
Advances) to the Administrative Agent not later than three Business Days after
receipt of written notice from the Administrative Agent specifying such
Revolving Lender’s share of such Borrowing that was not made available to the
Administrative Agent.

 

(f)                                    Lender Obligations Several.  The failure
of any Revolving Lender to make a Revolving Advance to be made by it as part of
any Borrowing shall not relieve any other Revolving Lender of its obligation, if
any, to make its Revolving Advance on the applicable Borrowing Date.  The
failure of any Bridge Lender to make a Bridge Loan shall not relieve any other
Bridge Lender of its obligation, if any, to make its Bridge Loan on the Closing
Date.  No Lender shall be responsible for the failure of any other Lender to
make a Revolving Advance or Bridge Loan, as applicable, to be made by such other
Lender on any applicable Borrowing Date.

 

(g)                                 Noteless Agreement; Evidence of
Indebtedness.

 

(i)                                     Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from the Revolving Advances or Bridge
Loans made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(ii)                                  The Administrative Agent shall also
maintain accounts in which it will record (A) the amount of each Revolving
Advance and Bridge Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (B) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (C) the amount of any sum received by the Administrative Agent hereunder
from each Borrower and each Lender’s share thereof.

 

(iii)                               The entries maintained in the accounts
maintained pursuant to paragraphs (i) and (ii) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Obligations in accordance with their
terms.

 

(iv)                              Any Lender may request that the Revolving
Advances or Bridge Loans, as applicable, owing to such Lender be evidenced by a
Note.  In such event, each Borrower shall execute and deliver to such Lender a
Note payable to the order of such Lender and

 

37

--------------------------------------------------------------------------------


 

its registered assigns.  Thereafter, the Revolving Advances or Bridge Loans, as
applicable, evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 10.06) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 10.06, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such
Revolving Advances or Bridge Loans, as applicable, once again be evidenced as
described in paragraphs (i) and (ii) above.

 

Section 2.03                                Fees.

 

(a)                                  Revolving Commitment Fees.

 

(i)                                     Each Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
(a “Commitment Fee”) on the average daily amount by which such Revolving
Lender’s Revolving Commitment exceeds the sum of (i) the aggregate principal
amount of such Revolving Lender’s outstanding Revolving Advances and (ii) such
Revolving Lender’s Revolving Pro Rata Share of the Letter of Credit Exposure,
from the Closing Date until the Maturity Date at the Applicable Margin for
Commitment Fees.  The Commitment Fees payable pursuant to this clause (a) are
payable in arrears on the first Business Day of each month commencing
December 1, 2008 and on the Maturity Date.

 

(ii)                                  The Borrowers agree to pay to the
Administrative Agent, for the account of each Revolving Lender that is a Lender
on the Closing Date, on the second Business Day of each month commencing in
January 2009, a fee equal to 0.05% of such Revolving Lender’s Revolving
Commitment on the first Business Day of each such month.

 

(b)                                 Agent’s Fees.  The Borrowers, jointly and
severally, agree to pay to the Administrative Agent and the Arranger the fees as
separately agreed upon by the Borrowers in the Fee Letters.

 

(c)                                  Letter of Credit Fees.

 

(i)                                     The Borrowers, jointly and severally,
agree to pay to the Administrative Agent for the pro rata benefit of each
Revolving Lender with respect to each Letter of Credit a letter of credit fee at
a per annum rate equal to the greater of (A) the Applicable Margin for Letters
of Credit in effect from time to time or (B) $700.00.  Each such fee shall be
based on the maximum amount available to be drawn under such Letter of Credit
from the date of issuance of the Letter of Credit until its expiration date and
shall be payable in arrears on the first Business Day of each month until the
earlier of its expiration date or the Maturity Date.  All such fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(ii)                                  The Borrowers, jointly and severally,
agree to pay to the Issuing Bank a fronting fee for each Letter of Credit equal
to 0.125% per annum of the initial stated amount of such Letter of Credit (or,
with respect to any subsequent increase to the stated amount of any such Letter
of Credit, such increase in the stated amount).  Each such fee shall be based on
the maximum amount available to be drawn under such Letter of Credit

 

38

--------------------------------------------------------------------------------


 

from the date of issuance of the Letter of Credit until its expiration date and
shall be payable in arrears on the first Business Day of each month until the
earlier of its expiration date or the Maturity Date.  All such fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(iii)                               In addition, the Borrowers, jointly and
severally, agree to pay to the Issuing Bank all customary transaction costs and
fees charged by the Issuing Bank in connection with the issuance of a Letter of
Credit for such Borrower’s account, such costs and fees to be due and payable on
the date specified by the Issuing Bank in the invoice for such costs and fees.

 

(d)                                 Bridge Loan Conversion Fees.  The Borrowers,
jointly and severally, agree to pay to the Bridge Lenders the conversion fees
described in the Bridge Notes, as in effect on the Closing Date, in accordance
with the terms thereof, subject to Section 6.14.

 

(e)                                  Generally.  All such fees shall be paid on
the dates due, in immediately available Dollars to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that the fees
payable pursuant to Section 2.03(c)(ii) and (iii) shall be paid directly to the
Issuing Bank.  Once paid, absent manifest error, none of these fees shall be
refundable under any circumstances.

 

Section 2.04                                Reduction of the Revolving
Commitments.

 

(a)                                  The Borrowers shall have the right, upon at
least five days’ irrevocable notice to the Administrative Agent, to terminate in
whole or reduce ratably in part the unused portion of the Revolving Commitments;
provided that each partial reduction of Revolving Commitments shall be in the
minimum aggregate amount of $5,000,000.00 and in integral multiples of
$1,000,000.00 in excess thereof (or such lesser amount as may then be
outstanding); and provided further that the aggregate amount of the Revolving
Commitments may not be reduced by the Borrower below the aggregate principal
amount of the outstanding Revolving Advances plus the Letter of Credit Exposure.

 

(b)                                 Any reduction or termination of the
Revolving Commitments pursuant to this Section 2.04 shall be permanent, with no
obligation of the Revolving Lenders to reinstate such Revolving Commitments, and
the commitment fees provided for in Section 2.03(a) shall thereafter be computed
on the basis of the Revolving Commitments as so reduced.  The Administrative
Agent shall give each Revolving Lender prompt notice of any commitment reduction
or termination under Section 2.04(a).

 

Section 2.05                                Repayment of Revolving Advances and
Bridge Loans; Convertibility of Bridge Loans.

 

(a)                                  The Borrowers shall, jointly and severally,
repay the outstanding principal amount of the Revolving Advances on the Maturity
Date.  Each repayment pursuant to the preceding sentence shall be accompanied by
accrued interest on the amount repaid to the date of such repayment.

 

39

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers shall, jointly and severally,
repay the outstanding principal amount of the Charter Bridge Loans on April 6,
2009, subject to Section 6.14.  Each repayment pursuant to the preceding
sentence shall, to the extent permitted by Section 6.14, be accompanied by
accrued and unpaid interest computed in accordance with Section 2.06(b) on the
amount repaid to the date of such repayment.

 

(c)                                  The Borrowers shall, jointly and severally,
repay the outstanding principal amount of the Other Bridge Loans on the Maturity
Date, subject to Section 7.06.  Each repayment pursuant to the preceding
sentence shall, subject to Section 7.06, be accompanied by accrued and unpaid
interest computed in accordance with Section 2.06(b) on the amount repaid to the
date of such repayment.

 

(d)                                 If any Bridge Loan has not been paid in full
in cash prior to April 15, 2009, such Bridge Loan shall, at the option of the
holder of such Bridge Loan, be convertible into shares of the Parent’s Series B
Convertible Preferred Stock as set forth in the Bridge Notes, as in effect on
the date hereof, regardless of whether the Bridge Obligations Payment Conditions
are satisfied on the date of such conversion.

 

Section 2.06                                Interest.

 

(a)                                  Revolving Advances.  The Borrowers shall,
jointly and severally, pay interest on the unpaid principal amount of each
Revolving Advance made by each Revolving Lender to it from the date of such
Revolving Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)                                     Base Rate Advances.  If such Revolving
Advance is a Base Rate Advance, a rate per annum equal to the Adjusted Base Rate
plus the Applicable Margin in respect of Base Rate Advances in effect from time
to time, payable in arrears on the earlier of (A) the first Business Day of each
month and (B) on the date such Base Rate Advance shall be paid in full; and

 

(ii)                                  Eurodollar Advances.  If such Revolving
Advance is a Eurodollar Advance, a rate per annum equal to the Eurodollar Rate
for such Interest Period plus the Applicable Margin in respect of Eurodollar
Advances in effect on each day of such Interest Period for Eurodollar Advances,
payable in arrears on the last day of such Interest Period, and, in the case of
Interest Periods of greater than one month, on each Business Day which occurs at
one month intervals from the first day of such Interest Period.

 

(b)                                 Bridge Loans.  The Borrowers shall, jointly
and severally, subject to Section 2.06 (f), pay interest on the unpaid principal
amount of each Bridge Loan made by each Bridge Lender to it from the date of
such Bridge Loan until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)                                     16% from the Closing Date through
April 6, 2009;

 

(ii)                                  18% from April 7, 2009 through July 6,
2009;

 

40

--------------------------------------------------------------------------------


 

(iii)                               20% from July 7, 2009 through October 6,
2009; and

 

(iv)                              22% thereafter;

 

provided that, in addition to the interest set forth in clauses (b)(i), (b)(ii),
(b)(iii), and (b)(iv) above, (A) in the event that, upon payment in full,
subject to Section 6.14, of the Charter Bridge Loans, the cumulative interest
accrued in respect of the Charter Bridge Loans is less than $1,250,000.00 (the
“Minimum Amount of Charter Interest”), then the Borrowers shall, to the extent
permitted by Section 6.14, jointly and severally pay the Administrative Agent
for the ratable account of the Lender or Lenders holding Charter Bridge Loans an
amount equal to the difference between the Minimum Amount of Charter Interest
and the amount of interest actually accrued and paid under this Agreement on the
Charter Bridge Loans, and (B) in the event that, upon payment in full, subject
to Section 7.06, of the Other Bridge Loans, the cumulative interest accrued in
respect of the Other Bridge Loans is less than $1,620,000.00 (the “Minimum
Amount of Other Bridge Lenders’ Interest”), then the Borrowers shall, to the
extent permitted by Section 7.06, jointly and severally pay the Administrative
Agent for the ratable account of the Lender or Lenders holding Other Bridge
Loans an amount equal to the difference between the Minimum Amount of Other
Bridge Lenders’ Interest and the amount of interest actually accrued and paid
under this Agreement on the Other Bridge Loans.

 

(c)                                  Additional Interest on Eurodollar
Advances.  The Borrowers shall, jointly and severally, pay to each Lender, so
long as any such Lender shall be required under regulations of the Federal
Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each Eurodollar Advance of such Lender, from the
effective date of such Revolving Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such
Revolving Advance from (ii) the rate obtained by dividing such Eurodollar Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable on such Revolving Advance.  Such additional interest payable to any
Lender shall be determined by such Lender and notified to the Borrowers through
the Administrative Agent (such notice to include the calculation of such
additional interest, which calculation shall be conclusive absent demonstrable
error, and be accompanied by any evidence indicating the need for such
additional interest as the Borrowers may reasonably request) within 90 days
after such Lender becomes required to maintain such reserves.

 

(d)                                 Usury Recapture.  In the event the rate of
interest chargeable under this Agreement at any time (calculated after giving
affect to all items charged which constitute “interest” under applicable laws,
including fees and margin amounts, if applicable) is greater than the Maximum
Rate, the unpaid principal amount of the Revolving Advances or Bridge Loans, as
applicable, shall bear interest at the Maximum Rate until the total amount of
interest paid or accrued on the Revolving Advances and Bridge Loans equals the
amount of interest which would have been paid or accrued on the Revolving
Advances and Bridge Loans if the stated rates of interest set forth in this
Agreement had at all times been in effect.

 

In the event, upon payment in full of the Revolving Advances and the Bridge
Loans, the total amount of interest paid or accrued under the terms of this
Agreement and the

 

41

--------------------------------------------------------------------------------


 

Revolving Advances and the Bridge Loans is less than the total amount of
interest which would have been paid or accrued if the rates of interest set
forth in this Agreement had, at all times, been in effect, then the Borrowers
shall, to the extent permitted by applicable law, jointly and severally pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Revolving Advances and Bridge Loans if the Maximum Rate had,
at all times, been in effect and (B) the amount of interest which would have
accrued on its Revolving Advances and Bridge Loans if the rates of interest set
forth in this Agreement had at all times been in effect and (ii) the amount of
interest actually paid under this Agreement on its Revolving Advances and Bridge
Loans.

 

In the event the Lenders ever receives, collects or applies as interest any sum
in excess of the Maximum Rate, such excess amount shall, to the extent permitted
by law, be applied to the reduction of the principal balance of the Revolving
Advances or Bridge Loans, as applicable, and in accordance with Section 6.14 and
Section 7.06, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrowers.

 

(e)                                  Default Interest.  When an Event of Default
occurs and is continuing, the interest payable pursuant to Section 2.06 and the
letter of credit fees payable pursuant to Section 2.03(c)(i), to the extent
permitted by law, will increase by 2.00% per annum.

 

(f)                                    Interest Payments in Kind for Bridge
Loans.  Notwithstanding anything contained in this Section 2.06 or elsewhere in
the Loan Documents, until the Revolving Termination Date, any interest payments
in respect of Bridge Loans (including the Minimum Amount of Charter Interest and
the Minimum Amount of Other Bridge Lenders’ Interest) shall be payments-in-kind
rather than cash payments, except to the extent that cash interest payments in
respect of Bridge Loans (including the Minimum Amount of Charter Interest and
the Minimum Amount of Other Bridge Lenders’ Interest) would be permitted under
Section 6.14 or Section 7.06, as applicable.

 

Section 2.07                                Prepayments.

 

(a)                                  Right to Prepay.  The Borrowers shall have
no right to prepay any principal amount of any Revolving Advance or Bridge Loan
except as provided in this Section 2.07.

 

(b)                                 Optional Prepayments of Revolving Advances. 
The Borrowers may elect to prepay, in whole or in part, any of the Revolving
Advances owing by it to the Revolving Lenders, after giving prior written notice
of such election by (i) 11:00 a.m. (New York time) at least three Business Days
before such prepayment date in the case of Borrowings which are comprised of
Eurodollar Advances, and (ii) 11:00 a.m. (New York time) on or before the
Business Day of such prepayment, in the case of Borrowings which are comprised
of Base Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment.  If any such
notice is given, the Administrative Agent shall give prompt notice thereof to
each Revolving Lender and the Borrowers shall prepay Revolving Advances
comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.08
as a result of such prepayment being made on such date; provided, however, that
each partial prepayment shall be in an aggregate principal amount

 

42

--------------------------------------------------------------------------------


 

not less than $2,000,000.00 and in integral multiples of $1,000,000.00 in excess
thereof (or such lesser amount as may then be outstanding).

 

(c)                                  Mandatory Prepayments of Revolving
Advances.

 

(i)                                     Deficiency.

 

(A)                              If the outstanding principal amount of the
Revolving Advances plus the Letter of Credit Exposure exceeds the lesser of
(A) the aggregate Revolving Commitments and (B) the Borrowing Base, or

 

(B)                                if the outstanding principal amount of the
Revolving Advances exceeds $20,000,000.00,

 

then the Borrowers, jointly and severally, agree to make a mandatory prepayment
of the Revolving Advances, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.08 as a result of such prepayment being made on such
date, in the amount of such excess, or if the Revolving Advances have been
repaid in full, make deposits into the LC Cash Collateral Account in the
remaining amount of such excess to provide cash collateral for the Letter of
Credit Exposure, not later than 3:00 p.m., New York City time, if the Borrowers
shall have received notice of such deficiency prior to 12:00 noon, New York City
time, on such date, or, if such notice has not been received by the Borrowers
prior to such time on such date, then not later than 12:00 noon, New York City
time, on the Business Day immediately following the day that the Borrowers
receive such notice.  Amounts to be applied pursuant to this clause (i) shall be
applied first to reduce outstanding Base Rate Advances, second to the LC Cash
Collateral Account in an amount equal to the Revolving Lenders’ aggregate Letter
of Credit Exposure, and third to reduce outstanding Eurodollar Advances.

 

(ii)                                  Reduction of Revolving Commitments.  On
the date of each reduction of the aggregate Revolving Commitments pursuant to
Section 2.04, the Borrowers, jointly and severally, agree to make a prepayment
in respect of the outstanding amount of the Revolving Advances to the extent, if
any, that the aggregate unpaid principal amount of all Revolving Advances plus
the Letter of Credit Exposure exceeds the lesser of (i) the Revolving
Commitments and (ii) the Borrowing Base.

 

(iii)                               Interest on Prepayments.  Each prepayment
pursuant to this Section 2.07(c) shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.08 as a result of such prepayment being made on
such date.

 

(d)                                 [Reserved.]

 

(e)                                  Illegality.  If any Lender shall notify the
Administrative Agent and the Borrowers that any Change in Law makes it unlawful
for such Lender or its Applicable Lending Office to perform its obligations
under this Agreement or to make or maintain Eurodollar Advances then outstanding
hereunder, the Borrowers shall, no later than 11:00 a.m. (New York time)
(i) (A) if

 

43

--------------------------------------------------------------------------------


 

not prohibited by any Legal Requirement to maintain such Eurodollar Advances for
the duration of the Interest Period, on the last day of the Interest Period for
each outstanding Eurodollar Advance or (B) if prohibited by any Legal
Requirement to maintain such Eurodollar Advances for the duration of the
Interest Period, on the second Business Day following its receipt of such
notice, prepay all Eurodollar Advances of all of the Lenders then outstanding,
together with accrued interest on the principal amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date, (ii) each
Lender shall simultaneously make a Base Rate Advance or, if not otherwise
prohibited, make an Eurodollar Advance in an amount equal to the aggregate
principal amount of the affected Eurodollar Advances, and (iii) the right of the
Borrowers to select Eurodollar Advances shall be suspended until such Lender
shall notify Administrative Agent that the circumstances causing such suspension
no longer exist.  Each Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and subject to legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

(f)                                    Ratable Payments; Effect of Notice.  Each
payment of any Revolving Advance or Bridge Loan pursuant to this Section 2.07 or
any other provision of this Agreement shall be made in a manner such that all
Revolving Advances or Bridge Loans comprising part of the same Borrowing are
paid in whole or ratably in part.  All notices given pursuant to this
Section 2.07 shall be irrevocable and binding upon the Borrowers.

 

Section 2.08                                Funding Losses.  If (a) any payment
of principal of any Eurodollar Advance is made other than on the last day of the
Interest Period for such Revolving Advance as a result of any payment pursuant
to Section 2.07 or the acceleration of the maturity of the Revolving Advances
pursuant to Article VII or (b) if any Borrower fails to make a principal or
interest payment with respect to any Eurodollar Advance on the date such payment
is due and payable, such Borrower shall within three Business Days of any
written demand sent by any Revolving Lender to such Borrower through the
Administrative Agent, pay to Administrative Agent for the account of such
Revolving Lender any amounts (without duplication of any other amounts payable
in respect of breakage costs) required to compensate such Revolving Lender for
any additional losses, out-of-pocket costs or expenses which it actually incurs
as a result of such payment or nonpayment, including, without limitation, any
loss, cost or expense actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Revolving Lender to fund
or maintain such Revolving Advance.  A certificate of any Revolving Lender
setting forth any amount or amounts that such Revolving Lender is entitled to
receive pursuant to this Section shall be delivered to either Borrower and shall
be conclusive absent manifest error.

 

Section 2.09                                Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any

 

44

--------------------------------------------------------------------------------


 

reserve requirement reflected in the Eurodollar Rate Reserve Percentage) or the
Issuing Bank;

 

(ii)                                  subject any Lender or the Issuing Bank to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Advance made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Bank in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.11 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Bank); or

 

(iii)                               impose on any Lender, the Issuing Bank, or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Advances made by such Lender or the Issuing Bank, or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Revolving Advance), or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank, subject
to Section 6.14, the Borrowers will, jointly and severally, pay to such Lender
or the Issuing Bank, as the case may be (provided that such Lender has complied
with its obligations under Section 2.15), such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender or the
Issuing Bank determines that any Change in Law affecting such Lender or the
Issuing Bank or any lending office of such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Revolving Advances or Bridge Loans made by, or
participations in Letters of Credit held by, such Lender or the Letters of
Credit issued by the Issuing Bank to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrowers will, jointly and severally, subject to Section 6.14, pay to such
Lender or the Issuing Bank, as the case may be (provided that such Lender has
complied with its obligations under Section 2.15), such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender or the Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Bank or any of their
respective holding companies, as the case may be, as specified in paragraph
(a) or (b) of this Section and setting forth a reasonably detailed description
of the basis for calculating

 

45

--------------------------------------------------------------------------------


 

such amount delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall, jointly and severally, pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof, subject to Section 6.14.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that such Lender or the Issuing Bank, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.10                                Payments and Computations.

 

(a)                                  Payment Procedures.  The Borrowers shall
make each payment under this Agreement not later than 12:00 p.m. (New York time)
on the day when due to the Administrative Agent at the Administrative Agent’s
Applicable Lending Office in immediately available funds.  Each Revolving
Advance shall be repaid and each payment of interest thereon shall be paid in
Dollars.  All payments shall be made without setoff, deduction, or counterclaim.
The Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent, or a specific Lender
pursuant to Section 2.03(b), 2.03(c), 2.08, 2.09 or 2.11, but after taking into
account payments effected pursuant to Section 10.04) in accordance with each
Lender’s Revolving Pro Rata Share or Bridge Pro Rata Share, as applicable, to
the applicable Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.

 

(b)                                 Computations.  All computations of interest
based on the Prime Rate shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Federal Funds Effective Rate or the Eurodollar Rate and of
fees shall be made by the Administrative Agent, on the basis of a year of 360
days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each determination by the Administrative Agent of an interest rate
shall be conclusive and binding for all purposes, absent manifest error.

 

(c)                                  Non-Business Day Payments.  Whenever any
payment shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
fees, as the case may be.

 

46

--------------------------------------------------------------------------------


 

(d)                                 Agent Reliance.  Unless the Administrative
Agent shall have received written notice from a Borrower prior to the date on
which any payment is due to the Revolving Lenders or the Bridge Lenders that
such Borrower will not make such payment in full, the Administrative Agent may
assume that such Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each applicable Lender on such date an
amount equal to the amount then due to such Lender.  If and to the extent such
Borrower shall not have so made such payment in full to Administrative Agent,
each such Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender, together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the greater of the
Federal Funds Effective Rate for such day and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Section 2.11                                Taxes.

 

(a)                                  Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any Loan
Party shall be required by any Legal Requirement to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, the applicable Lender or the Issuing Bank, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made; provided however, that the Borrower shall not be required
to increase any such amounts payable to any Administrative Agent, Lender, or
Issuing Bank with respect to Indemnified Taxes or Other Taxes that (1) are
attributable to recipient’s failure to comply with the requirements of
Section 2.11(e); (2) are imposed solely as a result of the payment to the
Administrative Agent, Lender, or Issuing Bank hereunder and a connection between
such recipient and the taxing jurisdiction imposing such Indemnified Tax or
Other Tax, which connection is unrelated to the transactions set forth in any
Loan Document; or (3) that are U.S. Withholding Taxes imposed on amounts payable
to or for the account of an Administrative Agent, Lender, or Issuing Bank at the
time such recipient becomes a party to this Agreement, except to the extent such
U.S. Withholding Taxes are imposed or increased as a result of a Change in Law,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall,
jointly and severally, timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Legal Requirements.

 

(b)                                 Payment of Other Taxes by the Borrowers.
Without limiting the provisions of paragraph (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrowers. The
Borrowers shall indemnify the Administrative Agent, each Lender and the Issuing
Bank, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender, or the Issuing Bank, as the case
may be, and any

 

47

--------------------------------------------------------------------------------


 

penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability and setting forth a
reasonably detailed description of the basis for calculating such amount
delivered to the Borrowers by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

 

(d)                                 Evidence of Payments. As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrowers to a
Governmental Authority, the Borrowers shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                                  Status of Lenders. Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which each Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrowers or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender or the Issuing Bank, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender or the Issuing Bank is subject to backup withholding
or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     two duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)                                  two duly completed copies of Internal
Revenue Service Form W-8EC or Internal Revenue Service Form W-8IMY (or successor
form),

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Parent within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section

 

48

--------------------------------------------------------------------------------


 

881(c)(3)(C) of the Code and (y) two duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 

In addition, each Foreign Lender shall deliver such forms discussed above
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender.  Each Foreign Lender shall promptly notify the Borrower in
writing at any time it determines that it is no longer in a position to provide
any previously delivered certificate with relation to portfolio interest.  Each
Lender who is not a Foreign Lender shall furnish an accurate and complete
Internal Revenue Form W-9 (or successor form) establishing that such Lender is
not subject to U.S. backup withholding, and to the extent it may lawfully do so
at such times, provide a new Form W-9 (or successor form) upon the expiration or
obsolescence of any previously delivered form.

 

(f)                                    Treatment of Certain Refunds. If the
Administrative Agent, a Lender, or the Issuing Bank determines, in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to this Section, it shall pay to the Borrowers
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender, or
the Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent, such Lender, or the Issuing Bank, agree to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority that accrue during or in respect of the period
of time that the Borrowers hold such amount and that would have been payable by
the Borrowers pursuant to Section 2.11(a) or (b) had the Borrowers not paid the
amount refunded to the Borrowers pursuant to this Section 2.11(f)) to the
Administrative Agent, such Lender, or the Issuing Bank in the event the
Administrative Agent, such Lender, or the Issuing Bank is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent, any Lender, or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

 

Section 2.12                                Sharing of Payments, Etc.

 

(a)                                  If any Revolving Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Advances or
other obligations hereunder resulting in such Revolving Lender’s receiving
payment of a proportion of the aggregate amount of its Revolving Advances and
accrued interest thereon or other such obligations greater than its Revolving
Pro Rata Share, then the Revolving Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Revolving Advances and such

 

49

--------------------------------------------------------------------------------


 

other obligations of the other Revolving Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Revolving Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Advances and
other amounts owing them, provided that: (A) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (B) the
provisions of this paragraph shall not be construed to apply to (1) any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or (2) any payment obtained by a Revolving Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Advances or participations in Letters of Credit to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

 

(b)                                 If, prior to the Revolving Termination Date,
any Bridge Lender shall, by exercising any right of setoff or counterclaim or,
except for payments permitted by Section 6.14, otherwise, obtain payment in
respect of any principal of or interest on any of its Bridge Loans or other
obligations hereunder, such Bridge Lender shall deliver such payment in full to
the Administrative Agent for distribution to the Revolving Lenders in accordance
with this Agreement.

 

(c)                                  If, after the Revolving Termination Date,
any Bridge Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Bridge Loans or other obligations hereunder resulting in such Bridge
Lender’s receiving payment of a proportion of the aggregate amount of its Bridge
Loans and accrued interest thereon or other such obligations greater than its
Bridge Pro Rata Share, then the Bridge Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Bridge Loans and such other
obligations of the other Bridge Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Bridge Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Bridge Loans and other amounts owing
them, provided that: (A) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (B) the provisions of this paragraph shall not
be construed to apply to (1) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or (2) any payment
obtained by a Bridge Lender as consideration for the assignment of or sale of a
participation in any of its Bridge Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

 

(d)                                 Each Loan Party consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.

 

Section 2.13                                Applicable Lending Offices.  Each
Lender may book its Revolving Advances or Bridge Loans, as applicable, at any
Applicable Lending Office selected by such

 

50

--------------------------------------------------------------------------------


 

Lender and may change its Applicable Lending Office from time to time.  All
terms of this Agreement shall apply to any such Applicable Lending Office and
the Revolving Advances or Bridge Loans, as applicable, shall be deemed held by
each Lender for the benefit of such Applicable Lending Office.  Each Lender may,
by written notice to the Administrative Agent and the Borrowers designate
replacement or additional Applicable Lending Offices through which Revolving
Advances or Bridge Loans, as applicable, will be made by it and for whose
account repayments are to be made.

 

Section 2.14                                Letters of Credit.

 

(a)                                  Issuance.  Subject to the terms of this
Agreement, from time-to-time from the Closing Date until 30 days before the
Maturity Date, at the request of a Borrower, the Issuing Bank shall, on the
terms and conditions hereinafter set forth, issue, increase, or extend the
expiration date of Letters of Credit for the account of such Borrower or for the
account of any Subsidiary of a Borrower (in which case such Borrower and such
Subsidiary shall be co-applicants with respect to such Letter of Credit) on any
Business Day.  All Letters of Credit outstanding under the Existing Credit
Agreement will deemed to be issued under this Agreement on the Closing Date.  No
Letter of Credit will be issued, increased, or extended:

 

(i)                                     if such issuance, increase, or extension
would cause the Letter of Credit Exposure to exceed the lesser of (A) the
aggregate Revolving Commitments minus the sum of the aggregate outstanding
principal amount of all Revolving Advances and (B) the Borrowing Base minus the
sum of the aggregate outstanding principal amount of all Revolving Advances;

 

(ii)                                  unless such Letter of Credit has an
expiration date not later than the earlier of (A) one year after the date of
issuance thereof and (B) 180 days after the Maturity Date; provided that, any
such Letter of Credit with a one-year tenor may expressly provide that it is
renewable at the option of the Issuing Bank for additional one-year periods
(which shall in no event extend beyond the 180th day after the Maturity Date) if
such Letter of Credit is cancelable upon at least 30 days’ notice given by the
Issuing Bank to the beneficiary of such Letter of Credit;

 

(iii)                               unless such Letter of Credit is in form and
substance acceptable to the Issuing Bank in its sole discretion;

 

(iv)                              unless such Borrower has delivered to the
Issuing Bank a completed and executed Letter of Credit Application; and

 

(v)                                 unless such Letter of Credit is governed by
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500, or any successor to such
publication or to the International Standby Practices (1998), International
Chamber of Commerce Publication No. 590, or any successor to such publication.

 

If the terms of any letter of credit application referred to in the foregoing
clause (iv) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Participations.  Upon the date of the
issuance or increase of a Letter of Credit occurring on or after the Closing
Date, the Issuing Bank shall be deemed to have sold to each other Revolving
Lender and each other Revolving Lender shall have been deemed to have purchased
from the Issuing Bank a participation in the related Letter of Credit
Obligations equal to such Revolving Lender’s Revolving Pro Rata Share at such
date.  The Issuing Bank shall promptly give notice of the issuance or increase
of each Letter of Credit to the Administrative Agent and the Revolving Lenders. 
In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Revolving Lender’s Revolving Pro Rata
Share of each payment or disbursement made by an Issuing Bank pursuant to a
Letter of Credit and not reimbursed by a Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.14(c).  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  The Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit.  The Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by fax, to the Administrative Agent and the
applicable Borrower of such demand for payment and whether the Issuing Bank has
made or will make disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such
payment or disbursement.  The Administrative Agent shall promptly give each
Revolving Lender notice thereof.

 

(c)                                  Reimbursement.  If the Issuing Bank shall
make any disbursement in respect of a Letter of Credit, the Borrowers jointly
and severally agree to reimburse such disbursement by paying to the
Administrative Agent an amount equal to such disbursement not later than 12:00
noon, New York City time, on the date that such disbursement is made, if the
Borrowers shall have received notice of such disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Borrowers prior to such time on such date, then not later than 12:00 noon,
New York City time, on (i) the Business Day that the Borrowers receive such
notice, if such notice is received prior to 10:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrowers receive such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrowers shall conclusively be
deemed, subject to the conditions to borrowing set forth herein (including the
conditions stated in Section 3.02), to have requested that such payment be
financed with an Base Rate Advance in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Advance.  If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable disbursement, the payment then due from the Borrowers in respect
thereof and such Revolving Lender’s Revolving Pro Rata Share thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Revolving Pro Rata Share of the payment then due from
the Borrowers, in the same manner as provided in Section 2.02 with respect to
Revolving Advances made by such Revolving Lender (and Section 2.02 shall apply,
mutatis mutandis, to the payment

 

52

--------------------------------------------------------------------------------


 

obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving Lenders.  If
such reimbursement is not made by any Revolving Lender to the Issuing Bank on
the same day on which the Issuing Bank shall have made payment on any such draw,
such Revolving Lender shall pay interest thereon to the Issuing Bank at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(d)                                 Obligations Unconditional.  The obligations
of the Borrowers under this Agreement in respect of each Letter of Credit shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances,
notwithstanding the following circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit Documents, any Loan Document, or any term or provision
therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit Document
or any Loan Document;

 

(iii)                               the existence of any claim, set-off, defense
or other right which either Borrower, any other party guaranteeing, or otherwise
obligated with, such Borrower, any subsidiary or other Affiliate thereof or any
other Person may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document, the
transactions contemplated in this Agreement or in any Letter of Credit Documents
or any unrelated transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the Issuing Bank under such
Letter of Credit against presentation of a draft or certificate which does not
strictly comply with the terms of such Letter of Credit; or

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuing Bank, the Administrative Agent, the Lenders or any other
Person, or any other event, circumstance or happening whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of either Borrower’s
obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse each payment or disbursement made by an Issuing Bank pursuant to a
Letter of Credit will not be excused by the gross negligence or willful
misconduct of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any damages that are caused by the Issuing Bank’s failure to exercise
care when determining whether

 

53

--------------------------------------------------------------------------------


 

drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.

 

(e)                                  Prepayments of Letters of Credit.  In the
event that any Letters of Credit shall be outstanding or shall be drawn and not
reimbursed on the fifth Business Day prior to the Maturity Date, the Borrowers
shall on or before such date either (i) jointly and severally, pay to the
Administrative Agent an amount equal to 105% of the Letter of Credit Exposure
allocable to such Letters of Credit to be held in the LC Cash Collateral Account
and applied in accordance with paragraph (g) below or (ii) provide the Issuing
Bank with a substitute letter of credit naming the Issuing Bank as beneficiary,
in form and substance and from a financial institution reasonably satisfactory
to the Issuing Bank, with a face amount equal to 105% of the aggregate Letter of
Credit Exposure allocable to such outstanding Letters of Credit.

 

(f)                                    Liability of Issuing Bank.  Each Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit.  Neither
the Issuing Bank nor any of its officers or directors shall be liable or
responsible for:

 

(i)                                     the use which may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith;

 

(ii)                                  the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;

 

(iii)                               payment by the Issuing Bank against
presentation of documents which do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to the relevant Letter of Credit; or

 

(iv)                              any other circumstances whatsoever in making
or failing to make payment under any Letter of Credit (including the Issuing
Bank’s own negligence),

 

except that in each case, the Borrowers shall have a claim against the Issuing
Bank, and the Issuing Bank shall be liable to, and shall promptly pay to, the
Borrowers, to the extent of any direct, as opposed to consequential (claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law), damages suffered by the Borrowers which the Borrowers prove
were caused by the Issuing Bank’s willful misconduct or gross negligence in
determining whether documents presented under a Letter of Credit strictly comply
with the terms of such Letter of Credit  it is understood that the applicable
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such

 

54

--------------------------------------------------------------------------------


 

document on its face appears to be in order, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever and (ii) any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute willful misconduct or
gross negligence of the Issuing Bank.

 

(g)                                 LC Cash Collateral Account.

 

(i)                                     If the Borrowers are required to deposit
funds in the LC Cash Collateral Account pursuant to Section 2.07(c), 2.14(e),
3.01(n), 7.02 or 7.03, then the Borrowers and the Administrative Agent shall
establish the LC Cash Collateral Account and the Borrowers shall execute any
documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the LC Cash Collateral Account and grant the
Administrative Agent an Acceptable Security Interest in such account and the
funds therein.  The Borrowers hereby pledge to the Administrative Agent and
grant the Administrative Agent a security interest in the LC Cash Collateral
Account, whenever established, all funds held in the LC Cash Collateral Account
from time to time and all proceeds thereof as security for the payment of the
Obligations.

 

(ii)                                  Funds held in the LC Cash Collateral
Account shall be held as cash collateral for obligations with respect to Letters
of Credit and promptly applied by the Administrative Agent at the request of the
Issuing Bank to any reimbursement or other obligations under Letters of Credit
that exist or occur.  To the extent that any surplus funds are held in the LC
Cash Collateral Account above 105% of the Letter of Credit Exposure during the
existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the LC Cash Collateral Account as cash collateral for the
Obligations or (B) apply such surplus funds to any Obligations in any manner
directed by the Majority Lenders.  If no Default or Event of Default exists, the
Administrative Agent shall release to the Borrowers at either Borrower’s written
request any funds held in the LC Cash Collateral Account above the amounts
required by Section 2.14(e) or otherwise.

 

(iii)                               Funds held in the LC Cash Collateral Account
shall be invested in Cash Equivalents maintained with, and under the sole
dominion and control of, the Administrative Agent or in another investment if
mutually agreed upon by the Borrowers and the Administrative Agent, but the
Administrative Agent shall have no other obligation to make any other investment
of the funds therein.  The Administrative Agent shall exercise reasonable care
in the custody and preservation of any funds held in the LC Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being understood that the Administrative
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any such funds.

 

(h)                                 Resignation or Removal of the Issuing Bank. 
The Issuing Bank may resign at any time by giving written notice to the
Administrative Agent, the Lenders and the Borrowers, such resignation to be
effective upon the appointment of a successor Issuing Bank, or, if no successor

 

55

--------------------------------------------------------------------------------


 

Issuing Bank has been appointed, 60 days after the retiring Issuing Bank gives
notice of its intention to resign or receives notice of its removal.  Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint, and provided that no Default or Event of Default exists, with the
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed), a successor Issuing Bank.  If no successor Issuing Bank shall have
been so appointed by the Majority Lenders within such time period, then the
Issuing Bank may appoint, and provided that no Default or Event of Default
exists, with the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed), a successor Issuing Bank.  Subject to the
next succeeding sentence, upon the acceptance of any appointment as the Issuing
Bank hereunder by a Revolving Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder.  At the time such resignation shall become
effective, the Borrowers shall pay all accrued and unpaid fees pursuant to
Sections 2.03(c)(ii) and (iii).  The acceptance of any appointment as the
Issuing Bank hereunder by a successor Revolving Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the retiring
Issuing Bank and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Revolving Lender shall have all the
rights and obligations of the previous Issuing Bank under this Agreement and the
other Loan Documents and (ii) references herein and in the other Loan Documents
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit.

 

Section 2.15                                Mitigation Obligations; Replacement
of Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.09, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.11, then such Lender shall use reasonable efforts to promptly
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.09 or Section 2.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense (unless the
Borrowers pay, as a condition precedent to such Lender’s agreement to take such
action, for any such cost or expense) and would not otherwise be disadvantageous
to such Lender.  The Borrowers hereby, jointly and severally agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.09 or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrowers may, at their sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to promptly
assign and delegate,

 

56

--------------------------------------------------------------------------------


 

without recourse, all its interests, rights and obligations under this Agreement
to an assignee acceptable to the Borrowers in their reasonable discretion (it
being understood that it shall not be unreasonable for the Borrowers to withhold
their consent to an assignment to a Foreign Lender that would subject the
Borrowers to withholding in respect of this Agreement at the time of such
assignment) that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent and,
if such assigning Lender is a Revolving Lender, the Issuing Bank, which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its
Revolving Advances or Bridge Loans, as applicable, and participations in
Reimbursement Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.09 or payments required
to be made pursuant to Section 2.11, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

Section 3.01                                Initial Conditions Precedent.  The
effectiveness of the amendment and restatement of the Existing Credit Agreement
is subject to the following conditions precedent:

 

(a)                                  Documentation.  On or before the day on
which the initial Revolving Borrowing is made, or the initial Letter of Credit
is issued, or the Bridge Loans are made, the Administrative Agent and the
Lenders shall have received the following, each dated on or before such day,
duly executed by all the parties thereto (or in the case of this Agreement, duly
executed by the Borrowers, the Guarantors, the Administrative Agent, the
Majority Lenders, and the Bridge Lenders), each in form and substance
satisfactory to the Administrative Agent, the Majority Lenders, and the Bridge
Lenders:

 

(i)                                     this Agreement and all attached Exhibits
and Schedules;

 

(ii)                                  any Note requested by a Lender pursuant to
Section 2.02(g) payable to the order of such requesting Lender in the amount of
its Revolving Commitment or Bridge Loans, as applicable;

 

(iii)                               a certificate dated as of the Closing Date
from a Responsible Officer of the Borrowers stating that (A) all representations
and warranties of such Person set forth in this Agreement and in the other Loan
Documents to which it is a party are true and correct in all material respects;
(B) no Default has occurred and is continuing; (C) the conditions in this
Section 3.01 have been met; and (D) no default or event of default has occurred
and is continuing under the Indenture governing the Senior Notes or under any
Sowood Document;

 

57

--------------------------------------------------------------------------------


 

(iv)                              to the extent any have been entered into on or
after September 30, 2008, copies of amendments to the certificate or articles of
incorporation or other equivalent organizational documents of each Loan Party
(including without limitation amendments to the certificate of incorporation of
the Parent to reflect the terms of the Series B Convertible Preferred Stock and,
as a consequence of the designation thereof, amendments necessary to conform the
Series A Convertible Preferred Stock), certified as of a recent date by the
Secretary of State of the state of its organization;

 

(v)                                 a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of any amendments to the
organizational documents of such Loan Party as in effect on the Closing Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, the designation of the Series B Convertible Preferred
Stock, and the amendment of the Certificate of Designation of the Series A
Convertible Preferred Stock, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other organizational documents of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certified copy thereof furnished pursuant to clause (iv) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document, Notices of Borrowing or any other document delivered in
connection herewith on behalf of such Loan Party;

 

(vi)                              a certificate of another officer of each Loan
Party as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to (v) above;

 

(vii)                           certificates from the appropriate Governmental
Authority certifying as to the good standing, existence and authority of each of
the Loan Parties in all jurisdictions where required by the Administrative
Agent;

 

(viii)                        a favorable opinion dated as of the Closing Date
of Paul, Hastings, Janofsky & Walker LLP, counsel to the Loan Parties
substantially similar to the opinion it delivered pursuant to the Existing
Credit Agreement;

 

(ix)                                a certificate from a Financial Officer of
each Borrower dated as of the Closing Date addressed to the Administrative Agent
and each of the Lenders regarding the matters set forth in Section 4.20;

 

(x)                                   a copy of, or a certificate as to coverage
under, the insurance policies required by Section 5.04 and the applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and
to name the Administrative Agent as an additional insured;

 

(xi)                                a Borrowing Base Report dated as of
October 31, 2008;

 

58

--------------------------------------------------------------------------------


 

(xii)                             a draft Compliance Certificate dated as of the
Closing Date duly completed and executed by a Financial Officer of each Borrower
with respect to the draft September 30, 2008 financials;

 

(xiii)                          a copy of the risk management policy of the
Borrowers (the “Risk Management Policy”) in form and substance satisfactory to
the Majority Lenders accompanied by a certificate signed by a Responsible
Officer certifying compliance with such Risk Management Policy;

 

(xiv)                         copies of any amendments to Material Contracts
reflected on Schedule 1.01(e) to the Existing Credit Agreement in effect on or
after September 30, 2008 and each of the Material Contracts in effect on or
after September 30, 2008 that are not reflected on Schedule 1.01(e) to the
Existing Credit Agreement, each certified as of the Closing Date by a
Responsible Officer of the Borrowers (A) as being true and correct copies of
such documents as of the Closing Date, (B) as being in full force and effect and
(C) that no material term or conditions thereof shall have been amended,
modified or waived after the execution thereof without the prior written consent
of the Administrative Agent;

 

(xv)                            Amendment No. 2 to the Intercreditor Agreement,
which shall change all contracts for the sale of electricity, natural gas, or
related products on a variable rate basis between a Loan Party and any of its
customers from Secured Party Primary Collateral to Credit Agreement Primary
Collateral; and

 

(xvi)                         such other documents, governmental certificates
and agreements as the Administrative Agent or any Lender  may reasonably
request.

 

(b)                                 Payment of Fees.  On the Closing Date, the
Borrowers shall have paid the fees required to be paid to the Administrative
Agent, the Arranger, and the Lenders on the Closing Date, including, without
limitation, (i) the fees set forth in the Fee Letters, (ii) the upfront fees
payable to the Bridge Lenders on the Closing Date, in an aggregate amount not to
exceed $208,000.00, (iii) the fees, costs, and expenses of Hughes, Hubbard &
Reed LLP, Bracewell & Giuliani LLP, and Proskauer Rose LLP invoiced as of the
Closing Date, and (iv) and all other costs and expenses which have been invoiced
and are payable pursuant to Section 10.04.

 

(c)                                  Due Diligence; Corporate Structure.  The
Administrative Agent and the Revolving Lenders shall have completed satisfactory
due diligence review of the assets, liabilities, business, operations and
condition (financial or otherwise) of the Parent and its Subsidiaries, and all
legal, financial, accounting, governmental, tax and regulatory matters, and
fiduciary aspects of the proposed financing and the terms and conditions of all
material obligations of the Loan Parties.  The documentation reflecting the
ownership, capital, corporate, tax, organizational and legal structure of the
Loan Parties shall be acceptable to the Administrative Agent.

 

(d)                                 Security Documents.  The Administrative
Agent shall have received all appropriate evidence required by the
Administrative Agent in its sole discretion necessary to determine that
arrangements have been made for the Administrative Agent for the benefit of
Secured Parties to have an Acceptable Security Interest in the Collateral,
including, without

 

59

--------------------------------------------------------------------------------


 

limitation, (i) the delivery to the Administrative Agent of such financing
statements under the Uniform Commercial Code for filing in such jurisdictions as
the Administrative Agent may require and (ii) lien, tax and judgment searches
conducted on Loan Parties reflecting no Liens other than Permitted Liens against
any of the Collateral as to which perfection of a Lien is accomplished by the
filing of a financing statement.

 

(e)                                  Financial Statements.  The Lenders shall
have received (i) true and correct copies of the Audited Financial Statements,
(ii) complete drafts of the September 30, 2008 financial statements, and
(iii) such other financial information as the Administrative Agent may
reasonably request.

 

(f)                                    Authorizations and Approvals.  All
Governmental Authorities and Persons shall have approved or consented to the
transactions contemplated hereby, including, without limitation, those required
in connection with the continued operation of the Parent and its Subsidiaries,
to the extent required, and such approvals shall be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened that would restrain, prevent or otherwise impose adverse
conditions on this Agreement and the actions contemplated hereby.

 

(g)                                 No Proceeding or Litigation; No Injunctive
Relief.  No action, suit, investigation or other proceeding (including, without
limitation, the enactment or promulgation of a statute or rule) by or before any
arbitrator or any Governmental Authority shall be threatened or pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, the Secured
Counterparty Contracts or any transaction contemplated hereby or thereby or
(ii) which, in any case, in the reasonable judgment of the Administrative Agent,
could reasonably be expected to cause a Material Adverse Effect.

 

(h)                                 No Default.  No Default shall have occurred
and be continuing or would result from such Advance or from the application of
the proceeds therefrom.

 

(i)                                     Representations and Warranties.  The
representations and warranties contained in Article IV hereof and in each other
Loan Document shall be true and correct before and after giving effect to the
Revolving Advances, to the Bridge Loans, and to the application of the proceeds
from such Revolving Advances and Bridge Loans, from the date of the Revolving
Advances and Bridge Loans, as though made on and as of such date.

 

(j)                                     No Material Adverse Effect.  Except as
set forth on Schedule 3.01(j), since June 30, 2008, there has been no material
adverse change in the condition (financial or otherwise), results of operations,
assets, properties, business or prospects of the Parent and its Subsidiaries,
taken as a whole.

 

(k)                                  Bridge Financing.  All conditions precedent
to the Bridge Loans shall have been met, and Borrowers shall have received at
least $10,400,000.00 of gross cash proceeds from the Bridge Loans.

 

(l)                                     Cash Flow Budget.  The Administrative
Agent and the Lenders shall have received a cash flow budget for the 20-week
period beginning on the Closing Date, in form and substance acceptable to the
Administrative Agent and the Majority Lenders.

 

60

--------------------------------------------------------------------------------


 

(m)                               Mark-to-Market Report.  The Administrative
Agent and the Lenders shall have received a mark-to-market report of the Loan
Parties’ inventory and forward book as of the Closing Date.

 

(n)                                 Repayment of Any Borrowing Base Deficiency. 
If the outstanding principal amount of the Revolving Advances plus the Letter of
Credit Exposure, upon the effectiveness of this Agreement, exceed the lesser of
(A) the aggregate Revolving Commitments and (B) the Borrowing Base, the
Borrowers shall have repaid the Revolving Advances, together with accrued
interest to the date of such prepayment on the principal amount prepaid and
amounts, if any, required to be paid pursuant to Section 2.08 as a result of
such prepayment being made on such date, in the amount of such excess, or if the
Revolving Advances have been repaid in full, make deposits into the LC Cash
Collateral Account in the remaining amount of such excess to provide cash
collateral for the Letter of Credit Exposure.  Amounts to be applied pursuant to
the immediately preceding sentence shall be applied first to reduce outstanding
Base Rate Advances, second to the LC Cash Collateral Account in an amount equal
to the Lenders’ aggregate Letter of Credit Exposure, and third to reduce
outstanding Eurodollar Advances.

 

(o)                                 Repayment of Any Swing Line Advances.  The
Borrowers shall have repaid in full any Swing Line Advances under and as defined
in the Existing Credit Agreement, together with any interest accrued on such
Swing Line Advances.

 

(p)                                 Amendment of Master Transaction Agreement. 
The Administrative Agent shall have received a duly executed amendment to the
Master Transaction Agreement, which amends the Master Transaction Agreement to
amend the definitions of “Liquidity Event” and “Milestone” therein to conform in
all material respects to the definitions of “Liquidity Event” and “Trigger
Event” in this Agreement.

 

Section 3.02                                Conditions Precedent to Each Credit
Event.  The obligation of each Revolving Lender to make a Revolving Advance on
the occasion of each Borrowing (including the initial Borrowing), the obligation
of each Bridge Lender to make the Bridge Loans, the obligation of each Revolving
Lender to Convert to or Continue a Eurodollar Advance, and the obligation of the
Issuing Bank to issue, extend or increase Letters of Credit shall be subject to
the further conditions precedent that on the Borrowing Date, the date of
Continuation or Conversion, or issuance, extension or increase date of such
Letters of Credit, the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or Notice of Conversion or
Continuation and the acceptance by the applicable Borrower of the proceeds of
such Revolving Advance or Bridge Loan or the request for the issuance, extension
or increase of a Letter of Credit shall constitute a representation and warranty
by such Borrower that on the date of such Revolving Advance or Bridge Loan, the
date of such Conversion or Continuation, or the date of such issuance, extension
or increase such statements are true):

 

(a)                                  the representations and warranties
contained in Article IV and in each other Loan Document are true and correct in
all material respects on and as of the date of such Revolving Advance, Bridge
Loan, Continuation or Conversion, or the issuance, extension or increase of such
Letter of Credit before and after giving effect to such Revolving Advance,
Bridge Loan, Continuation or Conversion, or the issuance, extension or increase
of such Letter of Credit, or to the application of the proceeds from such
Revolving Advance, Bridge Loan, Continuation or

 

61

--------------------------------------------------------------------------------


 

Conversion, or the issuance, extension or increase of such Letter of Credit, as
applicable, as though made on, and as of such date;

 

(b)                                 no Default has occurred and is continuing or
would result from such Revolving Advance or Bridge Loan or from the application
of the proceeds therefrom or from such issuance, extension or increase of such
Letter of Credit;

 

(c)                                  the Borrowing Base Availability is greater
than or equal to zero after giving effect to such Borrowing or the issuance,
increase, or extension of such Letter of Credit;

 

(d)                                 no material adverse change has occurred and
is continuing with respect to the Collateral detailed in the then current
Borrowing Base Report; and

 

(e)                                  in the case of making any Revolving
Advances, the Borrowers shall have drawn in full the entire available amount
under the Sowood Documents before the date of such Revolving Advances.

 

Section 3.03                                Determinations Under Sections 3.01
and 3.02.  For purposes of determining compliance with the conditions specified
in Sections 3.01 and 3.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received written notice from such Lender prior to the Borrowings hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s ratable portion of such Borrowings.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party jointly and severally represents and warrants as follows:

 

Section 4.01                                Existence; Subsidiaries.  Each of
the Loan Parties is (a) duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its formation, (b) duly qualified as a
foreign entity and is licensed and in good standing in each jurisdiction where
its ownership, lease or operation of Property or conduct of its business
requires such qualification or license other than such failures to so qualify
that could not, individually or in the aggregate reasonably be expected to have
a Material Adverse Effect.  Each of the Loan Parties is licensed and in good
standing to supply natural gas or electricity or related products by each of the
state public utility commissions identified on Schedule 4.01, as the same may be
updated from time to time.

 

Section 4.02                                Power and Authority.  Each of the
Loan Parties has the requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (a) own its
assets and carry on its business, including without limitation, to supply
natural gas or electricity or related products to End Users in each of the
jurisdictions identified in Schedule 4.01, and (b) execute, deliver and perform
the Loan Documents to which it is a party and to

 

62

--------------------------------------------------------------------------------


 

perform its obligations thereunder.  The execution, delivery, and performance by
each Loan Party of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby (a) have been
duly authorized by all necessary organizational action, (b) do not and will not
(i) contravene the terms of any such Person’s organizational documents,
(ii) violate any material Legal Requirement, or (iii) conflict with or result in
any breach or contravention of, or the creation of any Lien under (A) the
provisions of any indenture, instrument or material agreement to which such Loan
Party is a party or is subject, or by which it, or its Property, is bound or
(B) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject.

 

Section 4.03                                Authorization and Approvals.  No
authorization, approval, consent, exemption, or other action by, or notice to or
filing with, any Governmental Authority or any other Person is necessary or
required on the part of any Loan Party in connection with (a) the execution,
delivery and performance by, or enforcement against, any Loan Party of this
Agreement and the other Loan Documents to which it is a party or the
consummation of the Transactions or the transactions contemplated hereby or
thereby, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Loan Documents, or (c) the perfection or maintenance of the Liens created
under the Loan Documents (including the first priority nature thereof) (other
than the filing of UCC-1 Financing Statements), all of which have been duly
obtained, taken, given or made and are in full force and effect, except actions
by, and notices to or filings with, Governmental Authorities (including, without
limitation, the SEC) that may be required in the ordinary course of business
from time to time or that may be required to comply with the express
requirements of the Loan Documents (including, without limitation, to release
existing Liens on the Collateral or to comply with requirements to perfect,
and/or maintain the perfection of, Liens created for the benefit of the Secured
Parties).

 

Section 4.04                                Enforceable Obligations.  This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Loan Party that is a party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium, or
similar law affecting creditors’ rights generally or general principles of
equity.

 

Section 4.05                                Financial Statements; No Material
Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Debt.

 

63

--------------------------------------------------------------------------------


 

(b)                                 The cash flow budget provided pursuant to
Section 3.01(l) have been prepared in good faith by the Parent, based on
assumptions believed by the Parent to be reasonable on the Closing Date.

 

(c)                                  Schedule 4.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, contingent liabilities and Debt.

 

(d)                                 Since June 30, 2008, except as set forth on
Schedule 3.01(j), there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(e)                                  The Borrowers are in compliance with the
covenants set forth in Sections 6.17 through 6.22 hereof as of September 30,
2008, based on the draft financials for the period ended September 30, 2008.

 

Section 4.06                                True and Complete Disclosure.  As of
the Closing Date, each Loan Party has disclosed to the Administrative Agent and
all of the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No information, report,
financial statement, exhibit or schedule furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any misstatement of material fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

Section 4.07                                Litigation.  There are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of any
Responsible Officer of a Loan Party after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated thereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.  No regulatory commission is currently conducting and
has conducted within the five-year period immediately preceding the Closing
Date, an investigation of the Parent or any of its Subsidiaries, other than an
investigation conducted by such regulatory commission in its routine general
administrative practice.

 

Section 4.08                                Compliance with Laws.  None of the
Loan Parties or any of the Subsidiaries or any of the Loan Parties’ operation of
their respective material properties (a) is in violation of, nor will the
continued operation by the Loan Parties of their material properties as
currently conducted violate, any Legal Requirement (including any Environmental
Law, but excluding any Legal Requirement with respect to their ability to supply
natural gas or electricity or related products to End Users in each of the
jurisdictions identified in Schedule 4.01) the violation of which could
reasonably be expected to have a Material Adverse Effect, (b) is in

 

64

--------------------------------------------------------------------------------


 

default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority the default of which could reasonably be expected to have
a Material Adverse Effect, or (c) in material violation of any Legal Requirement
with respect to their ability to supply natural gas or electricity or related
products to End Users in each of the jurisdictions identified in Schedule 4.01.

 

Section 4.09                                No Default.  None of the Loan
Parties or any of its Subsidiaries is a party to any agreement or instrument or
subject to any corporate restriction that has resulted or could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  None of the Parent or any of its Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Debt, any Material Contract or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

Section 4.10                                Subsidiaries; Corporate Structure. 
Schedule 4.10 sets forth as of the Closing Date a list of all Subsidiaries of
the Parent and, as to each such Subsidiary, the jurisdiction of formation and
the outstanding Equity Interests therein and the percentage of each class of
such Equity Interests owned by the Parent and the Subsidiaries.  The Equity
Interests indicated to be owned by the Parent and the Subsidiaries on Schedule
4.10 are fully paid and non-assessable and are owned by the persons indicated on
such Schedule, free and clear of all Liens (other than Permitted Liens).

 

Section 4.11                                Condition of Properties.

 

(a)                                  Each Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.  None of the property of Loan Parties is
subject to Liens, other than Permitted Liens.

 

(b)                                 Each Loan Party has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect.  Each Loan Party enjoys
peaceful and undisturbed possession under all such material leases.

 

(c)                                  Neither the business nor the material
Properties of any Loan Party has been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy.

 

Section 4.12                                Environmental Condition.

 

(a)                                  Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Loan
Parties (i) have obtained all Environmental Permits necessary for the ownership
and operation of their respective material Properties and the conduct

 

65

--------------------------------------------------------------------------------


 

of their respective businesses; (ii) have been and are in compliance with all
terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Claim.

 

(b)                                 None of the present or previously owned or
operated Properties of the Loan Parties or of any of their present or former
Subsidiaries, wherever located, (i) has been placed on or proposed to be placed
on the National Priorities List, CERCLIS, or their state or local analogs, nor
has the Parent or any of its Subsidiaries been otherwise notified of the
designation, listing or identification of any Property of such Loan Party or any
of its present or former Subsidiaries as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws (except as such activities may be required
by permit conditions); (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Loan Parties or any of their present or former
Subsidiaries, wherever located; or (iii) has been the site of any Release (as
defined under any Environmental Law) of Hazardous Substances from present or
past operations which has caused at the site or at any third-party site any
condition that has resulted in or could reasonably be expected to result in the
need for Response (as defined under any Environmental Law) and none of the Loan
Parties or any of their present or former Subsidiaries has generated or
transported or has caused to be generated or transported Hazardous Substances to
any third party site which could reasonably be expected to result in the need
for Response.

 

(c)                                  Without limiting the foregoing, the present
and future liability, if any, of the Parent or any of its Subsidiaries, which
could reasonably be expected to arise in connection with requirements under
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect.

 

Section 4.13                                Insurance.

 

(a)                                  Schedule 4.13 sets forth a true, complete
and correct description of all insurance maintained by the Loan Parties as of
the Closing Date.  As of such date, such insurance is in full force and effect
and all premiums have been duly paid.

 

(b)                                 The properties of the Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of any Loan Party, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where applicable Loan Party operates.

 

Section 4.14                                Taxes.  Each Loan Party has filed
all material Federal, state and other tax returns and reports required to be
filed, and have paid all material Federal, state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
There is no written proposed tax assessment against the Parent or any Subsidiary
thereof that would, if made, have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

Section 4.15                                ERISA Compliance.

 

(a)                                  Except as could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, the Parent
and its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder.

 

(b)                                 Except as could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, each Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal or state Laws.  Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Parent, nothing has occurred which would prevent, or cause the loss of, such
qualification.  The Parent and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in material liability of the
Parent or any of its ERISA Affiliates; (ii) no Pension Plan has any Unfunded
Pension Liability; (iii) neither the Parent nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Parent nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Parent nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

Section 4.16                                Security Interests.

 

(a)                                  The Pledge Agreement is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
such Pledge Agreement) and, when such Collateral (to the extent such Collateral
constitutes a certificated security under the applicable Uniform Commercial
Code) is delivered to such Administrative Agent, such Pledge Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the pledgors thereunder in such Collateral, in
each case prior and superior in right to any other person.

 

(b)                                 The Security Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in such Security Agreement) and, when financing statements in
appropriate form are filed in the offices specified on Schedule 1 to the
Security Agreement, such Security Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such portion of the Collateral in which a security interest may be
perfected by the filing of a financing statement under the applicable Uniform

 

67

--------------------------------------------------------------------------------


 

Commercial Code, in each case prior and superior in right to any other person,
other than Permitted Liens.

 

Section 4.17                                Bank Accounts.  Schedule 4.17 sets
forth the account numbers and locations of all bank accounts of the Loan Parties
as of the Closing Date.

 

Section 4.18                                Labor Relations.  Except as could
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, there (a) is no unfair labor practice complaint pending against
the Parent or any of its Subsidiaries or, to the knowledge of any Responsible
Officer of a Loan Party, threatened against any of them, before the National
Labor Relations Board (or any successor United States federal agency that
administers the National Labor Relations Act), and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Parent or any of its Subsidiaries or, to the knowledge of
any Responsible Officer of a Loan Party, threatened against any of them, (b) are
no strikes, lockouts, slowdowns or stoppage against the Parent or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened and (c) no union
representation petition existing with respect to the employees of the Parent or
any of its Subsidiaries and no union organizing activities are taking place. 
The hours worked by and payments made to employees of the Parent and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, provincial, local or foreign law dealing with
such matters, except where such violation, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
All payments due from the Parent or any Subsidiary, or for which any claim may
be made against the Parent or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Parent or such Subsidiary, except where the
failure to do the same, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The consummation
of the transactions contemplated hereby will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent or any Subsidiary is bound.

 

Section 4.19                                Intellectual Property.  Each Loan
Party owns or is licensed or otherwise has full legal right to use all of the
patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are reasonably necessary for the operation
of its business, without conflict with the rights of any other Person with
respect thereto that could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.20                                Solvency.  Immediately following the
making of each Revolving Advance and Bridge Loan and after giving effect to the
application of the proceeds of each Revolving Advance and Bridge Loan, (a) the
fair value of the assets of each of the Borrowers, Holdings and the Loan
Parties, taken as a whole, will exceed their respective debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each of the Borrowers, Holdings and the Loan Parties, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their respective debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each of the Borrowers, Holdings and the Loan Parties, taken as a
whole, will be able to pay their respective debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each of the

 

68

--------------------------------------------------------------------------------


 

Borrowers, Holdings and the Loan Parties, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

 

Section 4.21                                Senior Indebtedness.  The
obligations of the Loan Parties hereunder constitute senior indebtedness
(however denominated) in respect of any Subordinated Indebtedness of the Parent
and its Subsidiaries.

 

Section 4.22                                Margin Regulations.  None of the
Loan Parties is engaged and will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of any Revolving Advance or
Bridge Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry any margin stock
(within the meaning of Regulation U) or to refinance any Debt originally
incurred for such purpose, or for any other purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

 

Section 4.23                                Investment Company Act.  None of the
Parent, any Person Controlling the Parent, or any Subsidiary is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

 

Section 4.24                                Names and Locations.  As of the
Closing Date, Schedule 4.24 sets forth (a) all legal names and all other names
(including trade names, fictitious names and business names) under which the
Loan Parties currently conduct business, or has at any time during the past five
years conducted business, (b) the name of any entity which any Loan Party has
acquired in whole or in part or from whom any Loan Party has acquired a
significant amount of assets within the past five years, (c) the state or other
jurisdiction of organization or incorporation for each Loan Party and sets forth
each Loan Party’s organizational identification number or specifically
designates that one does not exist, and (d) the location of all offices of the
Loan Parties and the locations of all inventory of the Borrowers and their
Subsidiaries.

 

Section 4.25                                Revisions or Updates to the
Schedules.  Should any of the information or disclosures provided on Schedules
1.01(c), 4.01 or 4.24 originally attached hereto become outdated or incorrect in
any material respect, the Borrowers from time to time shall deliver to the
Administrative Agent and the Lenders such revisions or updates to such
schedule(s) whereupon such schedules shall be deemed to be amended by such
revisions or updates, as may be necessary or appropriate to update or correct
such schedule(s), provided that, notwithstanding the foregoing, no such
revisions or updates shall be deemed to have amended, modified, or superseded
any such schedules as originally attached hereto, or to have cured any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such schedules, unless and until the Administrative Agent shall have
accepted in writing such revisions or updates to any such schedules.

 

69

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as any Revolving Advance, Bridge Loan, or any amount under any Loan
Document shall remain unpaid, any Lender shall have any Revolving Commitment
hereunder, or there shall exist any Letter of Credit Exposure, unless the
Majority Lenders shall otherwise consent in writing, each Loan Party shall:

 

Section 5.01                                Preservation of Existence, Etc. 
Except as permitted by Section 6.03, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Legal
Requirements of the jurisdiction of its formation, (b) in the case of the
Borrowers and their Subsidiaries, be licensed and in good standing to supply
natural gas or electricity or related products by each of the state public
utility commissions identified on Schedule 4.01 so long as the such Loan Party
is still supplying natural gas or electricity or related products in the
relevant jurisdiction, (c) take all reasonable action to obtain, preserve,
renew, extend, maintain and keep in full force and effect all rights,
privileges, permits, licenses, authorizations and franchises necessary or
desirable in the normal conduct of its business, including, in the case of the
Borrowers and their Subsidiaries, those rights, privileges, permits, licenses,
authorizations and franchises necessary to supply natural gas or electricity or
related products to End Users in each of the jurisdictions identified in
Schedule 4.01 so long as the such Loan Party is still supplying natural gas or
electricity or related products in the relevant jurisdiction, and (d) qualify
and remain qualified as a foreign entity in each jurisdiction in which
qualification is necessary in view of its business and operations or the
ownership of its Properties other than such failures to so qualify that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.02                                Compliance with Laws, Etc.  Comply
(a) with all Legal Requirements (including without limitation, all Environmental
Laws and ERISA but excluding, in the case of the Borrowers and their
Subsidiaries, any Legal Requirement with respect to their ability to supply
natural gas or electricity or related products to End Users in each of the
jurisdictions identified in Schedule 4.01) applicable to it or to its business
or property, except in such instances in which such Legal Requirement is being
contested in good faith by appropriate proceedings diligently conducted and for
which the failure to so comply could not reasonably be expected to have a
Material Adverse Effect and (b) in all material respects with, in the case of
the Borrowers and their Subsidiaries, any Legal Requirement with respect to
their ability to supply natural gas or electricity or related products to End
Users in each of the jurisdictions identified in Schedule 4.01.

 

Section 5.03                                Maintenance of Property. 
(a) Maintain and preserve all Property material to the conduct of its business
and keep such Property in good repair, working order and condition, (b) from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

70

--------------------------------------------------------------------------------


 

Section 5.04                                Maintenance of Insurance.

 

(a)                                  Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its Properties and business, to the extent and against loss or damage
of the kinds customarily insured against by Persons engaged in the same or
similar business, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and such other insurance as
may be required by law.

 

(b)                                 (i) Cause all such policies covering any
Collateral to be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to a Loan Party under such
policies directly to the Administrative Agent; (ii) deliver original or
certified copies of all such policies to the Administrative Agent; cause each
such policy to provide that it shall not be canceled, modified or not renewed
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent; and (iii) deliver to the Administrative Agent, prior to
the cancellation, modification or nonrenewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent) together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor.

 

Section 5.05                                Payment of Taxes, Etc.  Pay and
discharge as the same shall become due and payable, all its obligations and
liabilities in accordance with their terms, including (a) all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its Property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party; (b) all lawful claims which, if unpaid, might by law become a Lien
upon its Property in violation of this Agreement; and (c) all Debt, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Debt, including, without limitation, the
Intercreditor Agreement.

 

Section 5.06                                Reporting Requirements.  Deliver to
the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Revolving Lenders:

 

(a)                                  Audited Annual Financials.  As soon as
available and in any event not later than 120 days after the end of each fiscal
year of the Parent (beginning for the fiscal year ending June 30, 2008), copies
of (i) the audited consolidated and unaudited consolidating balance sheets of
the Parent and its Subsidiaries, in each case, as at the end of such fiscal
year, together with, in each case, the related audited consolidated and
unaudited consolidating statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, and the notes thereto, all in reasonable
detail and setting forth in each case in comparative form the audited
consolidated figures as of the end of and for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP (subject only to normal
year-end audit adjustments and the absence of footnotes with respect to any
consolidating statements) and (x) in the case of each of such audited
consolidated financial statements (excluding any statements in comparative form
to be

 

71

--------------------------------------------------------------------------------


 

corresponding figures from the consolidated budget), accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Revolving Lenders, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit and
shall state that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Parent and its
respective Subsidiaries as at the end of such fiscal year and their consolidated
results of operations and cash flows for such fiscal year in conformity with
GAAP; or words substantially similar to the foregoing and that the examination
by such accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards, and
(y) in the case of such unaudited consolidating financial statements, certified
by a Financial Officer of the Parent that such financial statements have been
prepared in accordance with GAAP consistently applied and presents fairly, in
all material respects, the information contained therein as at the date and for
the periods covered thereby and (ii) the consolidated and consolidating
unaudited Non-GAAP Financial Reporting financial statements of the Parent and
its Subsidiaries for such fiscal year including a reconciliation to the GAAP
financial statements;

 

(b)                                 Monthly Financials.  As soon as available
and in any event not later than 45 days after the end of each month (beginning
with the month ending September 30, 2008), (i) a consolidated and, for the end
of March, June, September, and December, consolidating balance sheet of the
Parent and its Subsidiaries as at the end of such month, and the related
consolidated and, for the end of March, June, September, and December,
consolidating statements of income or operations, shareholders’ equity and cash
flows for such month and for the portion of the Parent’s fiscal year then ended,
and setting forth in each case with respect to such consolidated statements, in
comparative form the consolidated figures for the corresponding month of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Financial Officer of the Parent as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (ii) the Parent’s and its
Subsidiaries’ consolidated and, for the end of March, June, September, and
December, consolidating Non-GAAP Financial Reporting financial statements
including a reconciliation with the GAAP financial statements described in the
foregoing clause (i) and a management discussion and analysis of the financial
results;

 

(c)                                  Compliance Certificates.  (i) Concurrently
with the delivery of the financial statements referred to in Section 5.06(a), a
certificate of its independent certified public accountants rendering the report
thereon stating whether, in connection with their audit examination, anything
has come to their attention which would cause them to believe that any Default
or Event of Default with respect to accounting matters existed on the date of
such financial statements, and if such a condition or event has come to their
attention, specifying in reasonable detail the nature and period, if known, of
existence thereof and (ii) concurrently with the delivery of the financial
statements referred to in Sections 5.06(a) and (b), a duly completed Compliance
Certificate signed by a Financial Officer of the Parent;

 

72

--------------------------------------------------------------------------------


 

(d)                                 Management Letters. Promptly upon receipt
thereof, copies of any detailed audit reports, management letters and any
reports as to material inadequacies in accounting controls (including reports as
to the absence of any such inadequacies) or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any Subsidiary thereof, or any audit of any of them;

 

(e)                                  Borrowing Base Reports.  (i) Within five
Business Days after the seventh, fifteenth, and twenty-second calendar day and
last Business Day of each calendar month, a Borrowing Base Report as of such
day, together with, in the case of the reports dated as of the fifteenth
calendar day and last Business Day of each calendar month, supporting
documentation reasonably acceptable to the Administrative Agent, including
without limitation, aggregate account receivable agings for each LDC and of End
Users by LDC, accounts payable agings, aggregate account receivables past due
for each LDC and End Users by LDC, a schedule of Imbalances and Eligible LDC
Residual Contract Rights, copies of all Imbalance statements from LDCs received
since the delivery of the last Borrowing Base Report, potential First Purchaser
Liens, cash reconciliations, a schedule of inventory balances, a schedule of any
net mark to market gains or losses with respect to Swap Contracts, and a listing
of outstanding loans, letters of credit and offset reconciliations, each in such
reasonable detail and in a format as the Administrative Agent may require and
(ii) within 60 days following the last day of each fiscal quarter, a Borrowing
Base Report as of the last day of such fiscal quarter, together with supporting
documentation reasonably acceptable to the Administrative Agent, setting forth
(A) the actual Borrowing Base as of the end of such fiscal quarter, (B) any
significant discrepancies in the Borrowing Base since the date of the Borrowing
Base Report delivered pursuant to clause (i) above as of the last day of such
fiscal quarter and (C) a statement explaining the reasons for any such
discrepancies;

 

(f)                                    Risk Management Policy Certification and
Report.  (i) Within seven Business Days after the fifteenth and last Business
Day of each calendar month, a certificate in substantially the form of the
attached Exhibit K from a Responsible Officer of a Borrower certifying that the
Borrowers are in compliance with the Borrower’s Risk Management Policy;
(ii) simultaneously with any modification of the Risk Management Policy, a
written notice with a description of such modification, a copy of such
modification, and, if the Majority Lenders have not consented to such
modification, a certification that the modification does not materially change
the Risk Management Policy; and (iii) within seven Business Days after the last
Business Day of each calendar month, a monthly comprehensive risk management
report in a format reasonably acceptable to the Administrative Agent, setting
forth the Borrowers’ overall hedging positions, forward book, inventory
positions, and transportation and storage capacities;

 

(g)                                 Marketing Report.  Within seven Business
Days after the last Business Day of each calendar month, a monthly comprehensive
marketing report detailing (i) the Borrowers’ and their Subsidiaries’
acquisition of any new End User accounts by LDC and by fixed or floating price
contract and specifying the weighted average costs for each new End User and
whether such acquisitions were through organic customer growth or acquisition
from a third party and (ii) the natural gas and electricity break even price for
each LDC, all in a format reasonably acceptable to the Administrative Agent;

 

73

--------------------------------------------------------------------------------


 

(h)                                 Securities Law Filings and other Public
Information.  Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or any other securities Governmental Authority, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(i)                                     USA Patriot Act.  Promptly, following a
request by any Lender, all documentation and other information that such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act;

 

(j)                                     Parent Guarantees.  (i) With the
delivery of the financial statements under Section 5.06(b), a list of the
Parent’s guarantees of obligations of its Subsidiaries, including the name of
each beneficiary and the maximum amount guaranteed, and (ii) promptly, and in
any event with five Business Days after receipt thereof, any notice of default
or claim delivered under any such guarantees;

 

(k)                                  Cash Flow Budgets.  No later than the
second Business Day of each week, (i) a revised cash flow budget as of the last
Business Day of the prior week, (ii) a variance report of actual cash flow for
the prior week versus the cash flow budget most recently delivered pursuant to
this clause (k), and (iii) a management discussion of any such variances that
are material, each in form and substance reasonably acceptable to the
Administrative Agent and the Majority Lenders;

 

(l)                                     Mark-to-Market Reports.  No later than
the second Business Day of each week, a revised mark-to-market report of the
Loan Parties’ inventory and forward book as of the last Business Day of the
prior week, in form and substance reasonably acceptable to the Administrative
Agent and the Majority Lenders;

 

(m)                               Projections.  Within 15 days after the Closing
Date, the Parent’s forecasted consolidated annual with monthly breakdowns:
(i) balance sheets; (ii) profit and loss statements; (iii) cash flow statements;
and (iv) capitalization statements, in each case for fiscal years 2009 and 2010,
together with supporting details; and

 

(n)                                 Other Information.  Such other information
respecting the business, Properties or Collateral, or the condition or
operations, financial or otherwise, of the Parent and its Subsidiaries as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Section 5.07                                Other Notices.  Deliver to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                                  Defaults.  The occurrence of any Default or
Event of Default or any other Debt of any Loan Party being declared when due and
payable before its expressed maturity, or any holder of such Debt having the
right to declare such Debt due and payable before its expressed

 

74

--------------------------------------------------------------------------------


 

maturity, because of the occurrence of any default (or any event which, with
notice and/or the lapse of time, shall constitute any default) under such Debt;

 

(b)                                 Litigation.  The filing or commencement of,
or any threat or notice of intention of any person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Parent, any Subsidiary or any Affiliate
thereof, or any material development in any such action, suit, proceeding, that,
in either case, could reasonably be expected to result in a Material Adverse
Effect; and

 

(c)                                  ERISA Events.  The occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Loan Parties in an
aggregate amount exceeding $500,000.00;

 

(d)                                 Environmental Notices.  A copy of any form
of notice, summons, material correspondence or citation received from any
Governmental Authority or any other Person, concerning (i) material violations
or alleged violations of Environmental Laws, which seeks or threatens to impose
liability therefor, (ii) any material action or omission on the part of the
Parent or any of its Subsidiaries in connection with Hazardous Material,
(iii) any notice of potential responsibility or liability under any
Environmental Law, or (iv) concerning the filing of a Lien other than a
Permitted Lien upon, against or in connection with the Parent or any of its
Subsidiaries, or any of their leased or owned material Property, wherever
located;

 

(e)                                  Collateral.  Furnish to the Administrative
Agent:

 

(i)                                     written notice of:

 

(A)                              any change of its legal name, corporate
structure, jurisdiction of organization or formation or its organizational
identification number within 30 days before the occurrence thereof;

 

(B)                                an Asset Disposition within 30 days before
the occurrence thereof;

 

(C)                                a casualty or condemnation with respect to
any portion of Collateral with a market value in excess of $500,000.00 promptly
and in any event within five Business Days after the occurrence thereof;

 

(D)                               an account in excess of $250,000.00 or
accounts in excess of $500,000.00 in the aggregate becoming subject to any
dispute or claim or other circumstances known to any Loan Party that may
materially impair the validity or collectibility of such accounts promptly and
in any event within five Business Days after the occurrence thereof;

 

(E)                                 any material correspondence received by any
Loan Party from any insurer with respect to any insurance maintained in
accordance with Section 5.04 promptly and in any event with five Business Days
after the receipt thereof;

 

(F)                                 a Borrower or any of its Subsidiaries
holding or obtaining any (1) Chattel Paper, (2) Instrument, or (3) Letter of
Credit, each in excess of

 

75

--------------------------------------------------------------------------------


 

$250,000.00 individually and $500,000.00 in the aggregate promptly and in any
event with two Business Days after the receipt thereof;

 

(G)                                Collateral  with an aggregate value in excess
of $500,000.00 at any time being in the possession or control of any warehouse
or bailee not previously disclosed promptly and in any event within 10 Business
Days before the occurrence thereof;

 

(H)                               Collateral with an aggregate value in excess
of $500,000.00 being of a type where a Lien may be registered, recorded or filed
under, or notice thereof given under, any federal statute or regulation or any
material Collateral constitutes a claim against the United States of America, or
any State or municipal government or any department, instrumentality or agency
thereof, the assignment of which claim is restricted by law promptly and in any
event within five Business Days of the existence thereof;

 

(I)                                    a new LDC with which a Borrower or any of
its Subsidiaries has entered into any agreement and a copy of all such
agreements within five Business Days after the occurrence thereof; and

 

(J)                                   any notice received from an LDC of default
or claim under any agreement between a Borrower or any of its Subsidiaries and
such LDC promptly and in any event within two Business Days after the receipt
thereof and

 

(ii)                                  from time to time upon request, statements
and schedules further identifying, updating, and describing the Collateral and
such other information, reports and evidence concerning the Collateral, as
Collateral Agent may reasonably request, all in reasonable detail;

 

(f)                                    Casualties and Takings.  Any actual or
constructive loss by reason of fire, explosion, theft or other casualty, of any
Property of any Loan Party or any taking of title to, or the use of, any
Property of any Loan Party pursuant to eminent domain or condemnation
proceedings or any settlement or compromise thereof, in each case, with a value
equal to or greater than $1,000,000.00, and a certificate of a Responsible
Officer of the Borrowers describing the nature and status of such occurrence;

 

(g)                                 Material Contracts.  Prompt written notice
of (i) any nonrenewal of the initial term or any renewal term under any Material
Contract, (ii) any event or condition which results in, or could be expected to
result in, an early termination or cancellation of any Material Contract, and
(iii) any default by a Borrower or, to the knowledge of a Borrower, any other
Person party to any Material Contract; and

 

(h)                                 Material Changes.  Any development that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto.  Each notice

 

76

--------------------------------------------------------------------------------


 

pursuant to Section 5.07(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

Section 5.08                                Books and Records; Inspection. 
(a) Keep proper records and books of account in which full, true and correct
entries will be made in accordance with GAAP and all Legal Requirements,
reflecting all financial transactions and matters involving the assets and
business of the Loan Parties and their Subsidiaries; (b) maintain such books and
records of account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
and their Subsidiaries, as the case may be; (c) from time-to-time during regular
business hours upon reasonable prior notice to the applicable Loan Party or
Subsidiary, permit representatives and independent contractors of the
Administrative Agent and each Lender, for purposes of performing a Collateral
field examination, (i) to visit and inspect any of its Properties, (ii) to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom and (iii) to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants, all at the
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, (d) permit the Administrative
Agent, upon request, to conduct, or hire a third party to conduct, on behalf of
the Secured Parties, a review of position reports and Risk Management Policies
of the Borrowers and their Subsidiaries, and (e) within 180 days after the
Closing, permit the Administrative Agent or its designee to perform, on behalf
of the Secured Parties and at the expense of the Borrowers, one assessment of
the Borrowers’ procedures, policies and systems relating to the Risk Management
Policy.  Unless a Default has occurred and is continuing, the Collateral field
exams shall be performed no more often than on a semi-annual basis commencing on
the date three months following the Closing Date at the Borrowers’ expense.  Any
additional Collateral field examinations shall be at the Lenders’ expense unless
a Default has occurred and is continuing at the time of such review.

 

Section 5.09                                Use of Proceeds.   Use the proceeds
of the Revolving Advances, Bridge Loans, and Letters of Credit only for working
capital purposes, including the purchase and sale of natural gas or electricity,
including to facilitate the Borrowers’ and their Subsidiaries’ purchase,
transportation, storage and sale of natural gas or electricity, for Swap
Contracts related to hedging of natural gas or electricity, for margin financing
of natural gas or electricity.

 

Section 5.10                                Nature of Business.  Maintain and
operate such business in substantially the manner in which it is presently
conducted and operated.

 

Section 5.11                                Risk Management Policy.  Comply with
the Risk Management Policy delivered on the Closing Date and any amendments to
such Risk Management Policy.

 

Section 5.12                                Additional Guarantors.  Notify the
Administrative Agent at the time that any Person becomes a Subsidiary of the
Parent, and promptly thereafter (and in any event within 30 days), (a) cause
such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) deliver to
the Administrative Agent documents of the types referred to in clauses
Section 3.01(a)(viii), (ix) and (x) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (i)), all
in form, content and scope reasonably satisfactory to the Administrative Agent
and

 

77

--------------------------------------------------------------------------------


 

(iii) execute such other Security Documents as the Administrative Agent or any
Revolving Lender may reasonably request, in each case to secure the Obligations
and (b) cause the stockholder of such Person to execute a Pledge Agreement
pledging 100% of its interests in the Equity Interest of such Person to secure
the Obligations and such evidence of corporate authority to enter into and such
legal opinions in relation to such Pledge Agreement as the Administrative Agent
may reasonably request, along with share certificates pledged thereby and
appropriately executed stock powers in blank; provided that, no new Subsidiary
that is a controlled foreign corporation under Section 957 of the Code shall be
required to become a Guarantor or enter into any Security Documents if such
Guaranty or the entering into of such Security Documents would reasonably be
expected to result in any material incremental income tax liability and the
Parent or any Subsidiary domiciled in the United States that is an equity holder
of a controlled foreign corporation under Section 957 of the Code shall only be
required to pledge 65% of the Equity Interest of such controlled foreign
corporation pursuant to the applicable Pledge Agreement.

 

Section 5.13                                Additional Collateral Requirements.

 

(a)                                  Accounts.  At their own expense, use its
reasonable efforts to assure prompt payment of all amounts due or to become due
under accounts;

 

(b)                                 Deposit Accounts.  Establish lockboxes and
blocked accounts (collectively, “Blocked Accounts”) in the name of a Borrower or
any of its Subsidiaries with such banks (“Collecting Banks”) as are reasonably
acceptable to the Administrative Agent (subject to irrevocable instructions
acceptable to Administrative Agent as hereinafter set forth) or with the
Administrative Agent and all invoices evidencing accounts (other than accounts
payable to an LDC) shall bear a notice that such invoices are payable to such
Blocked Accounts and in which a Borrower or one of its Subsidiaries, as
applicable, and each LDC will immediately deposit all payments made for
inventory or other payments constituting proceeds of Collateral, in the case of
the Borrowers and their Subsidiaries, in the identical form in which such
payment was made, whether by cash or check.  The Collecting Banks shall
acknowledge and agree, pursuant to an Account Control Agreement, that all
payments made to the Blocked Accounts are for the benefit of the Administrative
Agent and the Secured Parties, and that the Collecting Banks have no right to
setoff against the Blocked Accounts, other than for customary charges of the
Collecting Bank for depositary services.  Upon the occurrence and continuance of
an Event of Default, each Borrower and each Subsidiary shall irrevocably
instruct each Collecting Bank to promptly transfer all payments or deposits
(with certain exceptions as agreed to by the Administrative Agent) into the
Blocked Accounts into the Administrative Agent’s Account on each Business Day. 
If any Loan Party shall receive any monies, checks, notes, drafts or any other
payments relating to and/or proceeds of accounts or other Collateral, such
Person shall hold such instrument or funds in trust for the Administrative
Agent, and, immediately upon receipt thereof, shall remit the same or cause the
same to be remitted, in kind, to the Blocked Accounts or after the occurrence
and continuance of an Event of Default, to the Administrative Agent at its
address set forth in Section 10.02 below.

 

Section 5.14                                Further Assurances in General. 
Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing or continuation statements or amendments thereto (or
similar documents required by any laws of any applicable jurisdiction)), which
may be required under

 

78

--------------------------------------------------------------------------------


 

any Legal Requirement, or which the Administrative Agent or the Majority Lenders
may reasonably request, all at the expense of the Borrowers.  Each Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.  Each Borrower agrees not to effect or permit any change
referred to in Section 5.07(e)(i)(A) unless all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have, and
each Loan Party agrees to take all necessary action to ensure that the
Administrative Agent does continue at all times to have, a valid, legal and
perfected security interest in all the Collateral. Each Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

Section 5.15                                Secured Counterparty Guaranty 
Maintain in full force for any Secured Counterparty without an Investment Grade
Rating, a Secured Counterparty Parent Guaranty or Acceptable Credit Support.

 

Section 5.16                                Monthly Conference Calls
  Participate in, and cause its officers and employees to participate in,
monthly conference calls with the Administrative Agent, the Lenders, and their
advisors with respect to the Loan Parties and their businesses, financial
position, and related matters, to be scheduled at a time during the second half
of each month reasonably requested by the Administrative Agent.

 

Section 5.17                                Retention of Financial Advisor by
Administrative Agent  Cooperate in all respects with, and hereby agrees to the
retention of, and hereby agrees to pay the costs, fees, and expenses associated
with, any financial advisor retained by the Administrative Agent; provided that
the costs, fees, and expenses payable pursuant to this Section 5.17 in
connection with the financial advisor services provided by Goldin Inc. shall be
limited to $250,000.00.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

So long as any Revolving Advance, Bridge Loan, or any amount under any Loan
Document shall remain unpaid, any Lender shall have any Revolving Commitment, or
there shall exist any Letter of Credit Exposure, unless the Majority Lenders
otherwise consent in writing, no Loan Party shall:

 

Section 6.01                                Liens, Etc. Create, assume, incur or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Excepted Liens;

 

79

--------------------------------------------------------------------------------


 

(c)                                  Liens existing on the Closing Date and
described in Schedule 6.01; provided that such Liens shall secure only those
obligations which they secure on the Closing Date and extensions, renewals and
replacements thereof permitted hereunder;

 

(d)                                 Liens arising out of judgments or awards in
respect of which the Parent or any of the Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings;
provided that the aggregate amount of all such judgments or awards (and any cash
and the fair market value of any property subject to such Liens) does not exceed
$500,000.00 at any time outstanding;

 

(e)                                  Liens securing Debt permitted under
Section 6.02(e)(i) and purchase money security interests securing Debt permitted
under Section 6.02(e)(ii) in any fixed or capital assets and improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Parent or any of its Subsidiaries; provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Debt and the Proceeds thereof, (ii) the Debt secured thereby does not
exceed the lesser of the cost or fair market value of the property being
acquired or financed on the date of acquisition or financing, and (iii) in the
case of purchase money security interests, such security interests are created
within 120 days after such acquisition (or completion of such improvements);

 

(f)                                    rights of set-off of banks and other
Persons in the ordinary course of banking and trading arrangements;

 

(g)                                 Liens in favor of the Secured Counterparties
and Sowood which are subject to the Intercreditor Agreement, to the extent such
Liens in favor of the Secured Counterparties are permitted by Section 6.26(a);

 

(h)                                 security interests (i) in inventory held by
and granted to an LDC in the ordinary course of business and (ii) in accounts
purchased and collected by and granted to an LDC that has agreed to make payment
to the Borrowers or one of their Subsidiaries for such accounts in the ordinary
course of business; and

 

(i)                                     other Liens securing obligations, actual
or contingent, in an aggregate amount not greater than $200,000.00 at any time.

 

Section 6.02                                Debts, Guaranties and Other
Obligations.  Create, assume, suffer to exist or in any manner become or be
liable, in respect of any Debt except:

 

(a)                                  Debt under the Loan Documents;

 

(b)                                 (i) Debt existing on the Closing Date and
described in Schedule 6.02,  Debt under the Sowood Documents, Debt under the
Senior Notes and (ii) any refinancings, extensions, renewals or replacements of
such Debt to the extent the principal amount of such Debt is not increased (it
being understood that any accrued but unpaid fees or interest added to any
principal amount shall not constitute an increase of such Debt for these
purposes), neither the final maturity nor the weighted average life to maturity
of such Debt is decreased, such Debt, if subordinated to the obligations of a
Loan Party hereunder, remains so subordinated on terms (in

 

80

--------------------------------------------------------------------------------


 

their entirety) no less favorable to the Revolving Lenders and no more
restrictive on the Loan Parties than the Subordinated Indebtedness being
refinanced;

 

(c)                                  Debt of the Borrowers to Guarantors, and of
Guarantors to the Borrowers or other Guarantors; provided that (i) such Debt is
subordinated to the Obligations pursuant to a subordination agreement in form
and substance reasonably acceptable to the Administrative Agent; and (ii) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged to the Administrative Agent for the benefit of the Secured Parties;

 

(d)                                 Guarantees of the Parent or any Wholly-Owned
Subsidiary in respect of Debt or other obligations otherwise permitted hereunder
of the Parent or any Wholly-Owned Subsidiary;

 

(e)                                  (i) Debt incurred to finance the
acquisition, construction or improvement of any fixed or capital assets and
(ii) Debt in respect of Capital Leases and Synthetic Lease Obligations and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof; provided that (i) in the case of Debt to
finance the acquisition, construction or improvements of fixed or capital
assets, such Debt is incurred prior to or within 120 days after such acquisition
or the completion of such construction or improvement and (ii) the aggregate
principal amount of Debt permitted by this paragraph shall not exceed
$4,000,000.00 at any time outstanding;

 

(f)                                    obligations (contingent or otherwise) of
any Borrower or any Wholly-Owned Subsidiary existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”; and

 

(g)                                 unsecured Debt in an aggregate principal
amount not to exceed $2,000,000.00 at any time outstanding.

 

Section 6.03                                Merger or Consolidation.  Merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default exists or would result therefrom:

 

(a)                                  any Subsidiary may merge with (i) a
Borrower or the Parent, provided that such Borrower or the Parent, as the case
may be, shall be the continuing or surviving Person, or (ii) any one or more
other Wholly-Owned Subsidiaries, provided that when any Guarantor is merging
with another Wholly-Owned Subsidiary, the Guarantor shall be the continuing or
surviving Person and when any Wholly-Owned Subsidiary is merging with another
Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or surviving
Person; and

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Parent, any Borrower or to another Wholly-Owned Subsidiary; provided that if the
transferor in such a transaction is a Guarantor, then the transferee must either
be a Borrower or a Guarantor.

 

81

--------------------------------------------------------------------------------


 

Section 6.04                                Asset Sales.  Make any Asset
Disposition or enter into any agreement to make any Asset Disposition, except:

 

(a)                                  Asset Dispositions of equipment or real
property to the extent that (i) Asset Disposition is in the ordinary course of
business and (ii) (x) such property is exchanged for credit against the purchase
price of similar replacement property or (y) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(b)                                 Asset Dispositions of property by the Parent
or any Wholly-Owned Subsidiary to the Parent or to a Wholly-Owned Subsidiary in
the ordinary course of business; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor; and

 

(c)                                  Asset Dispositions by the Parent and its
Wholly-Owned Subsidiaries to any Person that is not a Loan Party or a Subsidiary
of any Loan Party not otherwise permitted under this Section 6.04; provided that
(i) at the time of such Disposition, no Default or Event of Default shall exist
or would result from such Disposition and (ii) the aggregate book value of all
property Disposed of in reliance on this clause (c) in any fiscal year shall not
exceed $1,000,000.00 (or the equivalent in any other currency); and

 

(d)                                 Asset Dispositions permitted by
Section 6.03, Investments permitted by Section 6.05 and Restricted Payments
permitted by Section 6.06.

 

Section 6.05                                Investments and Acquisitions.  Make
any Investments or Acquisitions except:

 

(a)                                  Investments held by any Loan Party in the
form of Cash Equivalents;

 

(b)                                 Existing Investments in Subsidiaries and
other Investments in existence on the Closing Date and described in Schedule
6.05;

 

(c)                                  advances to officers, directors and
employees of the Parent and Wholly-Owned Subsidiaries in an aggregate amount not
to exceed $500,000.00 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(d)                                 Investments of a Loan Party in another Loan
Party;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                    Guarantees permitted by Section 6.02;

 

(g)                                 Investments in newly-formed Subsidiaries
that become Guarantors pursuant to Section 5.10;

 

(h)                                 Investments under Swap Contracts permitted
under Section 6.02(f);

 

82

--------------------------------------------------------------------------------


 

(i)                                     Acquisition of certain customer accounts
from (a) Commerce Energy, Inc. and (b) Catalyst Natural Gas, LLC, which
acquisitions shall not exceed $100,000.00 in the aggregate so long as both
before and after giving effect to such acquisition, no Default or Event of
Default exists or will exist or would result therefrom; and

 

(j)                                     other Investments not exceeding
$1,000,000.00 in the aggregate in any fiscal year of the Parent.

 

Section 6.06                                Restricted Payments.  Declare or
make, directly or indirectly, any Restricted Payment or defease, redeem,
repurchase, retire or acquire the notes issued under the Senior Notes or incur
any obligation (contingent or otherwise) to do so, except that:

 

(a)                                  each Wholly-Owned Subsidiary of the Parent
may make Restricted Payments to any other Wholly-Owned Subsidiary or the Parent;

 

(b)                                 the Parent may declare and make dividend
payments or other distributions payable to the holders of its Equity Interests
solely in the common stock or other common equity interests of such Person;

 

(c)                                  the Parent may (i) purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares held by any current or former
officer, director or employee (or their assigns, heirs or estates); provided
that the aggregate price paid for all such purchases, redemptions or
acquisitions shall not exceed $2,000,000.00 in any twelve month period and
(ii) repurchase Equity Interests deemed to occur upon the exercise of stock
options or warrants to the extent such Equity Interests represent a portion of
the exercise price of those options or warrants or corresponding statutory
withholding taxes due in connection with such exercise;

 

(d)                                 the Parent may purchase, redeem or otherwise
acquire shares of its stock or other equity interests or warrants or options to
acquire any such shares with the proceeds received from the substantially
concurrent issue of new shares of its stock or other equity interests;

 

(e)                                  the Parent or any of its Subsidiaries may
pay management, consulting, advisory fees, and other transactions fees to
(i) Greenhill Capital Partners pursuant to the agreements listed on the attached
Schedule 6.08 in the amounts set forth in such agreements and (ii) its
Affiliates in the ordinary course of business not to exceed $500,000.00 (not
including legal fees and expenses) in any fiscal year; and

 

(f)                                    any payments permitted under Section 6.14
may be made.

 

Section 6.07                                Change in Nature of Business. 
Engage in any line of business substantially different from those lines of
business conducted by the Parent and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

 

Section 6.08                                Transactions With Affiliates. Enter
into any transaction of any kind with any Affiliate of the Parent, whether or
not in the ordinary course of business, including, without limitation, any
payment by the Parent or any of its Wholly-Owned Subsidiaries of any management,
consulting or similar fees to any Affiliate, whether pursuant to a management

 

83

--------------------------------------------------------------------------------


 

agreement or otherwise, other than on fair and reasonable terms substantially as
favorable or more favorable to the Parent or such Subsidiary as would be
obtainable by the Parent or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, other than
(a) transactions between Loan Parties, (b) employment agreements entered into
the ordinary course of business, (c) the issuance of equity securities,
(d) Restricted Payments and Investments permitted by this Agreement,
(e) otherwise expressly provided for in this Agreement, (f) pursuant to
arrangements existing on the Closing Date and set forth on Schedule 6.08, and
(g) the making of the Bridge Loans pursuant to the terms of this Agreement and
performance of the Loan Parties’ obligations under any of the Loan Documents.

 

Section 6.09                                Agreements Restricting Liens and
Distributions.  Create or otherwise cause or suffer to exist any prohibition,
encumbrance or restriction which prohibits or otherwise (a) restricts the
ability (i) of any Subsidiary to make Restricted Payments to any Loan Party or
to otherwise transfer property to any Loan Party, (ii) of any Subsidiary to
Guarantee the Debt of any Loan Party, or (iii) of the Parent or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that the preceding restrictions shall not apply to
prohibitions, encumbrances or restrictions under or by reason of: (A) agreements
or instruments governing Debt set forth on Schedule 6.09 and any amendments or
other modifications thereto (including any refinancing thereof); provided that
such amendments or modifications are no more restrictive, taken as a whole, with
respect to such prohibition, encumbrance or restriction than those contained in
those agreements as in effect on the Closing Date, (B) applicable law, rule,
regulation or order, (C) customary non-assignment provisions in contracts,
leases, real property licenses entered into in the ordinary course of business
or (D) (with respect to clause (iii) only), any negative pledge incurred or
provided in favor of any holder of Debt permitted under Section 6.02(e) solely
to the extent any such negative pledge relates to the Property financed by or
the subject of such Debt; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

Section 6.10                                Limitation on Accounting Changes or
Changes in Fiscal Periods.  Permit (a) any change in any of its accounting
policies affecting the presentation of financial statements or reporting
practices, except as required or permitted by GAAP or (b) the fiscal year of the
Parent or any of its Subsidiaries to end on a day other than June 30 or change
the Parent’s method of determining fiscal quarters.

 

Section 6.11                                Limitation on Speculative Hedging. 
(a) Purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Swap Contract for speculative purposes,
(b) be party to or otherwise enter into any Swap Contract which (i) is entered
into for reasons other than as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrowers’ or their Subsidiaries’ operations, (ii) is
longer than three years in duration, or (iii) obligates any Loan Party to any
margin call requirements not permitted under this Agreement, or (c) materially
change its Risk Management Policy without the Majority Lenders’ prior written
consent.

 

84

--------------------------------------------------------------------------------


 

Section 6.12                                Operating Leases. Enter into or
remain liable upon any Operating Lease, except for Operating Leases which have
Operating Lease Obligations of not more than $2,000,000.00 at any one time
outstanding.

 

Section 6.13                                Sale and Leaseback Transactions and
other Off-Balance Sheet Liabilities.  Enter into or suffer to exist any (a) Sale
and Leaseback Transaction or (b) any other transaction pursuant to which it
incurs or has incurred Off-Balance Sheet Liabilities, except for Swap Contracts
permitted to be incurred under the terms of Section 6.02.

 

Section 6.14                                Subordinated Debt and Bridge Loans.

 

(a)                                  Except as expressly permitted in Section 2
of the Intercreditor Agreement: (i) make any optional, mandatory or scheduled
payments on account of principal or interest (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise) in respect of Subordinated
Indebtedness; or (ii) permit any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Subordinated Indebtedness is outstanding if such waiver, supplement,
modification, amendment, termination or release would (A) increase the maximum
principal amount of such Subordinated Indebtedness or the ordinary interest rate
or the default interest rate on such Subordinated Indebtedness; (B) change the
dates upon which payments of principal or interest are due on such Subordinated
Indebtedness; (C) change any event of default or add any covenant with respect
to such Subordinated Indebtedness; (D) change the payment, redemption or
prepayment provisions of such Subordinated Indebtedness; (E) change the
subordination provisions thereof; or (F) change or amend any other term if such
change or amendment would materially increase the obligations of the obligor or
confer additional material rights on the holder of such Subordinated
Indebtedness in a manner adverse to any Loan Party or any Secured Party.

 

(b)                                 Make any payment of principal, interest, or
other amounts in respect of the Bridge Obligations prior to the occurrence of
the Revolving Termination Date other than:

 

(i)                                     payments of upfront fees to the Bridge
Lenders in an aggregate amount not to exceed $208,000.00 made on the Closing
Date;

 

(ii)                                  payments in kind of interest (including
the Minimum Amount of Charter Interest and the Minimum Amount of Other Bridge
Lenders’ Interest) on the Bridge Loans, provided that such amounts paid in kind
are subject to the same limitations on repayment as the principal of such Bridge
Loans;

 

(iii)                               cash payments made on or after April 6, 2009
of the Bridge Obligations in respect of Charter Bridge Loans in a principal
amount not to exceed $5,000,000.00 plus interest payable on such amount pursuant
to Section 2.06, including the Minimum Amount of Charter Interest, so long as
and only to the extent that (A) no Default resulting from a breach of
Section 6.17 through Section 6.22 or arising under Section 7.01(a) exists at the
time of, or would result from, any such cash payment and (B) Borrowing Base
Availability is equal to or greater than $0 both before and after giving effect
to such payments (such conditions referred to in the foregoing clauses (A) and
(B) are collectively referred to as the “Bridge Obligations Payment
Conditions”);

 

85

--------------------------------------------------------------------------------


 

(iv)                              cash payments made on or after April 6, 2009
of interest payable in respect of the Other Bridge Loans pursuant to
Section 2.06, so long as and only to the extent that (A) no Default resulting
from a breach of Section 6.17 through Section 6.22 or arising under
Section 7.01(a) exists at the time of, or would result from, any such cash
payment and (B) Borrowing Base Availability is equal to or greater than $0 both
before and after giving effect to such payments; and

 

(v)                                 if any Bridge Loans are converted to
preferred stock in the Parent, a conversion fee paid to the holder of such
Bridge Loans on the date of such conversion not to exceed 2% of the outstanding
principal of the Bridge Loans converted at such time and 2% of the accrued and
unpaid interest on such principal amount pursuant to Section 2.06 (including the
Minimum Amount of Charter Interest and the Minimum Amount of Other Bridge
Lenders’ Interest).

 

(c)                                  Permit any waiver, supplement,
modification, amendment, termination or release of any Bridge Note or other
agreement pursuant to which any Bridge Obligations are outstanding if such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the Borrowers or confer additional
material rights on the holder of such Bridge Obligations in a manner adverse to
any Loan Party, the Administrative Agent, the Issuing Bank, or any Revolving
Lender.

 

Section 6.15                                Amendment of Material Contracts. 
Amend, modify or supplement any Material Contract, including, the Secured
Counterparty Contracts, and the Senior Notes, if such amendment, modification or
supplement would materially increase the obligations of the obligor or be
materially adverse to the interests of any Loan Party or any Secured Party.

 

Section 6.16                                Capital Expenditures.  Make or
become legally obligated to make any Capital Expenditure in respect of the
purchase or other acquisition of any fixed or capital asset (excluding normal
replacements and maintenance which are properly charged to current operations
but including Acquisitions), except for Capital Expenditures in the ordinary
course of business not exceeding in the aggregate for the Parent and its
Subsidiaries $3,000,000.00 for each fiscal year; provided, however that the
amount of permitted Capital Expenditures in respect of any fiscal year
commencing with the fiscal year ending on June 30, 2009, shall be increased by
the unused amount of permitted Capital Expenditures for the immediately
preceding fiscal year (and in determining any such unused amount, Capital
Expenditures during any fiscal year will be applied first against any amounts
carried forward from the prior year).

 

Section 6.17                                Minimum Consolidated Tangible Net
Worth.   Permit Consolidated Tangible Net Worth at any time to be less than the
sum of (a)(i) $25,000,000.00 during October, November, and December 2008 and
January, June, and July 2009 and (ii) $30,000,000.00 during February, March,
April, and May 2009; plus (b) an amount equal to 50% of the sum of (i) the
positive year-to-date Consolidated Net Income (plus, to the extent deducted from
Consolidated Net Income, non-cash compensation expenses) through such date and
(ii) other than for the then current fiscal year, the positive Consolidated Net
Income (plus, to the extent deducted from Consolidated Net Income, non-cash
compensation expenses) for each full fiscal year ending on and after June 30,
2009; plus (c) an amount equal to 100% of the net proceeds from any equity
issued by the Parent; plus (d) an amount equal to any increase in Consolidated
Tangible Net Worth resulting from a conversion of Bridge Obligations to
preferred stock in the Parent, or

 

86

--------------------------------------------------------------------------------


 

resulting from a conversion of such preferred stock in the Parent to other
Equity Interests in the Parent.

 

Section 6.18                                Minimum Consolidated Working
Capital.  Permit the Consolidated Working Capital at any time to be less than
$127,500,000.00.

 

Section 6.19                                Maximum Aggregate Negative EBITDA. 
Permit the negative Consolidated EBITDA to be less than (a) ($5,000,000.00)
during the consecutive three-month period ending September 30, 2008;
(b) ($3,000,000.00) during the consecutive three-month period ending October 31,
2008; and (c) ($2,000,000.00) during any consecutive three-month period ending
thereafter, in each case beginning with the first full month before any day on
which the Borrowing Base Availability is less than $30,000,000.00 and continuing
for each consecutive three-month period thereafter until the Borrowing Base
Availability is more than $30,000,000.00 for three consecutive months.

 

Section 6.20                                Interest Coverage Ratio.  Permit, as
of last day of any month occurring during any period set forth below, the ratio
of Consolidated EBITDA for the twelve months then ending to Consolidated
Interest Expense for such period set forth below to be less than the ratio set
forth below opposite such period:

 

Period

 

Interest Coverage Ratio

From September 1, 2008 through November 30, 2008

 

1.60 to 1.00

 

 

 

From December 1, 2008 through December 31, 2008

 

1.50 to 1.00

 

 

 

From January 1, 2009 through the Maturity Date

 

1.35 to 1.00

 

Section 6.21                                Average Leverage Ratio.  Permit the
Leverage Ratio at any time during the relevant period set forth below to be
greater than the ratio set forth below opposite such period:

 

Relevant Period

 

Maximum
Leverage Ratio

From September 1, 2008 through September 30, 2008

 

4.50 to 1.00

 

 

 

From October 1, 2008 through January 31, 2009

 

4.00 to 1.00

 

 

 

From February 1, 2009 through the Maturity Date

 

3.75 to 1.00

 

Section 6.22                                Monthly Leverage Ratio.  Permit the
Leverage Ratio at any time at the end of each month to be greater than 4.50 to
1.00.

 

87

--------------------------------------------------------------------------------


 

Section 6.23                                Minimum Borrowing Base
Availability.  Permit Borrowing Base Availability to be less than $10,000,000.00
at any time on or after April 30, 2009.

 

Section 6.24                                Minimum Cash Requirement.  Permit
cash on hand, minus the aggregate amount of Revolving Advances and Bridge Loans
outstanding at such time, to be less than $40,000,000.00 at any time on or after
April 30, 2009.

 

Section 6.25                                Payment of Management Bonuses and
Board Fees.  Pay any bonus to any member of senior management listed on a
schedule provided to the Administrative Agent on or before the Closing Date, or
pay any board fee, or make any similar payment, until after the Revolving
Termination Date; provided that the Borrowers may pay customary board fees to
Michael Hamilton in an amount not to exceed $12,500.00 per fiscal quarter.

 

Section 6.26                                No Additional Support to Secured
Counterparties.

 

(a)                                  Provide any cash collateral to the Secured
Parties, or permit to exist any Lien in its assets in favor of the Secured
Counterparties, in each case in excess of what is required under the Master
Transaction Agreement as in effect as of the Closing Date; provided that the
aggregate value of the cash collateral subject to Liens in favor of the Secured
Counterparties shall not exceed $35,000,000.00 when combined with the
outstanding face amount of any Letters of Credit or other support permitted by
Section 6.26(b);

 

(b)                                 post any additional Letter of Credit or
other support, or increase the face amount or value of any existing Letter of
Credit or other support, in each case in support of obligations owing to the
Secured Counterparties, in excess of what is required under the Master
Transaction Agreement as in effect as of the Closing Date; provided that the
aggregate face amount of Letters of Credit or other support for obligations
owing to the Secured Counterparties shall not exceed $35,000,000.00 when
combined with the value of the collateral subject to a Lien permitted by
Section 6.26(a); or

 

(c)                                  provide any additional guarantees of
payment, or increase any existing guarantees of payment, to the Secured
Counterparties after the Closing Date.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01                                Events of Default.  The occurrence
of any of the following events shall constitute an “Event of Default” under any
Loan Document:

 

(a)                                  Payment.  Any Borrower shall fail to pay
(i) any principal of any Revolving Advance or Bridge Loan (including, without
limitation, any mandatory prepayment required by Section 2.07) or reimburse any
drawing under any Letter of Credit when the same becomes due and payable (it
being understood that the failure to make a payment to any Bridge Lender as a
result of the failure to satisfy a condition in Section 6.14 shall not be a
Default or an Event of Default), or (ii) any interest on the Revolving Advances
or Bridge Loans, any fees, reimbursements, indemnifications, or other amounts
payable in connection with the Obligations,

 

88

--------------------------------------------------------------------------------


 

this Agreement or under any other Loan Document within three Business Days after
the same becomes due and payable;

 

(b)                                 Representation and Warranties.  Any
representation or statement made or deemed to be made by any Borrower or any
other Loan Party (or any of their respective officers) in this Agreement, in any
other Loan Document, or in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect when made or
deemed to be made;

 

(c)                                  Covenant Breaches.  Any Loan Party shall
(i) fail to perform or observe any covenant contained in Section 5.01, 5.07(a),
5.09, 5.11, 5.12, 5.17, or Article VI, or (ii) fail to perform or observe any
covenant contained in Section 5.06(e), 5.06(k), 5.06(l), or 5.16 if such failure
shall remain unremedied for five Business Days, or (iii) fail to perform or
observe any other term or covenant set forth in this Agreement or in any other
Loan Document which is not covered by clause (i) or clause (ii) above or any
other provision of this Section 7.01 if such failure shall remain unremedied for
30 days;

 

(d)                                 Cross-Default.  (i)  Any Loan Party shall
fail to pay any principal of or premium or interest on any of its Debt which,
individually or in the aggregate, is outstanding in a principal amount of at
least $5,000,000.00 (or the equivalent in any other currency) individually or
when aggregated with all such Debt of the Person so in default (but excluding
Debt evidenced by the Revolving Advances and Bridge Loans) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Debt which
is outstanding in a principal amount of at least $5,000,000.00 (or the
equivalent in any other currency) individually or when aggregated with all such
Debt of the Person so in default (but excluding Debt evidenced by the Revolving
Advances and the Bridge Loans), if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof;

 

(e)                                  Insolvency.  Any Loan Party shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness which it would
not otherwise be able to pay as it falls due or shall make a general assignment
for the benefit of creditors; or any proceeding shall be instituted by or
against the Parent or any of its Subsidiaries seeking to adjudicate it as a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against such
Person, either such proceeding shall remain undismissed for a period of 60 days
or any of the actions sought in such proceeding shall occur; or such Person
shall take any action to authorize any of the actions set forth above in this
paragraph (e) or any analogous procedure or step is taken in any jurisdiction.

 

(f)                                    Judgments.  Any judgment, decree or order
for the payment of money shall be rendered against any Loan Party in an amount
in excess of $2,500,000.00 (or the equivalent in

 

89

--------------------------------------------------------------------------------


 

any other currency) and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

 

(g)                                 ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $5,000,000.00, or (ii) the Parent or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000.00; or

 

(h)                                 Loan Documents.  Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(i)                                     Security Documents.  The Administrative
Agent on behalf of the Secured Parties shall fail to have an Acceptable Security
Interest in a material portion of the Collateral;

 

(j)                                     Material Contracts.  There shall have
been a termination or cancellation of, or a default that would permit the
termination or cancellation of, any Material Contract and such termination or
cancellation could reasonably be expected to have a Material Adverse Effect; or

 

(k)                                  Change in Control.  A Change of Control
shall occur;

 

(l)                                     Secured Counterparty Event. A Secured
Counterparty Event shall occur; or

 

(m)                               Trigger Event.  A Trigger Event shall occur.

 

Section 7.02                                Optional Acceleration of Maturity. 
If any Event of Default (other than an Event of Default pursuant to
paragraph (e) of Section 7.01) shall have occurred and be continuing, then, and
in any such event:

 

(a)                                  the Administrative Agent (i) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrowers, declare the Revolving Commitments and the obligation of each Lender
and the Issuing Bank to make extensions of credit hereunder, including making
Revolving Advances and issuing Letters of Credit, to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Borrowers, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, subject to Section 7.06, without notice of
intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest,

 

90

--------------------------------------------------------------------------------


 

grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
each Borrower;

 

(b)                                 each Borrower shall, on demand of the
Administrative Agent at the request or with the consent of the Majority Lenders,
deposit with the Administrative Agent into the LC Cash Collateral Account an
amount of cash in Dollars equal to 105% of the outstanding Letter of Credit
Exposure as security for the Obligations to the extent the Letter of Credit
Obligations are not otherwise paid at such time; and

 

(c)                                  the Administrative Agent shall at the
request of, or may with the consent of, the Majority Lenders proceed to enforce
its rights and remedies under the Security Documents, this Agreement, and any
other Loan Document for the benefit of the Lenders by appropriate proceedings.

 

Section 7.03                                Automatic Acceleration of Maturity. 
If any Event of Default pursuant to paragraph (e) of Section 7.01 shall occur:

 

(a)                                  (i) the Revolving Commitments and the
obligation of each Lender and the Issuing Bank to make extensions of credit
hereunder, including making Revolving Advances and issuing Letters of Credit,
shall terminate, and (ii) all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement and the
other Loan Documents shall become and be forthwith due and payable in full,
subject to Section 7.06, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by each Borrower;

 

(b)                                 each Borrower shall deposit with the
Administrative Agent into the LC Cash Collateral Account an amount of cash in
Dollars equal to 105% of the outstanding Letter of Credit Exposure as security
for the Obligations to the extent the Letter of Credit Obligations are not
otherwise paid at such time; and

 

(c)                                  the Administrative Agent shall at the
request of, or may with the consent of, the Majority Lenders proceed to enforce
its rights and remedies under the Security Documents, this Agreement, and any
other Loan Document for the benefit of the Lenders by appropriate proceedings.

 

Section 7.04                                Non-exclusivity of Remedies.  No
remedy conferred upon the Administrative Agent, the Issuing Bank and the Lenders
is intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.

 

Section 7.05                                Right of Set-off.  If an Event of
Default shall have occurred and be continuing, each Lender, the Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Bank or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party now or hereafter

 

91

--------------------------------------------------------------------------------


 

existing under this Agreement or any other Loan Document to such Lender or the
Issuing Bank, irrespective of whether or not such Lender or the Issuing Bank
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness. 
The rights of each Lender, the Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have.  Each Lender and the Issuing Bank agrees (a) to notify the
Parent and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application and (b) that payments received by means
of set-off pursuant to this Section are subject to Section 2.12.

 

Section 7.06                                Application of Proceeds.  From and
during the continuance of any Event of Default, any monies or property actually
received by the Administrative Agent pursuant to this Agreement or any other
Loan Document, the exercise of any rights or remedies under any Security
Document or any other agreement with any Loan Party which secures any of the
Obligations, shall be applied in the following order:

 

(a)                                  First, to payment of the reasonable
expenses, liabilities, losses, costs, duties, fees, charges or other moneys
whatsoever (together with interest payable thereon) as may have been paid or
incurred in, about or incidental to any sale or other realization of Collateral,
including reasonable compensation to the Administrative Agent and its agents and
counsel, and to the ratable payment of any other unreimbursed reasonable
expenses and indemnities for which the Administrative Agent or any Secured Party
(other than a Bridge Lender) is to be reimbursed pursuant to this Agreement or
any other Loan Document, in each case that are then due and payable;

 

(b)                                 Second, to the ratable payment of accrued
but unpaid fees of the Administrative Agent, commitment fees, letter of credit
fees, and fronting fees owing to the Administrative Agent, the Issuing Bank, and
the Revolving Lenders in respect of the Revolving Advances, and Letters of
Credit under this Agreement;

 

(c)                                  Third, to the ratable payment of accrued
but unpaid interest on the Revolving Advances then due and payable under this
Agreement;

 

(d)                                 Fourth, ratably, according to the then
unpaid amounts thereof, without preference or priority of any kind among them,
to the ratable payment of (or, in the case of Revolving Obligations which relate
to outstanding Letters of Credit, cash collateralization of) all other Revolving
Obligations then due and payable (or, in the case of Revolving Obligations which
relate to outstanding Letters of Credit, then outstanding) which relate to
Revolving Advances and Letters of Credit and which are owing to the
Administrative Agent, the Issuing Bank and the Revolving Lenders;

 

(e)                                  Fifth, ratably, according to the unpaid
termination amounts thereof, to the payment of all obligations of any Borrower
or its Subsidiaries owing to any Swap Counterparty under any Swap Contract, if
any, then due and payable;

 

92

--------------------------------------------------------------------------------


 

(f)                                    Sixth, to the ratable payment of any
other outstanding Revolving Obligations then due and payable, including
reimbursable expenses and indemnitee obligations;

 

(g)                                 Seventh, to the ratable payment of any other
unreimbursed reasonable expenses and indemnities for which any Bridge Lender is
to be reimbursed pursuant to this Agreement or any other Loan Document, in each
case that are then due and payable;

 

(h)                                 Eighth, to the ratable payment of accrued
but unpaid interest on the Bridge Loans then due and payable under this
Agreement;

 

(i)                                     Ninth, ratably, according to the then
unpaid amounts thereof, without preference or priority of any kind among them,
to the ratable payment of all other Bridge Obligations then due and payable
which relate to Bridge Loans and which are owing to the Bridge Lenders;

 

(j)                                     Tenth, to the ratable payment of any
other outstanding Bridge Obligations then due and payable; and

 

(k)                                  Eleventh, any excess after payment in full
of all Obligations shall be paid to the Parent or any other Loan Party as
appropriate or to such other Person who may be lawfully entitled to receive such
excess.

 

Section 7.07                                Administrative Agent’s Account.  The
Borrowers and the Administrative Agent shall establish a Collateral Account and
each Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent reasonably requests in connection therewith to establish
the Collateral Account and grant the Administrative Agent an Acceptable Security
Interest in such account and the funds therein.  Each Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Collateral Account, all funds held therein from time to time, and all
proceeds thereof as security for the payment of the Obligations.  Funds held in
the Collateral Account shall be held as cash collateral for the Obligations and
promptly applied by the Administrative Agent to any outstanding Obligations
pursuant to Section 7.06.  After the occurrence and continuance of an Event of
Default, funds held in the Collateral Account shall be held as cash collateral
for the Obligations and promptly applied by the Administrative Agent to any
outstanding Obligations that exist or occur.  Provided that no Default or Event
of Default has occurred and is continuing, to the extent that any surplus funds
are held in the Collateral Account above the sum of the outstanding Revolving
Advances, Letter of Credit Exposure, and Bridge Loans, the Administrative Agent
may release to the Borrowers at either Borrower’s written request any funds held
in the Collateral Account.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.  Funds held in the
Administrative Agent’s Account shall be invested in Cash Equivalents maintained
with, and under the sole dominion and control of, the Administrative Agent or in
another investment if mutually agreed upon by the Borrowers and the
Administrative Agent, but the Administrative Agent shall have no other
obligation to make any other investment of the funds therein.  The
Administrative Agent shall exercise reasonable care in the custody and

 

93

--------------------------------------------------------------------------------


 

preservation of any funds held in the Administrative Agent’s Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

ARTICLE VIII

 

THE GUARANTY

 

Section 8.01                                Liabilities Guaranteed. Each
Guarantor hereby, jointly and severally, irrevocably and unconditionally
guarantees the prompt payment at maturity of the Obligations.

 

Section 8.02                                Nature of Guaranty. This guaranty is
an absolute, irrevocable, completed and continuing guaranty of payment and not a
guaranty of collection, and no notice of the Obligations or any extension of
credit already or hereafter contracted by or extended to any Borrower need be
given to any Guarantor. This guaranty may not be revoked by any Guarantor and
shall continue to be effective with respect to the Obligations arising or
created after any attempted revocation by such Guarantor and shall remain in
full force and effect until the Obligations are paid in full and the Commitments
are terminated, notwithstanding that from time to time prior thereto no
Obligations may be outstanding. The Borrowers and the Lenders may modify, alter,
rearrange, extend for any period and/or renew from time to time, the
Obligations, and the Lenders may waive any Default or Events of Default without
notice to any Guarantor and in such event each Guarantor will remain fully bound
hereunder on the Obligations. This guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Obligations is
rescinded or must otherwise be returned by any of the Lenders upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.  This guaranty may be enforced by the
Administrative Agent and any subsequent holder of any of the Obligations and
shall not be discharged by the assignment or negotiation of all or part of the
Obligations. Each Guarantor hereby expressly waives presentment, demand, notice
of non-payment, protest and notice of protest and dishonor, notice of Default or
Event of Default, and also notice of acceptance of this guaranty, acceptance on
the part of the Lenders being conclusively presumed by the Lenders’ request for
this guaranty and the Guarantors’ being party to this Agreement.

 

Section 8.03                                Agent’s Rights. Each Guarantor
authorizes the Administrative Agent, without notice or demand and without
affecting any Guarantor’s liability hereunder, to take and hold security for the
payment of its obligations under this Article VIII and/or the Obligations, and
exchange, enforce, waive and release any such security; and to apply such
security and direct the order or manner of sale thereof as the Administrative
Agent in its discretion may determine, and to obtain a guaranty of the
Obligations from any one or more Persons and at any time or times to enforce,
waive, rearrange, modify, limit or release any of such other Persons from their
obligations under such guaranties.

 

Section 8.04                                Guarantor’s Waivers.

 

(a)                                  General. Each Guarantor waives any right to
require any of the Lenders to (i) proceed against either Borrower or any other
person liable on the Obligations, (ii) enforce any of

 

94

--------------------------------------------------------------------------------


 

their rights against any other guarantor of the Obligations, (iii) proceed or
enforce any of their rights against or exhaust any security given to secure the
Obligations, (iv) have either Borrower joined with any Guarantor in any suit
arising out of this Article VIII and/or the Obligations, or (v) pursue any other
remedy in the Lenders’ powers whatsoever. It is agreed between the Guarantors
and the Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
this Guaranty and such waivers, the Lenders would not extend or continue to
extend credit under this Agreement. The Lenders shall not be required to
mitigate damages or take any action to reduce, collect or enforce the
Obligations. Each Guarantor waives any defense arising by reason of any
disability, lack of corporate authority or power, or other defense of any
Borrower or any other guarantor of the Obligations, and shall remain liable
hereon regardless of whether any Borrower or any other guarantor be found not
liable thereon for any reason. Whether and when to exercise any of the remedies
of the Lenders under any of the Loan Documents shall be in the sole and absolute
discretion of the Administrative Agent, and no delay by the Administrative Agent
in enforcing any remedy, including delay in conducting a foreclosure sale, shall
be a defense to any Guarantor’s liability under this Article VIII.

 

(b)                                 Marshalling, etc.  In addition to the
waivers contained in Section 8.04(a) hereof, the Guarantors waive, and agree
that they shall not at any time insist upon, plead or in any manner whatsoever
claim or take the benefit or advantage of, any appraisal, valuation, stay,
extension, marshaling of assets or redemption laws, or exemption, whether now or
at any time hereafter in force, which may delay, prevent or otherwise affect the
performance by the Guarantors of their obligations under, or the enforcement by
the Administrative Agent or the Lenders of, this Guaranty.  The Guarantors
hereby waive diligence, presentment and demand (whether for nonpayment or
protest or of acceptance, maturity, extension of time, change in nature or form
of the Obligations, acceptance of further security, release of further security,
composition or agreement arrived at as to the amount of, or the terms of, the
Obligations, notice of adverse change in the Borrowers’ financial condition or
any other fact which might materially increase the risk to the Guarantors) with
respect to any of the Obligations or all other demands whatsoever and waive the
benefit of all provisions of law which are or might be in conflict with the
terms of this Article VIII.  The Guarantors, jointly and severally, represent,
warrant and agree that, as of the date of this Guaranty, their obligations under
this Guaranty are not subject to any offsets or defenses of any kind against the
Administrative Agent, the Lenders, the Borrowers or any other Person that
executes a Loan Document.  The Guarantors further jointly and severally agree
that their obligations under this Guaranty shall not be subject to any
counterclaims, offsets or defenses of any kind which may arise in the future
against the Administrative Agent, the Lenders, the Borrowers or any other Person
that executes a Loan Document.

 

(c)                                  Subrogation. Until the Obligations have
been paid in full, each Guarantor waives all rights of subrogation or
reimbursement against the Borrowers, whether arising by contract or operation of
law (including, without limitation, any such right arising under any federal,
state or other applicable bankruptcy or insolvency laws) and waives any right to
enforce any remedy which the Lenders now have or may hereafter have against any
Borrower, and waives any benefit or any right to participate in any security now
or hereafter held by the Administrative Agent or any Lender.

 

95

--------------------------------------------------------------------------------


 

Section 8.05                                Maturity of Obligations, Payment.
Each Guarantor agrees that if the maturity of any of the Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this Article VIII without demand or notice to any
Guarantor. Each Guarantor will, forthwith upon notice from the Administrative
Agent, jointly and severally pay to the Administrative Agent the amount due and
unpaid by the Borrowers and guaranteed hereby. The failure of the Administrative
Agent to give this notice shall not in any way release any Guarantor hereunder.

 

Section 8.06                                Agent’s Expenses. If any Guarantor
fails to pay the Obligations after notice from the Administrative Agent of any
Borrower’s failure to pay any Obligations at maturity, and if the Administrative
Agent obtains the services of an attorney for collection of amounts owing by any
Guarantor hereunder, or obtaining advice of counsel in respect of any of their
rights under this Article VIII, or if suit is filed to enforce this
Article VIII, or if proceedings are had in any bankruptcy, probate, receivership
or other judicial proceedings for the establishment or collection of any amount
owing by any Guarantor hereunder, or if any amount owing by any Guarantor
hereunder is collected through such proceedings, each Guarantor jointly and
severally agrees to pay to the Administrative Agent the Administrative Agent’s
reasonable attorneys’ fees.

 

Section 8.07                                Liability.  It is expressly agreed
that the liability of each Guarantor for the payment of the Obligations
guaranteed hereby shall be primary and not secondary.

 

Section 8.08                                Events and Circumstances Not
Reducing or Discharging any Guarantor’s Obligations. Each Guarantor hereby
consents and agrees to each of the following to the fullest extent permitted by
law, and agrees that each Guarantor’s obligations under this Article VIII shall
not be released, diminished, impaired, reduced or adversely affected by any of
the following, and waives any rights (including without limitation rights to
notice) which each Guarantor might otherwise have as a result of or in
connection with any of the following:

 

(a)                                  Modifications, etc. Any renewal, extension,
modification, increase, decrease, alteration or rearrangement of all or any part
of the Obligations, or this Agreement or any instrument executed in connection
therewith, or any contract or understanding between any Borrower and any of the
Lenders, or any other Person, pertaining to the Obligations, or the waiver or
consent by the Administrative Agent or the Lenders with respect to any of the
provisions hereof or thereof, or any modification or termination of the terms of
any intercreditor or subordination agreement pursuant to which claims of other
creditors against any Guarantor or Borrower are subordinated to the claims of
the Lenders or pursuant to which the Obligations are subordinated to claims of
other creditors;

 

(b)                                 Adjustment, etc. Any adjustment, indulgence,
forbearance or compromise that might be granted or given by any of the Lenders
to any Borrower or any Guarantor or any Person liable on the Obligations;

 

(c)                                  Condition of any Borrower or any Guarantor.
The insolvency, bankruptcy arrangement, adjustment, composition, liquidation,
disability, dissolution, death or lack of power of any Borrower or any other
Guarantor or any other Person at any time liable for the payment of all or part
of the Obligations; or any dissolution of any Borrower or any other Guarantor,
or any sale, lease or transfer of any or all of the assets of any Borrower or
any other Guarantor, or any

 

96

--------------------------------------------------------------------------------


 

changes in the shareholders, partners, or members of any Borrower or any other
Guarantor; or any reorganization of any Borrower or any other Guarantor;

 

(d)                                 Invalidity of Obligations. The invalidity,
illegality or unenforceability of all or any part of the Obligations, or any
document or agreement executed in connection with the Obligations, for any
reason whatsoever, including without limitation the fact that the Obligations,
or any part thereof, exceed the amount permitted by law, the act of creating the
Obligations or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Obligations acted in excess of
their authority, the Obligations violate applicable usury laws, either Borrower
has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Obligations wholly or partially uncollectible from
such Borrower, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;

 

(e)                                  Release of Obligors. Any full or partial
release of the liability of either Borrower from the Obligations or any part
thereof, of any co-guarantors, or any other Person now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Obligations or any part
thereof, it being recognized, acknowledged and agreed by any Guarantor that such
Guarantor may be required to pay the Obligations in full without assistance or
support of any other Person, and no Guarantor has been induced to enter into
this Article VIII on the basis of a contemplation, belief, understanding or
agreement that other parties other than the Borrowers will be liable to perform
the Obligations, or the Lenders will look to other parties to perform the
Obligations;

 

(f)                                    Other Security. The taking or accepting
of any other security, collateral or guaranty, or other assurance of payment,
for all or any part of the Obligations;

 

(g)                                 Release of Collateral etc. Any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including without limitation negligent, willful, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Obligations;

 

(h)                                 Care and Diligence. The failure of the
Lenders or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of such collateral, property or security;

 

(i)                                     Status of Liens. The fact that any
collateral, security, security interest or lien contemplated or intended to be
given, created or granted as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that no Guarantor is entering into this Article VIII in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Obligations;

 

97

--------------------------------------------------------------------------------


 

(j)                                     Payments Rescinded. Any payment by
either Borrower to the Lenders is held to constitute a preference under the
bankruptcy laws, or for any reason the Lenders are required to refund such
payment or pay such amount to the Borrowers or someone else; or

 

(k)                                  Other Actions Taken or Omitted.  Any other
action taken or omitted to be taken with respect to this Agreement, the
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices any Guarantor or increases the likelihood that any
Guarantor will be required to pay the Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of each Guarantor that each
Guarantor shall be obligated to joint and severally pay the Obligations when
due, notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Obligations.

 

Section 8.09                                Subordination of All Guarantor
Claims.

 

(a)                                  As used herein, the term “Guarantor Claims”
shall mean all debts and liabilities of either Borrower or any Subsidiary of
either Borrower to any Guarantor, whether such debts and liabilities now exist
or are hereafter incurred or arise, or whether the obligation of such Borrower
or such Subsidiary thereon be direct, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such debts or
liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the person or persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by any Guarantor. The
Guarantor Claims shall include without limitation all rights and claims of any
Guarantor against either Borrower or any Subsidiary of either Borrower arising
as a result of subrogation or otherwise as a result of such Guarantor’s payment
of all or a portion of the Obligations. Until the Obligations shall be paid and
satisfied in full, all Revolving Commitments have expired or been terminated and
all Letters of Credit have expired or been cash collateralized on the terms set
forth in this Agreement and each Guarantor shall have performed all of its
obligations hereunder, no Guarantor shall receive or collect, directly or
indirectly, from either Borrower or any Subsidiary of either Borrower or any
other party any amount upon the Guarantor Claims.

 

(b)                                 Each Borrower and each Guarantor hereby
(i) authorizes the Administrative Agent and the Lenders to demand specific
performance of the terms of this Section 8.09, whether or not either Borrower or
any Guarantor shall have complied with any of the provisions hereof applicable
to it, at any time when it shall have failed to comply with any provisions of
this Section 8.09 which are applicable to it and (ii) irrevocably waives any
defense based on the adequacy of a remedy at law, which might be asserted as a
bar to such remedy of specific performance.

 

(c)                                  Upon any distribution of assets of any Loan
Party in any dissolution, winding up, liquidation or reorganization (whether in
bankruptcy, insolvency or receivership proceedings or upon an assignment for the
benefit of creditors or otherwise):

 

(i)                                     The Lenders shall first be entitled to
receive payment in full of the Obligations before either Borrower or any
Guarantor is entitled to receive any payment on account of the Guarantor Claims.

 

98

--------------------------------------------------------------------------------


 

(ii)                                  Any payment or distribution of assets of
any Loan Party of any kind or character, whether in cash, property or
securities, to which either Borrower or any Guarantor would be entitled except
for the provisions of this Section 8.09(c), shall be paid by the liquidating
trustee or agent or other Person making such payment or distribution directly to
the Lenders, to the extent necessary to make payment in full of all Obligations
remaining unpaid after giving effect to any concurrent payment or distribution
or provisions therefor to the Lenders.

 

(d)                                 No right of the Lenders or any other present
or future holders of any Obligations to enforce the subordination provisions
herein shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Loan Party or by any act or failure to act, in
good faith, by any such holder, or by any noncompliance by either Borrower or
any Guarantor with the terms hereof, regardless of any knowledge thereof which
any such holder may have or be otherwise charged with.

 

Section 8.10                                Claims in Bankruptcy. In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or
other insolvency proceedings involving either Borrower or any Subsidiary of
either Borrower, as debtor, the Lenders shall have the right to prove their
claim in any proceeding, so as to establish their rights hereunder and receive
directly from the receiver, trustee or other court custodian, dividends and
payments which would otherwise be payable upon Guarantor Claims.  Each Guarantor
hereby assigns such dividends and payments to the Lenders. Should the
Administrative Agent or any Lender receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Guarantor, and which, as between either Borrower or any Subsidiary of either
Borrower and any Guarantor, shall constitute a credit upon the Guarantor Claims,
then upon payment in full of the Obligations and the expiration or cash
collateralization of the Letters of Credit in accordance with the terms of this
Agreement and termination of the Revolving Commitments, such Guarantor shall
become subrogated to the rights of the Lenders to the extent that such payments
to the Lenders on the Guarantor Claims have contributed toward the liquidation
of the Obligations and such subrogation shall be with respect to that proportion
of the Obligations which would have been unpaid if the Administrative Agent or a
Lender had not received dividends or payments upon the Guarantor Claims.

 

Section 8.11                                Payments Held in Trust.  In the
event that notwithstanding Sections 8.09 and 8.10 above, any Guarantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, such Guarantor agrees to hold in trust for the Lenders an amount equal
to the amount of all funds, payments, claims or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the
Administrative Agent, and each Guarantor covenants promptly to pay the same to
the Administrative Agent.

 

Section 8.12                                Benefit of Guaranty.  The provisions
of this Article VIII are for the benefit of the Lenders, their successors, and
their permitted transferees, endorsees and assigns.  In the event all or any
part of the Obligations are transferred, endorsed or assigned by the Lenders, as
the case may be, to any Person or Persons in accordance with the terms of this
Agreement, any reference to the “Lenders” herein, as the case may be, shall be
deemed to refer equally to such Person or Persons.

 

99

--------------------------------------------------------------------------------


 

Section 8.13                                Reinstatement.  This Article VIII
shall remain in full force and effect and continue to be effective in the event
any petition is filed by or against any Borrower, any Guarantor or any other
Loan Party for liquidation or reorganization, in the event that any of them
becomes insolvent or makes an assignment for the benefit of creditors or in the
event a receiver, trustee or similar Person is appointed for all or any
significant part of any of their assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by the Lenders,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

Section 8.14                                Liens Subordinate. Each Guarantor
agrees that any liens, security interests, judgment liens, charges or other
encumbrances upon either Borrower’s or any Subsidiary of either Borrower’s
assets securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon either Borrower’s or any Subsidiary of either Borrower’s
assets securing payment of the Obligations, regardless of whether such
encumbrances in favor of any Guarantor, the Administrative Agent or the Lenders
presently exist or are hereafter created or attach.

 

Section 8.15                                Guarantor’s Enforcement Rights.
Without the prior written consent of the Lenders, no Guarantor shall
(a) exercise or enforce any creditor’s right it may have against either Borrower
or any Subsidiary of either Borrower, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any lien, mortgages, deeds of trust, security interest,
collateral rights, judgments or other encumbrances on assets of either Borrower
or any Subsidiary of either Borrower held by Guarantor.

 

Section 8.16                                Limitation.  It is the intention of
the Guarantors and each Secured Party that the amount of the Obligations
guaranteed by each Guarantor shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and similar Legal
Requirement applicable to such Guarantor. Accordingly, notwithstanding anything
to the contrary contained in this Article VIII or in any other agreement or
instrument executed in connection with the payment of any of the Obligations
guaranteed hereby, the amount of the Obligations guaranteed by a Guarantor under
this Article VIII shall be limited to an aggregate amount equal to the largest
amount that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

Section 8.17                                Contribution Rights.

 

(a)                                  To the extent that any payment is made
under this Guaranty (a “Guarantor Payment”), by a Guarantor, which Guarantor
Payment, taking into account all other Guarantor Payments then previously or
concurrently made by all other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
Obligations satisfied by such Guarantor Payment in the same proportion that such
Guarantor’s

 

100

--------------------------------------------------------------------------------


 

Allocable Amount (as defined below) (in effect immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of all of the
Guarantors in effect immediately prior to the making of such Guarantor Payment,
then, following the date on which the Obligations shall be paid and satisfied in
full and the expiration or cash collateralization of the Letters of Credit in
accordance with the terms of this Agreement and termination of the Revolving
Commitments and each Guarantor shall have performed all of its obligations
hereunder, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each of the other
Guarantors for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)                                 As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the maximum amount of the
claim which could then be recovered from such Guarantor under this Guaranty
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law.

 

(c)                                  This Section 8.17 is intended only to
define the relative rights of the Guarantors and nothing set forth in this
Section 8.17 is intended to or shall impair the obligations of the Guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Guaranty.

 

(d)                                 The rights of the parties under this
Section 8.17 shall be exercisable upon the date the Obligations shall be paid
and satisfied in full and the expiration or cash collateralization of the
Letters of Credit in accordance with the terms of this Agreement and termination
of the Revolving Commitments and each Guarantor shall have performed all of its
obligations hereunder.

 

(e)                                  The parties hereto acknowledge that the
right of contribution and indemnification hereunder shall constitute assets of
any Guarantor to which such contribution and indemnification is owing.

 

Section 8.18                                Release of Guarantors.  Upon the
sale or disposition of any Guarantor pursuant to the terms of this Agreement to
any Person other than either Borrower or any other Guarantor, the Collateral
Agent shall, at the Borrowers’ expense, execute and deliver to such Guarantor
such documents as such Guarantor shall reasonably require and take any other
actions reasonably required to evidence or effect the release of such Guarantor
from this Agreement and the other Loan Documents.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.01                                Appointment and Authority. Each of
the Lenders and the Issuing Bank hereby irrevocably appoints SG to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and

 

101

--------------------------------------------------------------------------------


 

the Issuing Bank, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

Section 9.02                                Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Revolving Lender as any other Revolving Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Revolving Lender” or “Revolving Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 9.03                                Exculpatory Provisions. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative  Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Parent or
any of its Affiliates that is communicated to or obtained by the Person serving
as Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Parent or either Borrower, a
Lender or the Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or

 

102

--------------------------------------------------------------------------------


 

therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

Section 9.04                                Reliance by the Administrative
Agent. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Revolving Advance or
Bridge Loan or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Revolving Advance or Bridge Loan, or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for a Loan Party), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05                                Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

 

Section 9.06                                Resignation of the Administrative
Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Bank and the
Borrowers. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, and provided that no Default or Event of Default exists,
with the consent of the Borrowers (which consent shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a Revolving Lender
with an office in New York, or an Affiliate of any such Revolving Lender with an
office in New York.  If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 60 days after
the retiring Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank appoint a
successor Administrative Agent meeting the qualifications set forth above
provided and consented to by the Borrowers (provided that no Default or Event of
Default exists and which consent shall not

 

103

--------------------------------------------------------------------------------


 

be unreasonably withheld or delayed) that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through such Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

(b)                                 Upon the occurrence of a Revolving
Termination Date, SG shall automatically be deemed to have resigned effective
upon such date, without need for any prior notice by SG or any other party. 
Upon such resignation, any remaining Bridge Lenders shall have the right, and
provided that no Default or Event of Default exists, with the consent of the
Borrowers (which consent shall not be unreasonably withheld or delayed), to
appoint a successor.  If no such successor shall have been so appointed by the
Bridge Lenders and shall have accepted such appointment on the Revolving
Termination Date, then SG’s resignation shall nonetheless become effective on
such date and (1) SG shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through such
Administrative Agent shall instead be made by or to each Bridge Lender directly,
until such time as the Bridge Lenders appoint a successor Administrative Agent
as provided for above in this paragraph.

 

(c)                                  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties

 

104

--------------------------------------------------------------------------------


 

in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Section 9.07                                Non-Reliance on Administrative Agent
and Other Lenders. Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08                    Indemnification.   WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SEVERALLY AGREE TO
INDEMNIFY UPON DEMAND THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, IN THEIR
CAPACITY AS ADMINISTRATIVE AGENT AND ISSUING BANK, AND EACH RELATED PARTY OF ANY
OF THE FOREGOING (COLLECTIVELY, THE “INDEMNITEES”) (TO THE EXTENT NOT REIMBURSED
BY THE LOAN PARTIES), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES OF THE
AGGREGATE BRIDGE LOANS AND REVOLVING COMMITMENTS OUTSTANDING (OR IF NO REVOLVING
COMMITMENTS ARE OUTSTANDING, THE AGGREGATE BRIDGE LOANS AND REVOLVING LOANS
OUTSTANDING), AND HOLD HARMLESS SUCH INDEMNITEE FROM AND AGAINST ANY AND ALL
INDEMNIFIED LIABILITIES (AS DEFINED IN SECTION 10.05) IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF ANY
INDEMNITEE; PROVIDED, HOWEVER THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO
ANY INDEMNITEE FOR ANY PORTION OF SUCH INDEMNIFIED LIABILITIES TO THE EXTENT
DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH RELATED PARTY’S OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH
THE DIRECTIONS OF THE MAJORITY LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT AND THE ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING ALL FEES, EXPENSES AND DISBURSEMENTS OF ANY
LAW FIRM OR OTHER EXTERNAL COUNSEL INCURRED BY THE ADMINISTRATIVE AGENT OR THE
ISSUING BANK IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN

 

105

--------------------------------------------------------------------------------


 

DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING BANK IS NOT
REIMBURSED FOR SUCH BY THE LOAN PARTIES.  THE UNDERTAKING IN THIS SECTION SHALL
SURVIVE TERMINATION OF THE COMMITMENTS, THE PAYMENT OF ALL OTHER OBLIGATIONS AND
THE RESIGNATION OF THE ADMINISTRATIVE AGENT.

 

Section 9.09                                Collateral and Guaranty Matters.

 

(a)                                  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, without the necessity
of any notice to or further consent from the Secured Parties:

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Security Document
(i) upon termination of the Revolving Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Majority Lenders;

 

(ii)                                  to take any actions with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
Acceptable Security Interests in and Liens upon the Collateral granted pursuant
to the Security Documents; and

 

(iii)                               to take any action in exigent circumstances
as may be reasonably necessary to preserve any rights or privileges of the
Secured Parties under the Loan Documents or applicable Legal Requirements.

 

(b)                                 Upon the request of the Administrative Agent
at any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 9.09.

 

(c)                                  Each Loan Party hereby irrevocably appoints
the Administrative Agent as such Loan Party’s attorney-in-fact, with full
authority to, after the occurrence and during the continuance of an Event of
Default, act for such Loan Party and in the name of such Loan Party to, in the
Administrative Agent’s discretion upon the occurrence and during the continuance
of an Event of Default, (i) file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of such Loan Party where permitted by law,
(ii) to receive, endorse, and collect any drafts or other instruments,
documents, and chattel paper which are part of the Collateral, (iii) to ask,
demand, collect, sue for, recover, compromise, receive, and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (iv) to file any claims or take any action or institute any
proceedings which the Administrative Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Administrative Agent with respect to any of the Collateral and
(v) if any Loan Party fails to perform any covenant contained in this Agreement
or the other Security Documents after the expiration of any applicable grace
periods, the Administrative Agent may itself perform, or cause performance of,
such covenant, and such Loan Party shall pay for the expenses of the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent incurred in connection therewith in accordance with
Section 10.04.  The power of attorney granted hereby is coupled with an interest
and is irrevocable.

 

(d)                                 The powers conferred on the Administrative
Agent under this Agreement and the other Security Documents are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Beyond the safe custody thereof, the Administrative
Agent and each Lender shall have no duty with respect to any Collateral in its
possession or control (or in the possession or control of any agent or bailee)
or with respect to any income thereon or the preservation of rights against
prior parties or any other rights pertaining thereto. The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property.  Neither the Administrative Agent nor any Lender shall be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent in good
faith.

 

Section 9.10                                Intercreditor Agreement and Security
Documents.  Each Lender hereby further authorizes the Administrative Agent, on
behalf of and for the benefit of Secured Parties, without further authorization
or consent of the Lenders, to enter into the Intercreditor Agreement, Amendment
No. 1 to the Intercreditor Agreement in substantially the form distributed to
the Lenders, Amendment No. 2 to the Intercreditor Agreement in substantially the
form distributed to the Lenders, and each Security Document as secured party,
exercise all the powers, rights and remedies under the Intercreditor Agreement
and the other Security Documents for the benefit of Secured Parties in
accordance with the terms thereof, and each Lender agrees to be bound by the
terms of the Intercreditor Agreement and each such Security Document, provided
that the Administrative Agent shall not enter into or consent to any amendment,
modification, termination or waiver of any provision contained in any such
Security Document or the Intercreditor Agreement except as otherwise permitted
by Section 10.01.

 

Section 9.11                                No Other Duties, etc. Anything
herein to the contrary notwithstanding, none of the Arranger or the Syndication
Agent or Sole Bookrunner listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank.

 

Section 9.12                                No Duty to Share Information with
Bridge Lenders. Anything herein to the contrary notwithstanding, none of the
Administrative Agent, the Revolving Lenders, and the Issuing Bank shall have any
duty to (a) share information with the Bridge Lenders, (b) include the Bridge
Lenders in discussions or meetings regarding the Borrowers or the credit
facilities governed by this Agreement, (c) provide the Bridge Lenders with
access to any intralinks site or other data-sharing platform related to the
Borrowers or the transactions governed by this Agreement, or (d) share with the
Bridge Lenders any advice or information received from financial advisors, legal
counsel, or other consultants.

 

107

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01                          Amendments, Etc. No amendment or waiver
of any provision of this Agreement or any other Loan Document (other than the
Fee Letters), and no consent to any departure by the Parent or any other Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders or by the Administrative Agent, with
the consent of the Majority Lenders and the Borrowers and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:

 

(a)                                  [reserved]

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 7.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)                                 reduce the principal of, or the rate or
amount of interest specified herein on, any Revolving Advance, Bridge Loan, or
Reimbursement Obligation, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the prior written consent of each Lender directly
affected thereby; provided, however, that (i) only the consent of the Majority
Lenders shall be necessary to waive any obligation of either Borrower to pay
interest at the default rate set forth in Section 2.06(e) on, or amend
Section 2.06(e) with respect to, the Revolving Obligations and (ii) only the
consent of each Bridge Lender shall be necessary to waive any obligation of
either Borrower to pay interest at the default rate set forth in
Section 2.06(e) on, or amend Section 2.06(e) with respect to, the Bridge
Obligations;

 

(e)                                  change Section 2.02, 2.12(a), or 2.12(b) in
a manner that would alter the sharing of payments required thereby without the
written consent of each Revolving Lender;

 

(f)                                    change Section 2.12(c) in a manner that
would alter the sharing of payments required thereby without the written consent
of each Bridge Lender;

 

(g)                                 change (i) Section 2.03(d), 2.05(b), (c), or
(d), 2.06(b), 2.06(f), 3.01(a), 6.06(f), 6.08(g), 6.14(b), 9.08, or 10.05;
(ii) Section 7.02(a), 7.03(a), or 7.06 to adversely affect the priority of
payments to the Bridge Lenders; or (iii) the definition of “Bridge Obligations
Payment Conditions” without the consent of each Bridge Lender;

 

(h)                                 change (i) any provision of this Section, or
the definition of “Majority Lenders” without the written consent of each
Revolving Lender, (ii) Section 10.01(g) without the consent of each Bridge
Lender, or (iii) any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any

 

108

--------------------------------------------------------------------------------


 

determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

 

(i)                                     release any Guarantor from the Guaranty
or all or any substantial portion of the Collateral without the written consent
of each Revolving Lender; provided, however, that any Guarantor or Collateral
may be released if they are sold or transferred as permitted hereunder; or

 

(j)                                     amend, modify, terminate or waive any
provision contained in Section 2, 3, or 5 of the Intercreditor Agreement without
the consent of all of the Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) Section 10.06(g) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Revolving Advances are being funded by a SPC at the time of
such amendment, waiver or other modification; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

Section 10.02                          Notices, Etc.

 

(a)                                  General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in paragraph (c) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by telecopier or
(subject to subsection (c) below) electronic mail address as follows:

 

(i)                                     if to either Borrower or any other Loan
Party, the Administrative Agent, or the Issuing Bank, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Administrative Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given on the next Business Day for the recipient) and confirmed received.
Notices delivered through electronic communications to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c).  In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

 

109

--------------------------------------------------------------------------------


 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Legal Requirements, have the same force and effect as manually-signed originals
and shall be binding on all Loan Parties, the Administrative Agent and the
Lenders.  The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

(c)                                  Limited Use of Electronic Mail.  Notices
and other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent in its sole discretion, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing Notices) purportedly given
by or on behalf of a Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  THE BORROWERS SHALL,
JOINTLY AND SEVERALLY, INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK,
EACH LENDER AND THEIR RELATED PARTIES FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF A BORROWER; PROVIDED THAT SUCH INDEMNITY
SHALL NOT BE AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES
OR DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PERSON SEEKING INDEMNIFICATION.  All telephonic
notices to and other

 

110

--------------------------------------------------------------------------------


 

communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 10.03                          No Waiver; Cumulative Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided in this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Section 10.04                          Costs and Expenses.  The Borrowers shall,
jointly and severally, pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and their Affiliates (including the reasonable fees,
charges and disbursements of counsel, financial advisors, and other consultants
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel,
financial advisors, and other consultants for the Administrative Agent, any
Lender or the Issuing Bank) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Revolving
Advances or Bridge Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Advances, Bridge Loans, or Letters of
Credit; provided that the expenses payable pursuant to this Section 10.04 in
connection with financial advisor services provided by Goldin Inc. shall be
limited to $250,000.00.  The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender.  All amounts
due under this Section 10.04 shall be payable within ten Business Days after
demand therefor.  The agreements in this Section shall survive the termination
of the Revolving Commitments and repayment of all other Obligations.

 

Section 10.05                          Indemnification. THE BORROWERS SHALL,
JOINTLY AND SEVERALLY INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS,
DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS (INCLUDING
ALL REASONABLY INCURRED FEES, EXPENSES AND DISBURSEMENTS OF ANY LAW FIRM OR
OTHER EXTERNAL COUNSEL) OF ANY KIND OR NATURE

 

111

--------------------------------------------------------------------------------


 

WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY
INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
(A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE, OR ADMINISTRATION OF THIS
AGREEMENT, ANY LOAN DOCUMENT, OR ANY OTHER AGREEMENT, LETTER OR INSTRUMENT
DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY REVOLVING
COMMITMENT, REVOLVING ADVANCE, BRIDGE LOAN, OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (C) ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE
AGENT OR THE ISSUING BANK UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(INCLUDING THE ADMINISTRATIVE AGENT’S AND THE ISSUING BANK’S OWN NEGLIGENCE),
(D) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM
ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER, ANY
SUBSIDIARY OR ANY OTHER LOAN PARTY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER, ANY SUBSIDIARY OR ANY OTHER LOAN PARTY, OR (E) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY
(INCLUDING ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR
THREATENED CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO LOAN PARTY SHALL ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS

 

112

--------------------------------------------------------------------------------


 

DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN BUSINESS
DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS.

 

Section 10.06                          Successors and Assigns.

 

(a)                                  Generally.  The terms and provisions of
this Agreement and the other Loan Documents shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) or (i) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).   Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may
assign to one or more Eligible Assignees all or any portion of its rights and
obligations under this Agreement (including, without limitation, if such Lender
is a Revolving Lender, all or a portion of its Revolving Commitments, the
Revolving Advances owing to it, its participations in Letter of Credit
Obligations, and, if such Lender is a Bridge Lender, all or a portion of its
Bridge Loans) at the time owing to it); provided, however, that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Revolving Commitment and
the Revolving Advances owing to it or the entire amount of the assigning
Lender’s Bridge Loans, as applicable, or in the case of an assignment to a
Lender or an Affiliate of a Lender or an SPC (as defined in subsection (g) of
this Section) with respect to a Lender, the aggregate amount of the Revolving
Commitments and Revolving Advances or Bridge Loans, as applicable, of such
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall not
be less than $5,000,000.00;

 

113

--------------------------------------------------------------------------------


 

(ii)                                  the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance; and

 

(iii)                               each Eligible Assignee (other than an
Eligible Assignee that is a Lender or an Affiliate of a Lender) shall pay to the
Administrative Agent a $3,500.00 processing and recording fee.  Any such
assignment need not be ratable as among the Facilities.

 

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.09, 2.11, 10.04 and 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent shall
maintain at its Applicable Lending Office a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Revolving Commitments of, and
principal amount of the Revolving Advances or Bridge Loans owing to, each Lender
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and each of the
Loan Parties, the Administrative Agent, the Issuing Bank, and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)                                 Participations.  Any Revolving Lender may at
any time, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to any Person (other than a natural
person or either Borrower or any of either Borrower’s Affiliates or
Subsidiaries) (each a “Revolving Participant”) in all or a portion of such
Revolving Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Revolving Commitment and/or the Revolving Advances
(including such Lender’s participations in Letter of Credit Obligations) owing
to it), and any Bridge Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Bridge
Lender or Affiliate of a Bridge Lender (other than a natural person) (each a
“Bridge Participant” and, together with the Revolving Participants, the
“Participants”) in all or a portion of such Bridge Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Bridge Loans
owing to it); in each case provided that (i) such Lender’s obligations under
this Agreement shall remain

 

114

--------------------------------------------------------------------------------


 

unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant.  Subject to subsection (e) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.08, 2.09,
2.11, 10.04 and 10.05 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 7.05 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.12 as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.09 or 2.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.11 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.11(e) as though it were a Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (an “SPC”) the
option to provide all or any part of any Revolving Advance that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Revolving Advance, and (ii) if a SPC elects not to exercise such option or
otherwise fails to make all or any part of such Revolving Advance, the Granting
Lender shall be obligated to make such Revolving Advance pursuant to the terms
hereof.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder and retain all obligations under this
Agreement.  The making of a Revolving Advance by a SPC hereunder shall utilize
the Commitment of the Granting Lender to the same extent, and as if, such
Revolving Advance were made by such Granting Lender.  In

 

115

--------------------------------------------------------------------------------


 

furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Revolving Advance to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Revolving Advances to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Revolving Advances owing to it and the Note, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities, provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.06, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

 

Section 10.07                          Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
its obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrowers.  For purposes
of this Section, “Information” means all information received from any Loan
Party relating to any Loan Party or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
Closing Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the

 

116

--------------------------------------------------------------------------------


 

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 10.08                          Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

Section 10.09                          Survival of Representations, etc.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Revolving Advance or Bridge Loan or at the time
any Letter of Credit was issued, and shall continue in full force and effect as
long as any Revolving Advance, Bridge Loan, or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

Section 10.10                          Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.11                          Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Revolving Advances or the Bridge Loans, as applicable, or,
if it exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.12                          Governing Law.  This Agreement and each
of the other Loan Documents shall be governed by and construed in accordance
with the laws of the State of New York and the applicable laws of the United
States of America.

 

117

--------------------------------------------------------------------------------


 

Section 10.13                          Joint and Several Liability.

 

(a)                                  Each of the Borrowers is accepting joint
and several liability hereunder in consideration of the financial accommodations
to be provided by the Secured Parties under this Agreement with respect to the
Revolving Advances, Bridge Loans, and Reimbursement Obligations, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the Obligations of each of them.

 

(b)                                 Each of the Borrowers jointly and severally
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrower, with
respect to the payment and performance of all of the Obligations arising under
this Agreement, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of all the Borrowers
without preferences or distinction among them.

 

(c)                                  If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the Obligations
hereunder as and when due or to perform any of such Obligations in accordance
with the terms thereof, then in each such event the other Borrower will make
such payment with respect to, or perform, such Obligation.

 

(d)                                 The obligations of each Borrower under the
provisions of this Section 10.13 constitute full recourse obligations of such
Borrower enforceable against it to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstance whatsoever.

 

(e)                                  Except as otherwise expressly provided
herein or in the other Loan Documents, each Borrower hereby waives notice of
acceptance of its joint and several liability, notice of any and all Revolving
Advances or Bridge Loans made or Letters of Credit issued under this Agreement,
notice of occurrence of any Default or Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by any Secured Party under or in respect of any of the Obligations
hereunder, any requirement of diligence and, generally, all demands, notices and
other formalities of every kind in connection with this Agreement.  Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations hereunder, the acceptance
of any partial payment thereon, any waiver, consent or other action or
acquiescence by any Secured Party at any time or times in respect of any default
by any Borrower in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement, any and all other indulgences
whatsoever by the Secured Parties in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. 
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the Secured
Parties including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder, which might, but for the provisions of this
Section 10.13, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 10.13, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied,

 

118

--------------------------------------------------------------------------------


 

the obligations of such Borrower under this Section 10.13 shall not be
discharged except by performance and then only to the extent of such
performance.  The obligations of each Borrower under this Section 10.13 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
the other Borrower.  The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of either Borrower.

 

(f)                                    The provisions of this Section 10.13 are
made for the benefit of the Secured Parties and their successors and assigns,
and may be enforced by them in accordance with the terms of this Agreement from
time to time against either of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Secured Party first to marshall
any of their claims or to exercise any of their rights against the other
Borrower or to exhaust any remedies available to them against the other Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 10.13 shall remain in effect until all the Obligations hereunder shall
have been paid in full or otherwise fully satisfied and the Revolving
Commitments have been terminated.  If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of the Borrowers, or otherwise, the provisions of
this Section 10.13 will forthwith be reinstated in effect, as though such
payment had not been made.

 

Section 10.14                          SUBMISSION TO JURISDICTION.

 

(a)                                  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
EASTERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

(b)                                 Each Loan Party has irrevocably appointed CT
Corporation System (the “Process Agent”), with an office on the Closing Date at
111 Eighth Ave., New York, New York, 10011, as its agent to receive on its
behalf and on behalf of its property service of copies of any summons or
complaint or any other process which may be served in any action.  Such service

 

119

--------------------------------------------------------------------------------


 

may be made by mailing or delivering a copy of such process to such Loan Party
in care of the Process Agent at the Process Agent’s above address, and each Loan
Party hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.  As an alternative method of service, each Loan Party
also irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to it at the
address specified for it on the signature pages of this Agreement.

 

(c)                                  Nothing in this Section 10.14 shall affect
the right of the Administrative Agent or any other Lender to serve legal process
in any other manner permitted by law or affect the right of the Administrative
Agent or any Lender to bring any action or proceeding against any Loan Party (as
a Borrower or as a Guarantor) in the courts of any other jurisdiction.

 

Section 10.15                          WAIVER OF JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 10.16                          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

Section 10.17                          Amendment, Restatement, and Rearrangement
of Prior Debt .  The parties hereto agree that this Agreement amends, restates
and rearranges the Existing Credit Agreement in its entirety and is not a new or
substitute credit agreement or novation of the Existing Credit Agreement.  Each
Loan Party (a) represents and warrants that it has no defenses to the
enforcement of the Security Documents and other Loan Documents to which it is a
party, (b) agrees that its obligations (and the security interests granted by
it) under the Security Documents to which it is a party will continue in full
force and effect to secure the Obligations and such other amounts in accordance
with the terms of the Loan Documents, and (c) acknowledges, represents,
warrants, and agrees that the liens and security interests granted by it
pursuant to the Security Documents to which it is a party are valid and
subsisting and that each of the Security Documents to which it is a party
creates a valid, perfected Lien in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Obligations (including the
Revolving

 

120

--------------------------------------------------------------------------------


 

Obligations and the Bridge Obligations), covering and encumbering all collateral
granted or purported to be granted by such Security Document to which it is a
party.  Each of the Security Documents remains in full force and effect as
executed by the parties thereto, and nothing herein shall act as a waiver of any
of the Administrative Agent’s or other Secured Parties’ rights under any
Security Document, including the waiver of any Default or Event of Default, if
any, however denominated.

 

Section 10.18                          Release; Acknowledgement of Debt.

 

(a)                                  As a material part of the consideration for
the Administrative Agent and the Lenders entering into this Agreement, each
Borrower and each Guarantor, on behalf of itself and its officers, directors,
equity holders, Affiliates, successors and assigns, hereby releases and forever
discharges the Administrative Agent, the Issuing Bank, and each Lender and their
respective predecessors, officers, managers, directors, shareholders, employees,
agents, attorneys, representatives, subsidiaries, and Affiliates (each a “Lender
Party”) from any and all claims, expenses, costs, causes of actions or other
losses or liabilities of any nature whatsoever existing on the Closing Date,
including, without limitation, all claims, expenses, costs, causes of actions or
other losses or liabilities for or in respect of contribution and indemnity,
whether arising at law or in equity, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any Borrower or
Guarantor may have or claim to have against any Lender Party under, arising out
of, in connection with, or in any way related to, this Agreement or any other
Loan Documents.  For the avoidance of doubt, the provisions of this clause shall
survive any termination of this Agreement.

 

(b)                                 As of 9 a.m. New York time on the Closing
Date, (i) the aggregate outstanding principal amount of (A) Revolving Advances
is $0 and (B) Bridge Loans is $10,400,000.00; and (ii) the aggregate undrawn
face amount of the Letters of Credit is $ 144,250,737.00.

 

Section 10.19                          Termination of Waiver .  The parties
hereto agree that, upon the effectiveness of this Agreement, the Waiver
Agreement and Amendment No. 1 dated as of November 7, 2008 executed in
connection with the Existing Credit Agreement shall be terminated automatically.

 

[SIGNATURE PAGES FOLLOW]

 

121

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

BORROWERS:

 

 

 

 

MXENERGY INC.

 

 

 

 

By:

  /s/Jeffrey Mayer

 

Name:  

  Jeffrey Mayer

 

Title:

  Jeffrey Mayer

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

By:

  /s/Jeffrey Mayer

 

Name:

  Jeffrey Mayer

 

Title:

  Jeffrey Mayer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

By:

  /s/Jeffrey Mayer

 

Name:

  Jeffrey Mayer

 

Title:

  Jeffrey Mayer

 

 

 

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

INFOMETER.COM INC.

 

MXENERGY CAPITAL CORP.

 

 

 

 

By:

  /s/Jeffrey Mayer

 

Name:

  Jeffrey Mayer

 

Title:

  Jeffrey Mayer

 

 

 

 

MXENERGY SERVICES INC.

 

 

 

 

By:

  /s/Jeffrey Mayer

 

Name:

  Jeffrey Mayer

 

Title:

  Jeffrey Mayer

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

as Administrative Agent

 

 

 

 

By:

  /s/Barbara Paulsen

 

Name:  

  Barbara Paulsen

 

Title:

  Managing Director

 

 

 

 

By:

  /s/Chung-Taek Oh

 

Name:

  Chung-Taek Oh

 

Title:

  Vice President

 

 

 

 

 

 

 

REVOLVING LENDERS:

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

 

By:

  /s/Barbara Paulsen

 

Name:

  Barbara Paulsen

 

Title:

  Managing Director

 

 

 

 

By:

  /s/Chung-Taek Oh

 

Name:

  Chung-Taek Oh

 

Title:

  Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

By:

  /s/John Puckhaber

 

Name:  

  John Puckhaber

 

Title:

  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CoBANK, ACB

 

 

 

 

 

 

By:

  /s/Dale Keyes

 

Name:

  Dale Keyes

 

Title:

  Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK

 

 

 

 

 

 

By:

  /s/Daniel Twenge

 

Name:

  Daniel Twenge

 

Title:

  Authorized Signature

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

  /s/David Maiorella

 

Name:

  David Maiorella

 

Title:

  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

 

 

By:

  /s/Vaughn Buck

 

Name:

  Vaughn Buck

 

Title:

  Executive Vice President

 

 

 

 

By:

  /s/Robert Moyle

 

Name:

  Robert Moyle

 

Title:

  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

RZB FINANCE LLC

 

 

 

 

 

 

By:

  /s/Astrid Wilke

 

Name:

  Astrid Wilke

 

Title:

  Vice President

 

 

 

 

By:

  /s/Hermine Kirolos

 

Name:

  Hermine Kirolos

 

Title:

  Group Vice President

 

--------------------------------------------------------------------------------


 

 

BRIDGE LENDERS:

 

 

 

 

CHARTER MX LLC

 

 

 

 

By:

   Charterhouse Equity Partners IV, L.P.,

 

 

   Its Managing Member

 

 

 

 

By:

   CHUSA Equity Investors IV, L.P.,

 

 

   Its General Partner

 

 

 

 

By:

   Charterhouse Equity IV, LLC,

 

 

   Its General Partner

 

 

 

 

 

 

 

By:

  /s/William M. Landuyt

 

Name:

  William M. Landuyt

 

Title:

  Authorized Signer

 

--------------------------------------------------------------------------------


 

 

DENHAM COMMODITY PARTNERS FUND LP

 

 

 

 

By:

   DENHAM COMMODITY PARTNERS GP

 

 

   LP, its General Partner

 

 

 

 

By:

   DENHAM GP LLC, its General Partner

 

 

 

 

By:

  /s/Paul Winters

 

Name:

  Paul Winters

 

Title:

  Authorized Signature

 

--------------------------------------------------------------------------------


 

 

/s/Jeffrey Mayer

 

Jeffrey Mayer

 

--------------------------------------------------------------------------------


 

 

/s/Chaitu Parikh

 

Chaitu Parikh

 

--------------------------------------------------------------------------------


 

 

/s/Steven Murray

 

Steven Murray

 

--------------------------------------------------------------------------------


 

 

/s/Carole R. Artman-Hodge

 

Carole R. Artman-Hodge

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ACCEPTANCE

 

Dated                                 ,

 

Reference is made to the Third Amended and Restated Credit Agreement dated as of
November 17,  2008 (as the same may be amended or modified from time to time,
the “Credit Agreement”) among MxEnergy Inc., a Delaware corporation, and
MxEnergy Electric Inc., a Delaware corporation (each individually, a “Borrower”
and collectively, the “Borrowers”), MxEnergy Holdings Inc. and certain
subsidiaries thereof, the lenders from time to time party thereto (the
“Lenders”), and Société Générale, as administrative agent for the Lenders (the
“Administrative Agent”).  Capitalized terms not otherwise defined in this
Assignment and Acceptance shall have the meanings assigned to them in the Credit
Agreement.

 

Pursuant to the terms of the Credit Agreement,                                 
wishes to assign and delegate $                            (1) of its rights and
obligations under the Credit Agreement.  Therefore,
                                   (“Assignor”),                               
(“Assignee”), and the Administrative Agent agree as follows:

 

1.             The Assignor hereby sells and assigns and delegates to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor,
without recourse to the Assignor and without representation or warranty except
for the representations and warranties specifically set forth in clauses (i) and
(ii) of Section 2 hereof, a       % interest in and to all of the Assignor’s
rights and obligations under the Credit Agreement as of the Effective Date (as
defined below), including, without limitation, such percentage interest in the
Assignor’s [Revolving Commitment and the Revolving Advances owing to the
Assignor and the Assignor’s Letter of Credit Exposure][Bridge Loans].

 

2.             The Assignor (i) represents and warrants that, prior to executing
this Assignment and Acceptance, [its Revolving Commitment is
$                      , the aggregate outstanding principal amount of the
Revolving Advances owed to it by the Borrowers is $                            ,
and its Revolving Pro Rata Share of the Letter of Credit Exposure is
$                            ][the aggregate outstanding principal amount of the
Bridge Loans owed to it by the Borrowers is $                      ];
(ii) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in, or in connection with, the Credit Agreement or any other Loan Document
or the execution, legality, validity, enforceability, genuineness, sufficiency,
or value of the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party

 

--------------------------------------------------------------------------------

(1) Except for assignments of 100% of a Lender’s [Revolving Commitment and
Revolving Advances] [Bridge Loans], and except for assignments to a Lender, an
Affiliate of a Lender or an SPC, an assignment of Revolving Commitment and
Revolving Advances, must specify dollar amount not less than $5,000,000.00.

 

--------------------------------------------------------------------------------


 

or the performance or observance by any Loan Party of any of its respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto[; and (v) attaches the Note
held by the Assignor and requests that the Administrative Agent exchange such
Note for a new Note dated                         ,          in the principal
amount of $                       payable to the order of the Assignor.](2)

 

3.             The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section 5.06 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Document; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and any other Loan
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Loan Document are required to be
performed by it as a Revolving Lender or Bridge Lender, as applicable;
(v) specifies as its Applicable Lending Office (and address for notices) the
office set forth beneath its name on the signature pages hereof; (vi) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement [and the Note] or such other documents
as are necessary to indicate that all such payments are subject to such rates at
a rate reduced by an applicable tax treaty(3), and (vii) represents that it is
an Eligible Assignee.

 

4.             The effective date for this Assignment and Acceptance shall be
                                 (the “Effective Date”) and following the
execution of this Assignment and Acceptance, the Administrative Agent will
record it.

 

5.             Upon such recording, and as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement for all purposes, and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Revolving Lender or Bridge Lender, as applicable; thereunder
and (ii) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

6.             Upon such recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement [and the
Note] in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest, [letter of credit fees and commitment
fees][conversion fees]) to the Assignee.  The Assignor and Assignee shall

 

--------------------------------------------------------------------------------

(2) As contemplated in Section 2.02(g)(iv) of Credit Agreement, Note to be
provided only if requested by Assignee, except in connection with a Bridge Note.

 

(3) To be provided if the Assignee is organized under the laws of a jurisdiction
outside the United States.

 

--------------------------------------------------------------------------------


 

make all appropriate adjustments in payments under the Credit Agreement [and the
Note] for periods prior to the Effective Date directly between themselves.

 

7.             This Assignment and Acceptance shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.

 

The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy No: (XXX) XXX-XXXX

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Lending Office

 

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy No: (XXX) XXX-XXXX

 

--------------------------------------------------------------------------------


 

Acknowledged [and approved](4) this      day of                     , 20    :

 

SOCIÉTÉ GÉNÉRALE,

as Administrative Agent and Issuing Bank

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Approved this      day of                     , 20    :

 

MXENERGY INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

MXENERGY ELECTRIC INC.

 

By:

 

 

Name:

 

 

Title:

 

](5)

 

--------------------------------------------------------------------------------

(4) Approval of Administrative Agent and Issuing Bank may be required under the
definition of “Eligible Assignee”.

 

(5) Provided no Default or Event of Default has occurred and is continuing, the
consent of the Borrowers may be required under the definition of “Eligible
Assignee”.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING BASE REPORT

 

This Borrowing Base Report is dated as of                   ,          (this
“Report”), and is delivered in accordance with the terms of the Third Amended
and Restated Credit Agreement, dated as of November 17, 2008, among MxEnergy
Inc., a Delaware corporation, and MxEnergy Electric Inc., a Delaware corporation
(each individually, a “Borrower” and collectively, the “Borrowers”), MxEnergy
Holdings Inc. and certain subsidiaries thereof, the lenders from time to time
party thereto (the “Lenders”), and Société Générale, as Administrative Agent for
the Lenders (as it may be amended, restated or other modified from time to time,
the “Credit Agreement”, the capitalized terms of which are used herein unless
otherwise defined herein).

 

As of the        of         , 20     (the “Determination Date”), each Borrower
hereby certifies the following calculations of the Borrowing Base and Borrowing
Base Availability:

 

(Note:  Eligible Accounts, Eligible Exchange Accounts, Eligible Inventory, and
Eligible LDC Residual Contract Rights must comply in all respects with the
requirements of the Credit Agreement notwithstanding the fact that all such
requirements are not contained in this Report.)

 

 

 

 

 

Total
Value

 

Advance
Rate

 

Adjusted
Value

 

 

 

 

 

 

 

 

 

 

 

1.

 

BORROWING BASE COMPONENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

cash and Cash Equivalents of the Borrowers and their Subsidiaries in Dollars
that are subject to an Acceptable Security Interest

 

$

 

100

%

$

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Tier I Eligible Accounts

 

$

 

90

%

$

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Tier II Eligible Accounts

 

$

 

80

%

$

 

 

 

 

 

 

 

 

 

 

 

(d)

 

Tier I Unbilled Eligible Accounts

 

$

 

85

%

$

 

 

 

 

 

 

 

 

 

 

 

(e)

 

Tier II Unbilled Eligible Accounts

 

$

 

80

%

$

 

 

 

 

 

 

 

 

 

 

 

(f)

 

positive value of Eligible Exchange Accounts

 

$

 

80

%

$

 

 

 

 

 

 

 

 

 

 

 

(g)

 

positive value of Imbalances

 

$

 

80

%

$

 

 

 

 

 

 

 

 

 

 

 

(h)

 

Eligible Inventory

 

$

 

85

%

$

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Eligible LDC Residual Contract Rights

 

$

 

85

%

$

 

 

 

 

 

 

 

 

 

 

 

(j)

 

Undelivered Product Value

 

$

 

80

%

$

 

 

--------------------------------------------------------------------------------


 

(k)

 

Swap Termination Value owed by a Borrower or any of its Subsidiaries for any
Swap Contract between a Borrower or any of its Subsidiaries and a Swap
Counterparty

 

$

 

120

%

$

 

 

 

 

 

 

 

 

 

 

 

(l)

 

First Purchaser Liens

 

$

 

100

%

$

 

 

 

 

 

 

 

 

 

 

 

(m)

 

(i) From the Closing Date through December 12, 2008, $35,000,000.00

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) From December 13, 2008 through and including December 26, 2009,
$25,000,000.00

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) From December 27, 2008 through and including January 9, 2009,
$20,000,000.00

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) From January 10, 2009 through and including February 6, 2009,
$15,000,000.00

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) From February 7, 2009 through and including February 27, 2009,
$10,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi) From February 28, 2009 through and including March 6, 2009, $5,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWING BASE = (a) + (b) + (c) + (d) + (e) + (f) + (g) + (h) + (i) + (j) –
(k) – (l) + (m)

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

 

BORROWING BASE AVAILABILITY

 

 

 

 

 

 

 

 

 

Borrowing Base

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolving Advances

 

$

 

 

 

 

 

 

 

plus Letter of Credit Exposure

 

$

 

 

 

 

 

 

 

Equals

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equals

 

 

 

 

 

$

 

 

--------------------------------------------------------------------------------


 

The undersigned represents and warrants that the foregoing information is true,
complete and correct as of the Determination Date, and that the Collateral
reflected herein complies with the conditions, terms, warranties,
representations and covenants set forth in the Credit Agreement.

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

[For month ended

]

[For Fiscal Year Ended

]

 

This certificate dated as of                             ,                is
prepared pursuant to the Third Amended and Restated Credit Agreement dated as of
November 17, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among MxEnergy Inc., a Delaware corporation, and
MxEnergy Electric Inc., a Delaware corporation (each individually, a “Borrower”
and collectively, the “Borrowers”), MxEnergy Holdings Inc. and certain
subsidiaries thereof, the lenders from time to time party thereto (the
“Lenders”), and Société Générale, as administrative agent for the Lenders (the
“Administrative Agent”).  Unless otherwise defined in this certificate,
capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.

 

Each of the Borrowers hereby certifies (a) that no Default or Event of Default
has occurred or is continuing, (b) that all of the representations and
warranties made by each of the Loan Parties in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as if made on
this date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), (c) the
Borrowing Base Availability is greater than or equal to
[zero][$10,000,000.00](6), (d) no material adverse change has occurred and is
continuing with respect to the Collateral taken as a whole detailed in the most
recently delivered Borrowing Base Report, and (e) that as of the date hereof,
the following amounts and calculations are true and correct:

 

[Continued on the following page.]

 

--------------------------------------------------------------------------------

(6) Use second option if certificate is dated on or afer April 30, 2009.

 

--------------------------------------------------------------------------------


 

1.                                       Section 6.17 – Minimum Consolidated
Tangible Net Worth(7)

 

(a)

Shareholders’ Equity of the Parent and its Subsidiaries on the date hereof

 

$

 

 

 

 

(b)

the Intangible Assets of the Parent and its Subsidiaries on the date hereof

 

$

 

 

 

 

(c)

assets that are the result of non-cash gains or adjustments under FASB Statement
133 as a result of changes in the fair market value of derivatives

 

$

 

 

 

 

(d)

liabilities that are the result of non-cash losses or adjustments under FASB
Statement 133 as a result of changes in the fair market value of derivatives

 

$

 

 

 

 

(e)

any Accounts due from any Affiliates (other than Subsidiaries) of the Parent

 

$

 

 

 

 

(f)

Preferred Stock Adjustment

 

$

 

 

 

 

(g)

the book value of customer accounts

 

$

 

 

 

 

(h)

gains or losses for the 12-month period ending as of the date hereof from
settled financial hedges with a term of one year or less for inventory before it
is sold to customers

 

$

 

 

 

 

(i)

non-cash compensation expenses from July 1, 2006 through such date to the extent
included in the calculation of Consolidated Net Income for such period

 

$

 

 

 

 

(j)

an amount equal to any non-cash negative impact on earnings from the write down
of inventory during such period due to the application of the weighted average
cost method of inventory valuation for natural gas for the 12-month period
ending on such date

 

$

 

--------------------------------------------------------------------------------

(7) For month end and annual certificates.

 

--------------------------------------------------------------------------------


 

(k)

an amount equal to any non-cash positive impact on earnings from the write up of
inventory during such period due to the application of weighted average cost
method of inventory valuation for natural gas for the 12-month period ending on
such date

 

$

 

 

 

 

(l)

an amount equal to any non-cash negative impact on earnings from the write down
of inventory as a result of a lower of cost or market valuation for the 12-month
period ending on such date

 

$

 

 

 

 

Consolidated Tangible Net Worth = (a) - (b) - (c) + (d) - (e) [+ or -] (f) +
(g) + loss and – gains (h) + (i) + (j) – (k) +(l)(8)

 

$

 

 

 

 

Minimum Consolidated Tangible Net Worth permitted under Section 6.17 of the
Credit Agreement:

 

$                  (9)

 

 

 

 

Compliance

 

Yes        No

 

--------------------------------------------------------------------------------

(8) The aggregate amount of any increase in Consolidated Tangible Net Worth from
clauses (j) through (l) above during such period is limited to the amount of
positive mark-to-market value as of the end of such period, if any, of the
Borrowers' natural gas hedges which were entered into to hedge the inventory
subject to such adjustments.

 

(9) The sum of (a)(i) $25,000,000.00 during October, November, and December 2008
and January, June, and July 2009 and (ii) $30,000,000.00 during February, March,
April, and May 2009, plus (b) an amount equal to 50% of the sum of (i) the
positive year-to-date Consolidated Net Income (plus, to the extent deducted from
Consolidated Net Income, non-cash compensation expenses) through such date and
(ii) other than for the then current fiscal year, the positive Consolidated Net
Income (plus, to the extent deducted from Consolidated Net Income, non-cash
compensation expenses) for each full fiscal year ending on and after June 30,
2009 and (c) an amount equal to 100% of the net proceeds from any equity issued
by the Parent; plus (d) an amount equal to any increase in Consolidated Tangible
Net Worth resulting from a conversion of Bridge Obligations to preferred stock
in the Parent, or resulting from a conversion of such preferred stock in the
Parent to other Equity Interests in the Parent.

 

--------------------------------------------------------------------------------


 

2.                                       Section 6.18 – Minimum Consolidated
Working Capital(10)

 

(a)

Consolidated Current Assets of the Parent

$

 

 

 

(b)

non-cash assets under FASB 133

$

 

 

 

(c)

any Accounts due from any Affiliates (other than any Subsidiary) of the Parent

$

 

 

 

(d)

Consolidated Current Liabilities of the Parent

$

 

 

 

(e)

non-cash obligations under FASB 133

$

 

 

 

(f)

any Accounts due from any Affiliates (other than any Subsidiary) of the Parent

$

 

 

 

(g)

any applicable Preferred Stock Adjustment to current liabilities

$

 

 

Consolidated Working Capital = [(a) - (b) - (c)] - [(d) - (e) - (f)]+ (g)

$

 

 

Minimum Consolidated Working Capital permitted under Section 6.18 of the Credit
Agreement:

$ 127,500,000.00

 

 

Compliance

Yes        No

 

--------------------------------------------------------------------------------

(10) For month end and annual certificates.

 

--------------------------------------------------------------------------------


 

3.

Section 6.19 — Maximum Aggregate Negative EBITDA.(11)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Consolidated EBITDA for the three-month period ending the date hereof (from
Attachment 1)

 

$

 

 

 

 

 

 

 

 

 

 

(b)

Borrowing Base Availability

 

[Month 1]

 

[Month 2]

 

[Month 3]

 

 

 

 

 

 

 

 

 

 

 

(i)

Borrowing Base as of the end of the most recent three months

 

$

 

$

 

$ 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

outstanding Revolving Advances as of the end of the most recent three months

 

$

 

$

 

$ 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

Letter of Credit Exposure as of the end of the most recent three months

 

$

 

$

 

$ 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base Availability = (i) - (ii) - (iii)

 

$

 

$ 

 

$

 

 

 

 

 

 

 

 

 

 

 

Maximum aggregate negative Consolidated EBITDA permitted under Section 6.19 of
Credit Agreement during

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) the three-month period ending September 30, 2008

 

 

 

 

 

-$  5,000,000.00

 

 

 

 

 

 

 

 

 

 

 

(b) the three-month period ending October 31, 2008

 

 

 

 

 

-$  3,000,000.00

 

 

 

 

 

 

 

 

 

 

 

(c) any consecutive three-month period beginning with the first full month
before any day on which Borrowing Base Availability is less than $30,000,000.00
and continuing for each three-month period thereafter until the Borrowing Base
Availability is more than $30,000,000.00 for three consecutive months ending
thereafter

 

-$ 2,000,000.00

 

 

 

 

 

 

 

 

 

 

 

Compliance

 

 

 

 

 

Yes        No

 

 

--------------------------------------------------------------------------------

(11) For month end and annual certificates.

 

--------------------------------------------------------------------------------


 

4.                                       Section 6.20 – Interest Coverage
Ratio.(12)

 

(a)

Consolidated EBITDA for the twelve-month period ending the date hereof (from
Attachment 1)

 

$

 

 

 

 

(b)

interest expense net of interest income of the Parent and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP for the twelve-month
period ending the date hereof

 

$

 

 

 

 

(c)

the amortization of upfront fees and discounts paid in connection with the
Credit Agreement, the Existing Credit Agreement, the First Amended and
Restatated Credit Agreement dated as of August 1, 2006 among the Borrowers, the
Guarantors, the lenders party thereto, and the Administrative Agent, the Senior
Notes, the Master Transaction Agreement dated as of August 1, 2006 between
MxEnergy and SG, and the renewal and replacement of the Master Transaction
Agreement

 

$

 

 

 

 

Interest Coverage Ratio = (a) divided by [(b) – (c)]

 

                          

 

 

 

 

Minimum Interest Coverage Ratio permitted under Section 6.20 of the Credit
Agreement:

 

 

 

 

 

 

From September 1, 2008 through November 30, 2008

 

1.60 to 1.00

 

 

 

From December 1, 2008 through December 31, 20008

 

1.50 to 1.00

 

 

 

From January 1, 2009 through the Maturity Date

 

1.35 to 1.00

 

 

 

 

Compliance

 

Yes        No

 

--------------------------------------------------------------------------------

(12) For month end and annual certificates.

 

--------------------------------------------------------------------------------


 

5.                                       Section 6.21 — Average Leverage
Ratio.(13)

 

(a)

Total Funded Debt based on the month-end average for the last twelve months most
recently ended (from Attachment 1)

 

$

 

 

 

 

(b)

Consolidated EBITDA for the twelve-month period ending the date hereof (from
Attachment 1)

 

$

 

 

 

 

Average Leverage Ratio = (a) divided by (b)

 

 

 

 

 

Maximum Average Leverage Ratio permitted under Section 6.21 of the Credit
Agreement:

 

 

 

 

 

(1) From September 1, 2008 through September 30, 2008

 

4.50 to 1.00

(2) From October 1, 2008 through January 31, 2009

 

4.00 to 1.00

(3) From February 1, 2009 through the Maturity Date

 

3.75 to 1.00

 

 

 

Compliance

 

Yes        No

 

--------------------------------------------------------------------------------

(13) For month end and annual certificates.

 

--------------------------------------------------------------------------------


 

6.                                       Section 6.22 – Monthly Leverage
Ratio.(14)

 

(a)

Total Funded Debt as of the date hereof

 

$

 

 

 

 

(b)

Consolidated EBITDA for the twelve-month period ending the date hereof (from
Attachment 1)

 

$

 

 

 

 

Monthly Leverage Ratio = (a) divided by (b)

 

                    

 

 

 

 

Maximum Monthly Leverage Ratio permitted under Section 6.22 of the Credit
Agreement:

 

4.50 to 1.00

 

 

 

 

Compliance

 

Yes        No

 

--------------------------------------------------------------------------------

(14) For all certificates

 

--------------------------------------------------------------------------------


 

7.                                       [Section 6.24 – Minimum Cash
Requirement](15)

 

(a) Cash on hand

 

$

 

 

 

(b) Revolving Advances outstanding

 

$

 

 

 

(c) Bridge Loans outstanding

 

$

 

 

 

Net Cash         =         (a) – (b) – (c)

 

$

 

 

 

Minimum Cash Requirement

 

$ 40,000,000.00

 

 

 

Compliance

 

Yes        No

 

--------------------------------------------------------------------------------

(15) For certificates dated on or after April 30, 2009.

 

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, I have
hereto signed my name to this Compliance Certificate as of
                          ,               .

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1 to

COMPLIANCE CERTIFICATE

 

[For Month Ended

]

[For Fiscal Year Ended

]

 

Consolidated EBITDA and Month-End Average of Total Funded Debt by Month

 

Month Ending

 

Consolidated EBITDA

 

Month-End Total Funded
Debt

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

 

 

$

 

$

 

[month ending on the date hereof]

 

$

 

$

 

Sum of Consolidated EBITDA for the three-month period ending on the date hereof:

 

$

 

 

 

Sum of Consolidated EBITDA for the twelve-month period ending on the date
hereof:

 

$

 

 

 

Average of month-end Total Funded Debt for the twelve-month period ending on the
date hereof:

 

 

 

$

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LETTER OF CREDIT REQUEST

 

[Date]

 

Société Générale, as Administrative Agent

1221 Avenue of the Americas, 12th Floor

New York, New York  10020

 

Attention:  Mario Cortinhal

 

Ladies and Gentlemen:

 

MxEnergy Inc., a Delaware corporation, and MxEnergy Electric Inc., a Delaware
corporation (each individually, a “Borrower” and collectively, the “Borrowers”),
MxEnergy Holdings Inc. and certain subsidiaries thereof, the lenders from time
to time party thereto (the “Lenders”), and Société Générale, as administrative
agent for the Lenders (the “Administrative Agent”), are parties to that certain
Third Amended and Restated Credit Agreement dated as of November 17, 2008 (as
the same may be amended, modified or supplemented from time-to-time, the “Credit
Agreement”, the defined terms of which are used in this Letter of Credit Request
unless otherwise defined in this Letter of Credit Request).  The undersigned
hereby gives you irrevocable notice pursuant to Section 2.14(a) of the Credit
Agreement that the undersigned hereby requests a Letter of Credit, and in
connection with that request sets forth below the information relating to such
Letter of Credit (the “Proposed Issuance”) as required by Section 2.14(a)(iv) of
the Credit Agreement:

 

(a)           The undersigned Borrower requests an [issuance] [increase]
[extension] of a Letter of Credit.  [The Letter of Credit to be [increased
before giving effect to the increase] [extended] is in the face amount of
$                     and evidenced by Letter of Credit number               .]

 

(b)           The beneficiary is
                                                  .

 

(c)           [The face amount of the Letter of Credit being [issued] [increased
after giving effect to the increase] is $                          .]

 

(d)           The Business Day of the Proposed Issuance is
                            .

 

(e)           [The expiration date of the Letter of Credit as [issued]
[extended] is                           .]

 

(f)            The form of the proposed Letter of Credit is attached as
Exhibit A.

 

(g)           The Letter of Credit is a [Supplier Letter of Credit, including a
Qualifying Supplier Letter of Credit] [Non-Supplier Letter of Credit].

 

--------------------------------------------------------------------------------


 

The undersigned Borrower hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Issuance:

 

(i)            the representations and warranties contained in Article IV of the
Credit Agreement and each of the other Loan Documents are true and correct in
all material respects, on and as of the date of the Proposed Issuance, before
and after giving effect to such Proposed Issuance, as though made on and as of
the date of the Proposed Issuance (unless such representations and warranties
are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

(ii)           no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Issuance;

 

(iii)          after giving effect to such Proposed Issuance, the aggregate
outstanding principal amount of the sum of all Revolving Advances plus the
Letter of Credit Exposure will not exceed the lesser of (1) the aggregate amount
of the Revolving Commitments and (2) the Borrowing Base; and

 

(iv)          no material adverse change has occurred and is continuing with
respect to the Collateral taken as a whole detailed in the Borrowing Base Report
most recently delivered to the Administrative Agent.

 

 

Very truly yours,

 

 

 

[MXENERGY INC.]

 

[MXENERGY ELECTRIC INC.]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO LETTER OF CREDIT REQUEST

 

Form of Proposed Letter of Credit

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF REVOLVING NOTE

 

$

, 20     

 

For value received, the undersigned MXENERGY INC., a Delaware corporation, and
MXENERGY ELECTRIC INC., a Delaware corporation (each, a “Borrower” and
collectively, the “Borrowers”), hereby jointly and severally promise to pay to
the order of                                                (“Payee”) the
aggregate principal amount of
                                                                   Dollars
($                        ) or, if less, the aggregate outstanding principal
amount of the Revolving Advances (as defined in the Credit Agreement referred to
below) made by the Payee to the Borrowers, together with interest on the unpaid
principal amount of the Revolving Advances from the date of such Revolving
Advances until such principal amount is paid in full, at such interest rates,
and at such times, as are specified in the Credit Agreement (as hereunder
defined).  The Borrowers may make prepayments on this Revolving Note in
accordance with the terms of the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the Third Amended
and Restated Credit Agreement dated as of November 17, 2008 (as the same may be
amended or modified from time to time, the “Credit Agreement”), among the
Borrowers, MxEnergy Holdings Inc. and certain subsidiaries thereof, the lenders
party thereto (the “Lenders”), and Société Générale, as administrative agent
(the “Administrative Agent”) for the Lenders. Capitalized terms used in this
Revolving Note that are defined in the Credit Agreement and not otherwise
defined in this Revolving Note have the meanings assigned to such terms in the
Credit Agreement.  The Credit Agreement, among other things, (a) provides for
the making of the Revolving Advances by the Payee to the Borrowers in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrowers resulting from each such
Revolving Advance being evidenced by this Revolving Note, and (b) contains
provisions for acceleration of the maturity of this Revolving Note upon the
happening of certain events stated in the Credit Agreement and for prepayments
of principal prior to the maturity of this Revolving Note upon the terms and
conditions specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrowers in same day funds.  The Payee shall record
payments of principal made under this Revolving Note, but no failure of the
Payee to make such recordings shall affect the Borrowers’ repayment obligations
under this Revolving Note.

 

This Revolving Note is secured by the Security Documents and guaranteed pursuant
to the terms of Article VIII of the Credit Agreement.

 

Except as specifically provided in the Credit Agreement, each Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this
Revolving Note shall operate as a waiver of such rights.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

MXENERGY INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NOTICE OF BORROWING

 

[Date]

 

Société Générale, as Administrative Agent

1221 Avenue of the Americas, 12th Floor

New York, New York  10020

 

Attention:  Sylvia Pace

 

Ladies and Gentlemen:

 

MxEnergy Inc., a Delaware corporation, and MxEnergy Electric Inc., a Delaware
corporation (each individually, a “Borrower” and collectively, the “Borrowers”),
MxEnergy Holdings Inc. and certain subsidiaries thereof, the lenders from time
to time party thereto (the “Lenders”), and Société Générale, as administrative
agent for the Lenders (the “Administrative Agent”), are parties to that certain
Third Amended and Restated Credit Agreement dated as of November 17, 2008 (as
the same may be amended, modified or supplemented from time-to-time, the “Credit
Agreement”, the defined terms of which are used in this Notice of Borrowing
unless otherwise defined in this Notice of Borrowing).  The undersigned hereby
gives you irrevocable notice pursuant to Section 2.02(a) of the Credit Agreement
that the undersigned hereby requests a Revolving Borrowing, and in connection
with that request sets forth below the information relating to such Revolving
Borrowing (the “Proposed Revolving Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

 

(g)           The Business Day of the Proposed Revolving Borrowing is
                          ,           .

 

(h)           The Proposed Revolving Borrowing is a [Base Rate
Advance][Eurodollar Advance].

 

(i)            The aggregate amount of the Proposed Revolving Borrowing is
$                        .

 

(j)            [The Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Revolving Borrowing is one month.]

 

The undersigned Borrower hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Revolving
Borrowing:

 

(i)            the representations and warranties contained in Article IV of the
Credit Agreement and each of the other Loan Documents are true and correct in
all material respects, on and as of the date of the Proposed Revolving
Borrowing, before and after giving effect to such Proposed Revolving Borrowing
and to the

 

--------------------------------------------------------------------------------


 

application of the proceeds therefrom, as though made on and as of the date of
the Proposed Revolving Borrowing (unless such representations and warranties are
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date);

 

(ii)           no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Revolving Borrowing or from the application of
the proceeds therefrom;

 

(iii)          after giving effect to such Proposed Revolving Borrowing, the sum
of the aggregate outstanding principal amount of all Revolving Advances plus the
Letter of Credit Exposure will not exceed the lesser of (1) the aggregate amount
of the Revolving Commitments and (2) the Borrowing Base;

 

(iv)          after giving effect to such Proposed Revolving Borrowing, the
aggregate outstanding principal amount of the sum of all Revolving Advances will
not exceed $20,000,000; and

 

(v)           no material adverse change has occurred and is continuing with
respect to the Collateral taken as a whole detailed in the Borrowing Base Report
most recently delivered to the Administrative Agent.

 

 

Very truly yours,

 

 

 

[MXENERGY INC.]

 

[MXENERGY ELECTRIC INC.]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NOTICE OF CONVERSION OR CONTINUATION

 

[Date]

 

Société Générale, as Administrative Agent

1221 Avenue of the Americas, 12th Floor

New York, New York  10020

 

Attention:  Sylvia Pace

 

Ladies and Gentlemen:

 

MxEnergy Inc., a Delaware corporation, and MxEnergy Electric Inc., a Delaware
corporation (each individually, a “Borrower” and collectively, the “Borrowers”),
MxEnergy Holdings Inc. and certain subsidiaries thereof, the lenders from time
to time party thereto (the “Lenders”), and Société Générale, as administrative
agent for the Lenders (the “Administrative Agent”), are parties to that certain
Third Amended and Restated Credit Agreement dated as of November 17, 2008 (as
the same may be amended, modified, or supplemented from time-to-time, the
“Credit Agreement”, the defined terms of which are used in this Notice of
Conversion or Continuation unless otherwise defined in this Notice of Conversion
or Continuation).  The undersigned hereby gives you irrevocable notice pursuant
to Section 2.02(b) of the Credit Agreement that the undersigned hereby requests
a [Conversion] [Continuation] of outstanding Revolving Advances, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(b) of the
Credit Agreement:

 

(a)           The Business Day of the Proposed Borrowing is
                        ,          .

 

(b)           The aggregate amount of the existing Revolving Advance to be
Converted or Continued is $                and is a [Base Rate
Advance][Eurodollar Advance] (“Existing Advance”).

 

(c)           The Proposed Borrowing consists of [a Conversion of the Existing
Advance to a [Base Rate Advance] [Eurodollar Advance]] [a Continuation of the
Existing Advance].

 

[(d)          The Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is one month.]

 

The undersigned Borrower hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Borrowing:

 

(i)            the representations and warranties contained in Article IV of the
Credit Agreement, and each of the other Loan Documents are true and correct in

 

--------------------------------------------------------------------------------


 

all material respects on and as of the date of the Proposed Borrowing, before
and after giving effect to such Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of the date of the Proposed
Borrowing (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date);

 

(ii)           no Default or Event of Default has occurred and is continuing or
would result from such Proposed Borrowing or from the application of the
proceeds therefrom;

 

(iv)          after giving effect to such Proposed Borrowing, the sum of the
aggregate outstanding principal amount of all Revolving Advances plus the Letter
of Credit Exposure will not exceed the lesser of (1) the aggregate amount of the
Revolving Commitments and (2) the Borrowing Base;

 

(v)           after giving effect to such Proposed Revolving Borrowing, the
aggregate outstanding principal amount of the sum of all Revolving Advances will
not exceed $20,000,000; and

 

(vi)          no material adverse change has occurred and is continuing with
respect to the Collateral taken as a whole detailed in the Borrowing Base Report
most recently delivered to the Administrative Agent.

 

 

Very truly yours,

 

 

 

 

 

[MXENERGY INC.]

 

[MXENERGY ELECTRIC INC.]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

RISK MANAGEMENT POLICY CERTIFICATION

 

This certificate dated as of                             ,                is
prepared pursuant to Section 5.06(f) of the Third Amended and Restated Credit
Agreement dated as of November 17, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among MxEnergy Inc., a
Delaware corporation, and MxEnergy Electric Inc., a Delaware corporation (each
individually, a “Borrower” and collectively, the “Borrowers”), MxEnergy Holdings
Inc. and certain subsidiaries thereof, the lenders from time to time party
thereto (the “Lenders”), and Société Générale, as administrative agent for the
Lenders (the “Administrative Agent”).  Unless otherwise defined in this
certificate, capitalized terms that are defined in the Credit Agreement shall
have the meanings assigned to them by the Credit Agreement.

 

Each of the Borrowers hereby certifies [(a)] that such Borrower is in compliance
with such Borrower’s Risk Management Policy delivered on the Closing Date, as it
may have been amended by any amendments thereto approved by the Majority Lenders
after the Closing Date [and (b) attached hereto as Exhibit A is a true and
complete copy of a monthly comprehensive risk management report, setting forth
the Borrowers’ overall hedging positions, forward book, inventory positions, and
transportation and storage capacities] [and (c) attached is (i) a description of
a modification of the Risk Management Policy and (ii) a copy of such
modification [as approved by the Majority Lenders after the Closing Date] [
which does not materially change the Risk Management Policy]].

 

EXECUTED and DELIVERED as of the date first above written.

 

 

 

 

MXENERGY INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

To Risk Management Policy Certification

 

MONTHLY RISK MANAGEMENT REPORT

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a) – Tier II Eligible Exchange Accounts

 

Eligible accounts whose balances may be greater than $500,000 in a reporting
period:

 

Name

 

Address

 

Limit Requested

 

 

 

 

 

 

 

Defense Energy Support Center DESC-AWP



*This is a US government contract.

 

8725 John Kingman Road
Fort Belvoir, VA 22060-6222

 

$

5,200,000

 

 

 

 

 

 

 

UBS AG

 

677 Washington Blvd.
Stamford, CT 60901

 

$

4,000,000

 

 

 

 

 

 

 

New York Organic Fertilizer Co.



*Parent company is Synagro (Nasdaq – SYGR)

 

1108 Pak Point Avenue
Bronx, NY 10474

 

$

1,500,000

 

 

 

 

 

 

 

UCMT U.S. Postal Service



*This is a US government contract

 

Deborah Wilcox-Loos,
CEP, C.P.M.
Utilities Team Lead
United States Postal Service
8 Griffin Road North Windsor,
CT 06095-1572

 

$

1,500,000

 

 

 

 

 

 

 

State of Georgia

 

1180 E. Broad St.
Chicopee Bldg Athens,
GA 30602

 

$

1,500,000

 

 

 

 

 

 

 

SUNY Brooklyn



*Contract is with the State of New York.

 

450 Clarkson Avenue
PO Box 13
Brooklyn, NY 11203

 

$

1,000,000

 

 

 

 

 

 

 

SUNY Stony Brook



*Contract is with the State of New York.

 

SUNY at Stony Brook Service Building
Stony Brook, NY 11794

 

$

1,000,000

 

 

 

 

 

 

 

Pepsi Co Inc Quaker Oats Plant

 

P.O. Box 2420 Mailstop#
MS-1514 Spokane, WA 99210

 

$

1,000,000

 

 

 

 

 

 

 

Grady Memorial Hospital/Fulton Dekalb

 

P.O. Box 11586 Atlanta,
GA 30355

 

$

1,000,000

 

 

--------------------------------------------------------------------------------


 

Tier II Account Party where the aggregate of all Eligible Accounts are greater
than $500,000 in a reporting period (all Non-Guaranteed):

 

Nicor Gas

 

 

 

Keyspan (LI and NYC)

 

 

 

Baltimore Gas & Electric

 

 

 

Columbia Gas of Maryland

 

 

 

Elizabethtown Gas

 

 

 

Atlanta Gas & Light

 

 

 

ERCOT

 

 

 

Mass Electric (MECO)

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b) – Guarantors

 

MXenergy Holdings Inc.

 

MXenergy Capital Holdings Corp.

 

MXenergy Capital Corp.

 

MXenergy Gas Capital Corp.

 

MXenergy Gas Capital Holdings Corp.

 

MXenergy Electric Capital Corp.

 

MXenergy Electric Capital Holdings Corp.

 

MXenergy Services Inc.

 

Online Choice Inc.

 

Infometer.com Inc.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(c) – LDCs

 

Terasen Gas (British Columbia)

Gas

 

Enbridge Inc. (Ontario)

Gas

 

Florida City Gas

Gas

 

Peoples Gas/Tampa Electric Co.

Gas

 

Atlanta Gas Light Company

Gas

 

Nicor, Inc.

Gas

 

Northern Indiana Public Service Co.

Gas

 

Columbia Gas of Kentucky

Gas

 

Baltimore Gas & Electric Company

Gas

 

Columbia Gas of Maryland

Gas

 

Michigan Consolidated Gas Co.

Gas

 

Consumer’s Energy Company

Gas

 

Elizabeth Town NUI

Gas

 

South Jersey Gas

Gas

 

New Jersey Natural Gas

Gas

 

Public Service Electric and Gas

Gas

 

Central Hudson Gas & Electric Corporation

Gas

 

Consolidated Edison Company of New York, Inc.

Gas

 

Keyspan Energy Long Island

Gas

 

Keyspan Energy New York

Gas

 

National Fuel Gas Company

Gas

 

Orange and Rockland

Gas

 

Rochester Gas and Electric

Gas

 

Columbia Gas of Ohio

Gas

 

Dominion East Ohio

Gas

 

Dominion East Ohio—West

Gas

 

Vectren Energy/Delivery of Ohio

Gas

 

Columbia Gas of Pennsylvania

Gas

 

Chattanooga Gas Company

Gas

 

Connecticut Light & Power

Electric

 

United Illuminating

Electric

 

Western Massachusetts Electric Company

Electric

 

National Grid/Massachusetts Electric Company

Electric

 

Central Hudson Gas & Electric Corporation

Electric

 

Consolidated Edison Company of New York Inc.

Electric

 

National Grid/Niagara Mohawk

Electric

 

Orange and Rockland

Electric

 

Rochester Gas and Electric

Electric

 

AEP Texas Central Company

Electric

 

AEP Texas North Company

Electric

 

Centerpoint Energy Houston Electric

Electric

 

Nueces Electric Coop Inc. Pilot TDSP

Electric

 

Oncor Electric Delivery Company

Electric

 

Texas-New Mexico Power Co. (TDSP)

Electric

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(d) – Fees and Expenses Associated with Letters of Credit of Debt

 

Bank Syndicate Upfront Fee (75bps)

SG Administrative Fee

Associated Legal Fees

Fairness Opinion Professional Fee

Incremental Hedge Provider Costs (Puts)

Bridge Loan Upfront Fee (200bps)

Financial Advisory Professional Fee

 

--------------------------------------------------------------------------------


 

Schedule 1.01(e) – Material Contracts

 

Amended and Restated Loan Agreement between Denham Commodity Partners Fund LP
(f/k/a Sowood Commodity Partners Fund LP f/k/a Lathi, LLC) and MXenergy Inc.
dated November 14, 2003, as amended by Amendment No. 1 dated March 25, 2004,
Amendment No. 2 to Amended and Restated Security Agreement dated July 25, 2006,
Amendment No. 3 to Amended and Restated Loan Agreement dated July 25, 2006,
Amendment No. 4 to Amended and Restated Loan Agreement dated January 9, 2008,
and Amendment No. 5 to Amended and Restated Loan Agreement dated as of
November 17, 2008.

 

Form of Service Agreement for Small Volume Aggregation Service Rate Schedule
between Columbia Gas of Kentucky, Inc. and MXenergy Inc. dated April 1, 2005.

 

Accounts Receivable Purchase Agreement between Columbia Gas of Kentucky, Inc.
and MXenergy Inc. dated November 1, 2005.

 

Billing Agent Agreement between Baltimore Gas and Electric Company and MXenergy
Inc., dated as of October 26, 1999.

 

Service Agreement between The East Ohio Gas Company d/b/a Dominion East Ohio and
MXenergy Inc., dated as of December 22, 2003.

 

Billing Agreement (Option 2) between The East Ohio Gas Company d/b/a Dominion
East Ohio and MXenergy Inc. dated December 22, 2003.

 

Customer Information Agreement between The East Ohio Gas Company d/b/a Dominion
East Ohio and MXenergy Inc. dated October 06, 2004.

 

Accounts Receivable Purchase Agreement between Columbia Gas of
Pennsylvania, Inc. and MXenergy Inc. dated October 1, 2001.

 

Requirements Aggregation Service Agreement between Columbia Gas of Ohio, Inc.
and MXenergy Inc. dated August 8, 2005.

 

Accounts Receivable Purchase Agreement between Columbia Gas of Ohio, Inc. and
MXenergy Inc. dated August 8, 2005.

 

Authorized Gas Supplier Agreement between Consumers Energy Company and MXenergy
Inc. dated January 15, 2002, as amended by Amendment No. 1 dated April 1, 2003,
Amendment No. 2 dated as of March 31, 2005, and Amendment No. 3 dated March 32,
2007.

 

MXenergy Authorized Gas Supplier Agreement between Michigan Consolidated Gas
Company and MXenergy Inc. dated April 1, 2008.

 

Supplier Aggregation Service Agreement between Northern Indiana Public Service
Company and MXenergy Inc. dated December 1, 2006.

 

Accounts Receivable Purchase Agreement between Northern Indiana Public Service
Company and MXenergy Inc. dated October 7, 2002.

 

--------------------------------------------------------------------------------


 

Service Agreement Gas Distribution Access Rule between Union Gas and MXenergy
Inc., dated as of January 10, 2008.

 

Service Agreement Gas Distribution Access Rule between Enbridge Gas Distribution
Inc. and MXenergy Inc. dated February 7, 2007, as amended by the parties on
December 11, 2007.

 

Firm Delivery and Operational Balancing Agreement between Peoples Gas System, a
division of Tampa Electric Company, and MXenergy Inc. (successor to Total Gas &
Electric, Inc.), dated as of November 1, 2000.

 

Master Capacity Release Agreement between Peoples Gas System, a division of
Tampa Electric Company, and MXenergy Inc. (parent of Total Gas &
Electric, Inc.), dated as of November 1, 2000.

 

Agreement for Billing Services and for the Purchase of Accounts Receivable
between Niagara Mohawk Power Corporation and MXenergy Inc. dated as of May 16,
2006.

 

Agreement for Billing Services and for the Purchase of Accounts Receivable
between Niagara Mohawk Power Corporation and MXenergy Electric Inc. dated as of
May 31, 2006.

 

Third Party Supplier Agreement between Public Service Electric and Gas Company
and MXenergy Inc. dated April 07, 2005.

 

Marketer and Broker Service Agreement between New Jersey Natural Gas Company and
MXenergy Inc., dated October 03, 2005.

 

Agreement for Billing and Collection Services between New Jersey Natural Gas
Company and MXenergy Inc. dated October 03, 2005.

 

Services Agreement between South Jersey Gas Company and MXenergy Inc. dated as
of July 28, 2008.

 

Supplier Aggregation Agreement between Northern Illinois Gas Company d/b/a Nicor
Gas Company and MXenergy Inc. dated January 24, 2002.

 

Nicor Gas Consolidated Billing Services Agreement between Northern Illinois Gas
Company, d/b/a Nicor Gas Company, and MXenergy Inc., dated as of March 1, 2002.

 

Base Contract for Short-Term Sale and Purchase of Natural Gas between The
Brooklyn Union Gas Company d/b/a Keyspan Energy Delivery New York and MXenergy
Inc. (parent of Total Gas & Electric, Inc.) dated October 15, 2002.

 

Service Agreement for Supplier Transportation, Balancing and Aggregation, Under
Service Classification No. 19 between National Fuel Gas and MXenergy Inc. dated
April 1, 2005.

 

Billing Services Agreement for Consolidated Billing Service Under Service
Classification No. 19 between National Fuel Gas and MXenergy Inc. dated
November 29, 2005.

 

Core Gas Aggregation Service Agreement between Pacific Gas and Electric Company
and MXenergy Inc. dated as of October 1, 2008 (pending fully executed Agreement
from LDC).

 

Consolidated Billing Authorization Form between Pacific Gas and Electric Company
and MXenergy Inc. dated as of October 1, 2008 (pending fully executed Agreement
from LDC).

 

--------------------------------------------------------------------------------


 

Master Power Purchase and Sale Agreement between DTE Energy Trading, Inc. and
MXenergy Electric Inc. dated March 8, 2005.

 

Operating Agreement between DTE Energy Trading, Inc. and MXenergy Electric Inc.,
dated as of March 8, 2005.

 

Security Agreement dated March 8, 2005 between MXenergy Electric Inc. and DTE
Energy Trading, Inc. dated March 8, 2005.

 

ESCO Operating Agreement dated July 14, 2006 between Orange and Rockland
Utilities, Inc. and MXenergy Electric Inc.

 

Consolidated Billing and Assignment Agreement dated July 12, 2007 between Orange
and Rockland Utilities, Inc. and MXenergy Electric Inc.

 

Consolidated Billing and Assignment Agreement dated July 12, 2007 between Orange
and Rockland Utilities, Inc. and MXenergy Inc.

 

Application Form for Qualified Seller Service, Service Classification No. 11
between Orange and Rockland Utilities, Inc. and MXenergy Inc. dated April 4,
2005.

 

Letter Agreement between Greenhill & Co., LLC and MXenergy, Inc. dated
October 30, 2007 regarding the provision of strategic and financial advisory
services to MXenergy Inc. in connection with potential acquisitions.

 

Letter Agreement between Greenhill & Co., LLC and MXenergy, Inc. dated May 1,
2007 regarding the provision of financial advisory services to MXenergy Inc. in
connection with potential transactions.

 

Letter Agreement between RBC Capital Markets Corporation and MXenergy, Inc.
dated June 30, 2008 regarding the provision to act as a placement agent to
MXenergy in with respect to a Private Placement.

 

Third Party Supplier Service Agreement between NUI/Elizabethtown Gas Company and
MXenergy Inc. dated May 17, 2002.

 

Competitive Electric Supplier Service Agreement between Massachusetts Electric
Company and MXenergy Electric Inc. dated September 3, 2004.

 

Competitive Electric Supplier Service Agreement between Western Massachusetts
Electric Company and MXenergy Electric Inc. dated September 21, 2007.

 

Electric Supplier Service Agreement between Connecticut Light and Power Company
and MXenergy Electric Inc. dated as of September 21, 2007.

 

Electric Supplier Service Agreement between The United Illuminating Company, a
specially chartered Connecticut corporation and MXenergy Electric Inc. dated as
of March 27, 2007.

 

Operating Agreement between Rochester Gas and Electric and MXenergy Inc. dated
April 4, 2005.

 

Billing Services Agreement between Rochester Gas and Electric and MXenergy Inc.
dated May 17, 2005.

 

--------------------------------------------------------------------------------


 

Operating Agreement between Rochester Gas and Electric and MXenergy Electric
Inc. dated April 1, 2005.

 

Billing Services Agreement between Rochester Gas and Electric and MXenergy
Electric Inc. dated April 1, 2005.

 

Operating Agreement between New York State Electric and Gas Corporation and
MXenergy Inc. dated March 30, 2005.

 

Billing Services Agreement between New York State Electric and Gas Corporation
and MXenergy Inc. dated March 30, 2005.

 

Billing Services Agreement between New York State Electric and Gas Corporation
and MXenergy Electric Inc. dated March 30, 2005.

 

Gas Pooling Agreement between New York State Electric and Gas Corporation and
MXenergy Inc. dated July 27, 2005.

 

Retail Supplier Operating Agreement between Central Hudson Gas & Electric
Corporation and MXenergy Inc. dated August 02, 2005.

 

Billing Services Agreement between Central Hudson Gas & Electric Corporation and
MXenergy Inc. dated February 2, 2006.

 

Retail Supplier Operating Agreement between Central Hudson Gas & Electric
Corporation and MXenergy Electric Inc. dated August 02, 2005.

 

Billing Services Agreement between Central Hudson Gas & Electric Corporation and
MXenergy Electric Inc. dated February 2, 2006.

 

Operating Agreement between Consolidated Edison Company of New York, Inc. and
MXenergy Electric Inc. dated December 07, 2005.

 

Consolidated Utility Billing Service and Assignment Agreement between
Consolidated Edison Company of New York, Inc. and MXenergy Inc. dated April 1,
2008.

 

Consolidated Utility Billing Service and Assignment Agreement between
Consolidated Edison Company of New York, Inc. and MXenergy Electric Inc. dated
April 1, 2008.

 

Customer Aggregation Agreement between Columbia Gas of Maryland, Inc. and
MXenergy Inc. dated November 1, 1998.

 

Third Party Supplier Service Agreement between City Gas Company of Florida and
Total Gas & Electric dated December 16, 1998.

 

Services Agreement between South Jersey Gas and MXenergy Inc. (Schedule 1.0)
dated as of July 31, 2008.

 

Pooler Agreement between Atlanta Gas Light Company and MXenergy Inc. dated
April 6, 2006

 

Vectren Choice Supplier Pooling Agreement between Vectren Energy Delivery of
Ohio, Inc. and MXenergy Inc. dated as of September 8th, 2008.

 

--------------------------------------------------------------------------------


 

Indenture dated as of August 4, 2006 by and among MXenergy Holdings Inc., Law
Debenture trust Company of New York, as trustee, and Deutsche Bank Trust Company
Americas, as registrar and paying agent, related to MXenergy Floating Rate
Senior Notes due 2011.

 

Third Amended and Restated Stockholders Agreement among MXenergy Inc., Charter
Mx LLC, Various Investors, Laithi LLC, Jeffrey A. Mayer, Carol R. Artman-Hodge,
Daniel P. Burke and Other Stockholders, dated as of June 25, 2004, as amended by
the First Amendment to the Third Amended and Restated Stockholders Agreement
dated as of June 9, 2008.

 

Certificate of Designation of Series A Convertible Preferred Stock dated as of
June 30, 2005, and Amendment No. 1 to Certificate of Designation of Series A
Convertible Preferred Stock dated as of November 17, 2008.

 

Certificate of Designation of Series B Convertible Preferred Stock dated as of
November 17, 2008.

 

Master Transaction Agreement among Société Générale and MXenergy Inc., MXenergy
Holdings Inc. and certain of is Subsidiaries, dated as of August 1, 2006, as
amended by Amendment No. 1 dated April 6, 2007, Amendment No. 2 dated
December 17, 2007, Amendment No. 3 dated May 12, 2008,  Amendment No. 4 dated
July 31, 2008, Amendment No. 5 dated as of September 30, 2008, Amendment No. 6
dated as of November 5th, 2008 and Amendment No. 7 dated as of November 7th,
2008.

 

Electronic Commerce System User Agreement between Pacific Gas and Electric
Company and MXenergy Inc. dated as of June 25, 2008.

 

Gas Transmission Service Agreement between Pacific Gas and Electric Company and
MXenergy Inc. dated as of July 1, 2008.

 

Rate Schedule 36 Services Agreement between Marketer (MXenergy (Canada) Ltd.)
and Terasen Gas Inc. dated as of January 11, 2007.

 

The Brooklyn Union Gas Company d/b/a National Grid NY and KeySpan Gas East
Corporation d/b/a National Grid Billing Services, Purchase of Accounts
Receivables and Assignment Agreement partially executed as of October 10th,
2008.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01                    

 

REVOLVING COMMITMENTS AND PRO RATA SHARES OF THE REVOLVING LENDERS

 

 

 

Revolving
Commitment

 

 

 

Lender

 

On the Closing
Date

 

March 31, 2009

 

April 30, 2009

 

May 31, 2009

 

June 30, 2009

 

Pro Rata
Share

 

Société Générale

 

$

65,517,857.14

 

$

60,267,857.14

 

$

53,571,428.57

 

$

46,875,000.00

 

$

33,482,142.86

 

26.78571

%

Wachovia Bank, N.A.

 

$

65,517,857.14

 

$

60,267,857.14

 

$

53,571,428.57

 

$

46,875,000.00

 

$

33,482,142.86

 

26.78571

%

CoBank, ACB

 

$

43,678,571.43

 

$

40,178,571.43

 

$

35,714,285.71

 

$

31,250,000.00

 

$

22,321,428.57

 

17.85714

%

Allied Irish Banks p.l.c.

 

$

21,839,285.71

 

$

20,089,285.71

 

$

17,857,142.86

 

$

15,625,000.00

 

$

11,160,714.29

 

8.92857

%

LaSalle Bank National Association

 

$

21,839,285.71

 

$

20,089,285.71

 

$

17,857,142.86

 

$

15,625,000.00

 

$

11,160,714.29

 

8.92857

%

Morgan Stanley Bank

 

$

17,471,428.57

 

$

16,071,428.57

 

$

14,285,714.29

 

$

12,500,000.00

 

$

8,928,571.43

 

7.14286

%

RZB Finance LLC

 

$

8,735,714.29

 

$

8,035,714.29

 

$

7,142,857.14

 

$

6,250,000.00

 

$

4,464,285.71

 

3.57143

%

TOTAL:

 

$

244,600,000.00

 

$

225,000,000.00

 

$

200,000,000.00

 

$

175,000,000.00

 

$

125,000,000.00

 

100.00000

%

 

--------------------------------------------------------------------------------


 

Schedule 3.01(j) –  Material Adverse Changes

 

The NYMEX contract price of natural gas has fallen from $13.10/MMBtu in
July 2008 to a low of approximately $6.12/MMBtu in October 2008 (for the
November contract).  The significant decline in the price of natural gas has
eroded the borrowing base availability prior to the winter season when the gas
is delivered to our customers at higher hedged prices.  The decline has reduced
overall inventory value per the borrowing base by approximately $40MM.  In
addition, the Company is required to record a write-down in the value of
inventory as of September 30, 2008 of approximately $7.3MM and has incurred a
further charge of $6.8MM from the application of weighted average cost of gas. 
The impact on the Company has been two-fold:  the inventory write-down will
impact the covenants without an amendment to the definition and the Company
projected that it would not have enough availability to meet its obligations
over the winter months without an over-advance in the borrowing base.

 

--------------------------------------------------------------------------------


 

Schedule 4.01 – Licensed Jurisdictions

 

MXenergy Inc. – DE Incorporated

 

Each state in which MXenergy Inc. is licensed by the applicable state utility
commission to supply natural gas or related products: *

 

FL, GA, IL, IN, KY, MD, MI, NJ, NY, OH, PA,

 

--------------------------------------------------------------------------------

*MXenergy Inc. is authorized to do business in the state of California, but the
state utility commission in California does not require natural gas marketers to
obtain a license in order to supply natural gas or related products.  MXenergy
Inc. is authorized to do business in the states of Tennessee and West Virginia,
but does not possess a license in order to supply natural gas or related
products in those states.

 

MXenergy Electric Inc. – DE Incorporated

 

Each state in which MXenergy Electric Inc. is licensed by the applicable state
utility commission to supply electricity or related products:*

 

CT, MA, NY, PA, TX

 

--------------------------------------------------------------------------------

*MXenergy Electric Inc. is authorized to do business in the states of Michigan,
New Jersey and Rhode Island, but does not possess a license in order to supply
electricity or related products in those states.

 

--------------------------------------------------------------------------------


 

Schedule 4.10 – Subsidiaries

 

[g285002kq33i001.jpg]

 

--------------------------------------------------------------------------------


 

Schedule 4.13 – Insurance Policies

 

Serviced by Marsh USA Inc.

Statement as of:  October 15, 2008

Notice: This statement is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for the use in
identifying the policies for audit purposes.

 

Line of Coverage

 

Carrier

 

Policy No.

 

Retention/Deductibles

 

Limits

 

Attach

 

Expire

 

Current
Premium

 

Casualty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

Chubb - Federal Insurance

 

000037112430

 

N/A

 

General Aggregate:

 

$

2,000,000

 

9/20/08

 

9/20/09

 

$

10,600

 

 

 

Company

 

 

 

N/A

 

BI/PD Each Occurrence:

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000

 

Employee Benefits E&O:

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property

 

Chubb - Federal Insurance

 

000037112430

 

 

 

Property

 

 

 

9/20/08

 

9/20/09

 

$

16,935

 

 

 

Company

 

 

 

 

 

Personal Property:

 

$

1,350,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EDP:

 

$

1,920,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Various per summary

 

Business Income Blanket:

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blanket Limit:

 

$

100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Various sublimits per summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000

 

Employee Theft:

 

$

250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000

 

Depositor’s Forgery:

 

$

100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile Liability

 

Chubb - Federal Insurance

 

000073543598

 

N/A

 

Hired & Non-Owned:

 

$

1,000,000

 

9/20/08

 

9/20/09

 

$

205

 

 

 

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers Compensation

 

Chubb - Federal Insurance

 

000078390827

 

N/A

 

Workers Compensation:

 

Statutory

 

9/20/08

 

9/20/09

 

$

62,393

 

 

 

Company

 

 

 

 

 

Employers Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each Accident:

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Limit:

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each Employee:

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella Liability

 

Chubb - Federal Insurance

 

000079833667

 

N/A

 

Umbrella Liability:

 

$10,000,000 Excess

 

9/20/08

 

9/20/09

 

$

19,341

 

 

 

Company

 

 

 

 

 

 

 

of Primary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability:

 

ACE Property & Casualty

 

XCP G24650625

 

N/A

 

Excess Liability:

 

$15,000,000 Excess

 

9/20/08

 

9/20/09

 

$

25,000

 

 

 

Insurance Company

 

 

 

 

 

 

 

of Underlying

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line of Coverage

 

Carrier

 

Policy No.

 

Retention/Deductibles

 

Limits

 

Attach

 

Expire

 

Current
Premium

 

FINPRO (Financial & Professional)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability (“D&O”)/

 

U.S. Specialty

 

14-MGU-08-A17899

 

$50,000 per Indemnifiable

 

Aggregate Limit of Liability for D&O:

 

$

15,000,000

 

11/8/08

 

11/8/09

 

$

53,176

 

Employment Practices Liability (“EPL”)/

 

Insurance Co. (“HCC”)

 

 

 

D&O/EPL Claim

 

Aggregate Limit of Liability for EPL:

 

$

4,000,000

 

 

 

 

 

 

 

Fiduciary Liability

 

 

 

 

 

$0 per Fiduciary Liability

 

Aggregate Limit of Liability for Fiduciary:

 

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim

 

(including Defense Costs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O

 

Arch Insurance Co.

 

DOX0023743-01

 

N/A

 

Aggregate Limit of Liability:

 

$

5,000,000

 

11/8/08

 

11/8/09

 

$

12,000

 

 

 

excess of:

 

 

 

 

 

excess of

 

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(including Defense Costs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial Crime

 

Hartford Fire Insurance

 

00FA025127008

 

$50,000 ($1,000 for Credit

 

Employee Theft:

 

$

5,000,000

 

7/1/08

 

11/8/09

 

$

13,249

 

 

 

Company (“The Hartford”)

 

 

 

Card Forgery and Personal

 

Depositors Forgery & Alteration:

 

$

5,000,000

 

 

 

 

 

(prepaid)

 

 

 

 

 

 

 

Accounts of Officers. No

 

Theft, Disappearance & Destruction:

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

deductible for Money &

 

Computer & Funds Transfer Fraud:

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Orders & Counterfeit Currency

 

Money Orders & Counterfeit Currency:

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

or ERISA Compliance)

 

Credit Card Forgery:

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Third Party Liability/Client Coverage:

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Investigative Expense:

 

$

50,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Personal Accounts of Officers:

 

$

100,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4.17 – Bank Accounts

 

SUBSIDIARIES

 

BANK ACCOUNT

 

 

 

MXenergy Electric Inc.

 

Wachovia Acct #2000008695525

 

 

 

 

 

The Huntington National Bank Account # 0189-2476728

 

 

 

MXenergy Inc.

 

Societe Generale DDA 00193852

 

 

 

 

 

Wachovia # 2000030372793 (AGL Security Deposits)

 

 

 

 

 

Wachovia # 2000030372683 (Texas Customer Deposits)

 

 

 

 

 

Wachovia LB VPEM 2000001122095

 

 

 

 

 

Citibank Checking 22416285

 

 

 

 

 

Wachovia # 2000018007530 (Legacy SESCo receipts)

 

 

 

 

 

Amegy Bank #51044923 (Legacy Vantage receipts)

 

 

 

 

 

LaSalle Bank #5800334715 Box # 1069 (Legacy GasKey receipts)

 

 

 

 

 

Wachovia # 2079961065281 (A/P)

 

 

 

 

 

Wachovia Concentration/Checking Acct # 2000008695512

 

 

 

 

 

Wachovia (Houston) Acct # 2000018007530

 

 

 

 

 

The Huntington National Bank Acct # 0189-2398262

 

 

 

 

 

JPMorgan Chase Acct # 304690295

 

 

 

Online Choice, Inc.

 

Wachovia # 2000011662367

 

--------------------------------------------------------------------------------


 

Schedule 4.24

Locations

 

(a)           Names under which Loan Parties have conducted business in last
five (5) years:

 

MXenergy

MXenergy Electric

MXenergy Electric (PA)

Total Gas & Electric

Total Gas & Electricity (PA)

GasKey

 

(b)           Entities and Loan Party has acquired or from whom any Loan Party
has acquired a significant amount of assets within the past five (5) years:

 

MXenergy Inc. acquired the assets of Total Gas & Electric, Inc. and Total Gas &
Electricity (PA) Inc. in March, 2004.  On August 31, 2006, Total Gas &
Electric, Inc. merged with and into MXenergy Inc.  On May 17, 2007, Total Gas &
Electricity (PA) Inc. merged with and into MXenergy Electric Inc.

 

MXenergy Inc. acquired the assets of Castle Power LLC in November, 2005.

 

MXenergy Inc. acquired the assets of Shell Energy Services Company, LLC in
August, 2006.

 

MXenergy Electric Inc. acquired the assets of Vantage Power Services, L.P. and
certain partners and individuals in May, 2007.

 

MXenergy Inc. acquired the GasKey division of PS Energy Group, Inc. in January,
2008.

 

MXenergy Inc. acquired the natural gas customers and inventory of Catalyst
Natural Gas, LLC in October, 2008.

 

(c)           Jurisdiction of organization for each Loan Party with
organizational identification number:*

 

MXenergy Inc.

 

Federal ID – 06-1543530

MXenergy Electric Inc.

 

Federal ID – 05-0572938

MXenergy Holdings Inc.

 

Federal ID – 20-2930908

OnlineChoice Inc.

 

Federal ID – 30-0146844

MXenergy Gas Capital Holdings Corp.

 

Federal ID – 20-3288871

MXenergy Electric Capital Holdings Corp.

 

Federal ID – 20-3288943

MXenergy Gas Capital Corp.

 

Federal ID – 20-3288904

MXenergy Electric Capital Corp.

 

Federal ID – 20-3289101

MXenergy Capital Holdings Corp.

 

Federal ID – 20-3288717

MXenergy Capital Corp.

 

Federal ID – 20-3288797

MXenergy Services Inc.

 

Federal ID – 20-2931858

Infometer.com Inc.

 

Federal ID – 06-1559733

 

--------------------------------------------------------------------------------

*All Loan Parties are incorporated in Delaware.

 

--------------------------------------------------------------------------------


 

(d)           Office Locations of Loan Parties:

 

Connecticut Office:

 

Maryland Office:

595 Summer Street

 

10010 Junction Drive

Suite 300

 

Suite 104-S

Stamford, CT 06901

 

Annapolis Junction, MD 20701

 

 

 

New Jersey Office:

 

Texas Office:

510 Thornall Street

 

711 Louisiana Street

Suite 270

 

Suite 1000

Edison, NJ 08837

 

Houston, TX 77002

 

 

 

Ohio Office:

 

Michigan Office:

12991 Clifton Blvd.

 

39555 Orchard Hill Place, Suite 600

Lakewood, OH 44107

 

Novi, MI 48375

 

 

 

Georgia Office:

 

 

2987 Clairmont Road, Suite 500

 

 

Atlanta, GA 30329

 

 

 

 

 

Inventory Locations of Borrowers and their Subsidiaries:

 

 

 

Baltimore Gas & Electric

 

National Fuel Gas

39 West Lexington Street

 

6363 Main Street

Baltimore, MD 21203

 

Williamsville, NY 14221

 

 

 

Dominion East Ohio

 

Nicor, Inc.

625 Liberty Avenue

 

1844 W. Ferry Road

Pittsburgh, PA 15222

 

Naperville, IL 60563

 

 

 

TCO (Columbia Gas Transmission Co.)

 

Northern Indiana Public Service Co.

12801 Fair Lakes Parkway

 

801 E. 86th Avenue

Fairfax, VA 22030

 

Merrillville, IN 46410

 

 

 

DTI (Dominion Transmission)

 

Southern Natural Gas Company

120 Tredegar Street

 

1900 5th Avenue North

Richmond, VA 23251

 

Birmingham, AL 35203

 

 

 

BP Canada Energy Company

 

Transcontinental Gas Pipeline

PO Box 200

 

2800 Post Oak Boulevard

Calgary, AB T2P 2H8

 

Houston, TX 77056

 

 

 

Panhandle Eastern Pipe Line

 

Atlanta Gas Light

5440 Westheimer Road

 

P. O. Box 4569

Houston, TX 77056-5306

 

Atlanta, GA 30302-4569

 

 

 

Petal Gas Storage, L.L.C.

 

 

1100 Louisiana, Suite 14.184

 

 

Houston, TX 77002

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6.01 – Existing Liens

 

·      Liens of Societe Generale and the Lenders permitted by the Intercreditor
Agreement

·      Liens of Denham Commodity Partners Fund LP permitted by the Intercreditor
Agreement

·      The following additional Liens:

 

Debtor[g285002kq39i001.gif]

 

Secured Party

 

Jurisdiction/Type

 

File No.

 

File Date

 

Type of Collateral

 

 

 

 

 

 

 

 

 

 

 

MXenergy Electric Inc.

 

Niagara Mohawk Power Corporation (“NMPC”)

 

Delaware UCC-1

 

619004809

 

6/05/06

 

Security interest in all Accounts Receivable, the Deposit and Unbilled Accounts
Receivable (as such terms are defined in the Agreement for Billing Services and
for the Purchase of Accounts Receivable dated as of June 02, 2005 (the
“Agreement”) between NMPC and MXenergy Electric Inc., and the accompanying
security agreement).

 

 

 

 

 

 

 

 

 

 

 

MXenergy Inc.

 

National Fuel Gas Distribution Corporation

 

Delaware UCC-1

 

60453704

 

2/07/06

 

Security interest in all accounts, general intangibles and chattel paper now or
hereafter owed to or acquired by MXenergy Inc. which constitute “Purchased
Customer Accounts” as defined in the Billing Services Agreement for Consolidated
Billing Service under Service Classification No. 19 between MXenergy Inc. and
National Fuel Gas Distribution Corporation dated November 29, 2005, as the same
may be amended or supplemented from time to time, and all proceeds thereof in
any form.

 

--------------------------------------------------------------------------------


 

Schedule 6.02 – Existing Debt

 

1

Contractual obligations (not in the ordinary course of business)

 

 

 

MXenergy has an obligation to pay a trailing volumetric fee for all accounts
purchased in the Castle acquisition that are on a variable rate contract. The
fee is payable quarterly in arrears when the accounts have paid their commodity
bills in full and is due at a rate of $0.07/Mmbu. In addition, any new accounts
that are introduced to MXenergy through Castle sales team will also be subject
to the $0.07/Mmbtu fee.

 

 

 

MXenergy has $0.5 million in escrow associated with the Vantage acquisition. 
This amount is security for additional payments that may be due Vantage.  The
earn-out obligations include an established percentage of the realized net
margin associated with the purchased contracts for the original contract term up
to a maximum of two years after the closing of the Vantage Acquisition. MXenergy
also has protection against abnormal levels of bad debt and customer attrition
under the acquisition contract.

 

 

 

MXenergy has an obligation to pay a trailing volumetric fee based on billed
volume for all customer accounts purchased in the PS Energy acquisition. The
fee is due every three months in arrears at a rate of $0.15  per MMBTU and
includes volumes associated with renewal customer contracts.  In addition, any
new accounts that are secured by MXenergy through the GasKey brand are also be
subject to an earn-out fee of $0.05 per MMBTU.  All such earn-out payments apply
through a period of three years after the acquisition date and are subject to a
discount rate of 1%.

 

 

 

MXenergy has an obligation to pay $150,000 to Catalyst Natural Gas, LLC on each
of December 10, 2008 and January 10, 2009, pursuant to a transition services
agreement in connection with the Catalyst acquisition.

 

2

Letters of Credit:

 

 

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Party

 

LC Amount

 

Date

 

 

 

 

 

 

 

 

 

AGL

 

36,247,000

 

7/18/2006

 

 

 

 

 

 

 

 

 

SONAT

 

4,100,000

 

7/20/2006

 

 

 

 

 

 

 

 

 

COLUMBIA GAS TRANSMISSION

 

2,100,000

 

7/21/2006

 

 

 

 

 

 

 

 

 

NJ NATURAL GAS CO.

 

400,000

 

7/21/2006

 

 

 

 

 

 

 

 

 

NY ISO

 

3,550,000

 

7/21/2006

 

 

 

 

 

 

 

 

 

COLUMBIA GROUP OF LDC’s (COH, CPA, CKY and CMD)

 

250,000

 

5/8/2006

 

 

 

 

 

 

 

 

 

IS0 NEW ENGLAND INC.

 

3,250,000

 

3/16/2007

 

 

 

 

 

 

 

 

 

MICHIGAN CONSOLIDATED GAS

 

1,200,000

 

1/30/2006

 

 

--------------------------------------------------------------------------------


 

 

NIPSCO

 

700,000

 

1/23/2006

 

 

 

 

 

 

 

 

 

PSEG

 

1,300,000

 

2/15/2006

 

 

 

 

 

 

 

 

 

STATE OF MICHIGAN (PUC)

 

100,000

 

10/2/2006

 

 

 

 

 

 

 

 

 

CORAL ENERGY RESOURCES (f/k/a SHELL ENERGY NORTH AMERICA)

 

10,300,000

 

7/31/2006

 

 

 

 

 

 

 

 

 

VPEM

 

3,600,000

 

6/26/2006

 

 

 

 

 

 

 

 

 

SEQUENT ENERGY

 

9,000,000

 

7/3/2007

 

 

 

 

 

 

 

 

 

TEXAS EASTERN (TETCO)

 

370,000

 

10/18/2006

 

 

 

 

 

 

 

 

 

PEOPLES GAS

 

60,000

 

10/24/2006

 

 

 

 

 

 

 

 

 

BG&E

 

253,717

 

10/31/2007

 

 

 

 

 

 

 

 

 

NICOR GAS

 

400,000

 

10/30/2006

 

 

 

 

 

 

 

 

 

USPS

 

581,950

 

2/7/2007

 

 

 

 

 

 

 

 

 

USPS

 

1,078,070

 

2/16/2007

 

 

 

 

 

 

 

 

 

EMPIRE STATE PIPELINE

 

40,000

 

4/2/2007

 

 

 

 

 

 

 

 

 

NATIONAL FUEL PIPELINE

 

70,000

 

4/2/2007

 

 

 

 

 

 

 

 

 

BRITISH COLUMBIA UTILITIES (CAD 250k)

 

250,000

 

12/6/2006

 

 

 

 

 

 

 

 

 

ERCOT

 

600,000

 

3/21/2008

 

 

 

 

 

 

 

 

 

CIMA ENERGY

 

4,500,000

 

11/1/2007

 

 

 

 

 

 

 

 

 

EAGLE ENERGY

 

700,000

 

9/6/2007

 

 

 

 

 

 

 

 

 

BG ENERGY

 

6,400,000

 

11/5/2007

 

 

 

 

 

 

 

 

 

MACQUARIE COOK ENERGY

 

2,200,000

 

11/28/2008

 

 

 

 

 

 

 

 

 

SHELL ENERGY NA (f/k/a CORAL POWER)

 

6,400,000

 

1/4/2008

 

 

 

 

 

 

 

 

 

CONSTELLATION ENERGY

 

700,000

 

1/24/2008

 

 

--------------------------------------------------------------------------------


 

 

TEXLA ENERGY

 

2,500,000

 

4/30/2008

 

 

 

 

 

 

 

 

 

CONSTELLATION ENERGY (power)

 

3,300,000

 

6/2/2008

 

 

 

 

 

 

 

 

 

SOCIETE GENERALE

 

35,000,000

 

6/23/2008

 

 

 

 

 

 

 

 

 

UBS ENERGY

 

600,000

 

9/2/2008

 

 

 

 

 

 

 

 

 

BP ENERGY CO. (power)

 

1,500,000

 

6/25/2008

 

 

 

 

 

 

 

 

 

BP ENERGY CO.

 

1,600,000

 

8/19/2008

 

 

 

 

 

 

 

 

 

BP CORP NA (power)

 

900,000

 

7/28/2008

 

 

 

 

 

 

 

 

 

CARGILL, INC.

 

100,000

 

11/13/2008

 

 

 

 

 

 

 

 

 

SEMPRA ENERGY TRADING

 

600,000

 

10/28/2008

 

 

 

 

 

 

 

 

 

SEMPRA ENERGY TRADING (power)

 

1,150,000

 

10/28/2008

 

 

 

 

 

 

 

 

 

TOTAL

 

$

147,950,737

 

 

 

 

3

Surety Bonds:

 

 

 

 

 

 

 

 

 

 

 

 

 

Bonds issued through Marsh:

 

 

 

 

 

 

STATE OF NJ, BPU (power)

 

250,000

 

2/17/2005

 

200,000 Bond # K0704334A – Secured by cash at 80% of the face amount. Broker:
Ace

 

 

 

 

 

 

 

 

 

STATE OF NJ, BPU (gas)

 

250,000

 

2/17/2005

 

200, 000 Bond # K07043351– Secured by cash at 80% of the face amount Broker: Ace

 

 

 

 

 

 

 

 

 

PENNSYLVANIA PUC

 

250,000

 

3/13/06

 

250,000 Bond # K07304997 Broker: Westchester Fire Insurance (MXenergy Electric
Inc.)

 

 

 

 

 

 

 

 

 

Bonds issued by International Fidelity:

 

 

 

 

 

 

 

 

 

 

 

 

 

ICC (Illinois Residential Customers)

 

150,000

 

7/24/2002

 

150,000 Bond # 972502

 

4

Outstanding Loans

 

 

 

 

 

 

$12 million outstanding under the Denham credit facility as of Closing Date.

 

--------------------------------------------------------------------------------


 

Schedule 6.05 – Investments

 

None other than Investments in Subsidiaries in the form of the guaranties set
forth below.  Subsidiaries benefit from all MXenergy Holdings Inc. financial and
credit transactions either directly or indirectly.

 

MXenergy Holdings Inc.

Financial Guaranties

 

Guaranteed Party

 

Date of Gty

 

Amount of Gty

 

Guarantor

 

 

 

 

 

 

 

 

 

US $ Guaranties:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANR Pipeline

 

2/20/2007

 

$

 100,000

 

MXenergy Holdings Inc.

 

BP Energy Company

 

1/30/2006

 

$

 5,000,000

 

MXenergy Holdings Inc.

 

BP Corporation North America

 

1/30/2006

 

$

 5,000,000

 

MXenergy Holdings Inc.

 

Columbia Gas/Gulf Transmission

 

11/30/2005

 

$

 1,000,000

 

MXenergy Holdings Inc.

 

Constellation Energy Commodities

 

8/14/2008

 

$

 500,000

 

MXenergy Holdings Inc.

 

CEC Consolidated Energy Co.

 

1/25/2006

 

$

 1,000,000

 

MXenergy Holdings Inc.

 

CMS Energy (Consumers)

 

1/30/2006

 

$

 1,000,000

 

MXenergy Holdings Inc.

 

Shell Energy / formerly Coral Energy

 

12/7/2005

 

$

 2,500,000

 

MXenergy Holdings Inc.

 

Dominion East Ohio

 

5/27/2008

 

$

 500,000

 

MXenergy Holdings Inc.

 

Dominion Transmission Inc.

 

8/2/2006

 

$

 1,820,000

 

MXenergy Holdings Inc.

 

DTE Energy Trading

 

1/29/2007

 

$

 250,000

 

MXenergy Holdings Inc.

 

ERCOT

 

5/14/2008

 

$

 133,000

 

MXenergy Holdings Inc.

 

Florida Gas Transmission Co.

 

11/30/2006

 

$

 500,000

 

MXenergy Holdings Inc.

 

Hess Corporation

 

11/30/2007

 

$

 250,000

 

MXenergy Holdings Inc.

 

Macquarie Cook Energy

 

8/21/2007

 

$

 3,000,000

 

MXenergy Holdings Inc.

 

NJNG

 

8/23/2005

 

$

 2,700,000

 

MXenergy Holdings Inc.

 

Panhandle Eastern Pipe Line Co

 

3/14/2008

 

$

 100,000

 

MXenergy Holdings Inc.

 

PEPCO Energy Company

 

1/30/2006

 

$

 1,000,000

 

MXenergy Holdings Inc.

 

PJM Interconnection LLC

 

3/17/2005

 

$

 250,000

 

MXenergy Holdings Inc.

 

Sempra

 

1/30/2006

 

$

 2,000,000

 

MXenergy Holdings Inc.

 

Sprague Energy

 

5/21/2006

 

$

 1,500,000

 

MXenergy Holdings Inc.

 

Texas Gas Transmission

 

2/21/2007

 

$

 25,000

 

MXenergy Holdings Inc.

 

TRANS. CO.

 

2/9/2006

 

$

 2,800,000

 

MXenergy Holdings Inc.

 

TXU

 

1/16/2006

 

$

 2,000,000

 

MXenergy Holdings Inc.

 

Vectren Energy

 

2/24/2006

 

$

 500,000

 

MXenergy Holdings Inc.

 

Virginia Power Energy

 

2/24/2006

 

$

 1,000,000

 

MXenergy Holdings Inc.

 

 

 

 

 

 

 

 

 

Total of all Guarantees Issued:

 

 

 

$

36,428,000

 

 

 

 

 

 

 

 

 

 

 

Canadian $ Guaranties:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ontario Energy Board

 

10/29/2003

 

$

250,000

 

MXenergy Inc.

 

 

 

 

 

 

 

 

 

Total:

 

 

 

$

250,000

 

 

 

 

 

 

 

 

 

 

 

Exchange rate

 

 

 

0.8234

 

 

 

 

 

 

 

 

 

 

 

Total in US $

 

 

 

$

205,850

 

 

 

 

 

 

 

 

 

 

 

Grand total of outstanding guaranties in US $

 

 

 

$

36,6633,850

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6.08 – Affiliate Transactions

 

1.             Greenhill Capital

 

MXenergy has entered into an agreement with Greenhill & Co. (an Affiliate of
Greenhill Capital Partners, which is an Affiliate of MXenergy Holdings Inc.) for
advisory services.  MXenergy pays a quarterly retainer of $75,000 to Greenhill
and is subject to additional fees in the event a successful transaction is
consummated.  The total fees payable are based on the size of the completed
transaction and retainer fees paid will be net against the total success fee.

 

2.             Paul Hastings Janofsky & Walker

 

A partner at Paul Hastings is director and significant shareholder of MXenergy
Holdings Inc.  MXenergy uses Paul Hastings as primary legal counsel for
securities, financing and corporate matters.  MXenergy pays the standard billing
rates less a 10% courtesy discount for work performed by Paul Hastings.

 

3.             Jeffrey A. Mayer/Steven Murray/Carole R. Artman-Hodge

 

Mr. Mayer is the Chairman of the Board of Directors and CEO/President of
MXenergy Holdings Inc.  Mr. Murray is on the Board of Directors and is COO of
MXenergy Holdings Inc.  Ms. Artman-Hodge is on the Board of Directors and is
Executive Vice President of MXenergy Holdings Inc.  These individuals are paid a
salary and receive other compensation and benefits as an employee.

 

4.             Management Fees

 

Effective for the three months ended September 30, 2007, the Company agreed to
pay Denham Commodity Partners Fund LP, Daniel Bergstein and Charter Mx LLC (a
significant stockholder of MXenergy Holdings Inc.), an aggregate annual fee of
$0.9 million, payable in equal quarterly amounts, for management consulting
services provided to MXenergy.

 

5.             Credit Agreement with Denham Commodity Partners Fund LP

 

Denham Commodity Partners Fund LP (“Denham”) is a significant stockholder of the
Company.  Denham has extended a $12.0 million line of credit to MXenergy, which
bears interest at 9% per annum (the “Denham Credit Facility”).  The termination
date for the Denham Credit Facility is May 19, 2010, at which time any
outstanding principal balance becomes due.

 

6.             Bridge Loan from Denham, Charter Mx LLC and Certain Members of
Management

 

Denham, Charter Mx LLC, Jeffrey Mayer, Chaitu Parikh, Carole R. Artman-Hodge and
Steven Murray are Bridge Lenders under the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 6.09 – Restrictive Agreements

 

1.             Amended and Restated Loan Agreement between Denham Commodity
Partners Fund LP (f/k/a Sowood Commodity Partners Fund LP f/k/a Lathi, LLC) and
MXenergy Inc. dated November 14, 2003, as amended by Amendment No. 1 dated
March 25, 2004, Amendment No. 2 to Amended and Restated Security Agreement dated
July 25, 2006, Amendment No. 3 to Amended and Restated Loan Agreement dated
July 25, 2006, and Amendment No. 4 to Amended and Restated Loan Agreement dated
January 9, 2008

 

2.             Billing Agent Agreement between Baltimore Gas and Electric
Company and MXenergy Inc. (formerly MXenergy.com Inc.), dated as of October 26,
1999

 

3.             Billing Agreement (Option 2) between The East Ohio Gas Company
d/b/a Dominion East Ohio and MXenergy Inc. dated December 22, 2003

 

4.             Accounts Receivable Purchase Agreement between Columbia Gas of
Pennsylvania, Inc. and MXenergy.com Inc. dated October 1, 2001

 

5.             Accounts Receivable Purchase Agreement between Columbia Gas of
Kentucky, Inc. and MXenergy Inc. dated November 1, 2005

 

6.             Accounts Receivable Purchase Agreement between Columbia Gas of
Ohio, Inc. and MXenergy Inc. dated August 8, 2005

 

7.             Authorized Gas Supplier Agreement between Consumers Energy
Company and MXenergy Inc. dated January 15, 2002, as amended by Amendment No. 1
dated April 1, 2003, Amendment No. 2 dated as of March 31, 2005, and Amendment
No. 3 dated March 32, 2007

 

8.             Authorized Gas Supplier Agreement between Michigan Consolidated
Gas Company and MXenergy Inc. dated April 1, 2008

 

9.             Consolidated Utility Billing Service and Assignment Agreement
between Consolidated Edison Company of New York, Inc. and MXenergy Inc. dated
April 1, 2008

 

10.           Consolidated Utility Billing Service and Assignment Agreement
between Consolidated Edison Company of New York, Inc. and MXenergy Electric Inc.
dated April 1, 2008

 

11.           Accounts Receivable Purchase Agreement between Northern Indiana
Public Service Company and MXenergy Inc. dated December 1, 2006

 

12.           Service Agreement Gas Distribution Access Rule between Union Gas
and MXenergy (Canada) Ltd., dated as of January 10, 2008

 

13.           Agreement for Billing Services and for the Purchase of Accounts
Receivable between Niagara Mohawk Power Corporation and MXenergy Electric Inc.
dated as of May 31, 2006

 

14.           Agreement for Billing Services and for the Purchase of Accounts
Receivable between Niagara Mohawk Power Corporation and MXenergy Inc. dated as
of May 16, 2006

 

--------------------------------------------------------------------------------


 

15.           Third Party Supplier Agreement between Public Service Electric and
Gas Company and MXenergy Inc. dated April 07, 2005

 

16.           Agreement for Billing and Collection Services between New Jersey
Natural Gas Company and MXenergy Inc. dated October 03, 2005

 

17.           Nicor Gas Consolidated Billing Services Agreement between Northern
Illinois Gas Company, d/b/a Nicor Gas Company, and MXenergy Inc., dated as of
March 1, 2002

 

18.           Master Power Purchase and Sale Agreement between DTE Energy
Trading, Inc. and MXenergy Electric Inc. dated March 8, 2005

 

19.           Operating Agreement between DTE Energy Trading, Inc. and MXenergy
Electric Inc., dated as of March 8, 2005

 

20.           Security Agreement dated March 8, 2005 between MXenergy Electric
Inc. and DTE Energy Trading, Inc. dated March 8, 2005

 

21.           Consolidated Billing and Assignment Agreement dated July 12, 2007
between Orange and Rockland Utilities, Inc. and MXenergy Electric, Inc.

 

22.           Consolidated Billing and Assignment Agreement dated July 12, 2007
between Orange and Rockland Utilities, Inc. and MXenergy Inc.

 

23.           Consolidated Billing and Assignment Agreement between Orange and
Rockland Utilities, Inc. and MXenergy Inc.

 

24.           Billing Services Agreement between Rochester Gas and Electric and
MXenergy Inc. dated May 17, 2005

 

25.           Billing Services Agreement between Rochester Gas and Electric and
MXenergy Electric Inc. dated April 14, 2005

 

26.           Billing Services Agreement between New York State Electric and Gas
Corporation and MXenergy Electric Inc. dated March 30, 2005

 

27.           Billing Services Agreement between New York State Electric and Gas
Corporation and MXenergy Inc. dated March 30, 2005

 

28.           Billing Services Agreement between Central Hudson Gas & Electric
Corporation and MXenergy Inc. dated February 2, 2006

 

29.           Billing Services Agreement between Central Hudson Gas & Electric
Corporation and MXenergy Electric Inc. dated February 2, 2006

 

30.           Services Agreement between South Jersey Gas and MXenergy Inc.
dated July 31, 2008

 

31.           Billing Services Agreement for Consolidated Billing Service Under
Service Classification No. 19 between National Fuel Gas and MXenergy Inc. dated
November 29, 2005

 

--------------------------------------------------------------------------------


 

32.           Quick Collect Agreement between Western Union Financial
Services, Inc. and Shell Energy Services Company, L.L.C. dated August 21, 2002
as amended by Addendum dated September 20, 2002

 

33.           Competitive Electric Supplier Service Agreement between
Massachusetts Electric Company and MXenergy Electric Inc. dated September 3,
2004

 

34.           Customer Aggregation Agreement between Columbia Gas of
Maryland, Inc. and MXenergy Inc. dated November 1, 1998

 

35.           Vectren Choice Supplier Pooling Agreement between Vectren Energy
Delivery of Ohio, Inc. and MXenergy Inc. dated as of September 8th, 2008

 

36.           Electronic Commerce System User Agreement between Pacific Gas and
Electric Company and MXenergy Inc. dated as of June 25, 2008

 

37.           Core Gas Aggregation Service Agreement between Pacific Gas and
Electric Company and MXenergy Inc. dated as of October 1, 2008

 

38.           Consolidated Billing Authorization Form between Pacific Gas and
Electric Company and MXenergy Inc. dated as of October 1, 2008

 

39.           Service Agreement between The East Ohio Gas Company d/b/a Dominion
East Ohio and MXenergy Inc., dated as of December 22, 2003

 

40.           Supplier Aggregation Service Agreement between Northern Indiana
Public Service Company and MXenergy Inc. dated December 1, 2006

 

41.           Supplier Aggregation Agreement between Northern Illinois Gas
Company d/b/a Nicor Gas Company and MXenergy Inc. dated January 24, 2002

 

42.           The Brooklyn Union Gas Company d/b/a National Grid NY and KeySpan
Gas East Corporation d/b/a National Grid Billing Services, Purchase of Accounts
Receivables and Assignment Agreement partially executed as of October 10th, 2008

 

--------------------------------------------------------------------------------


 

Schedule 10.02 – Addresses for Notice

 

MXENERGY INC.

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

Chaitu Parikh

Kristin A. Kreuder, Esq.

 

Address:

595 Summer Street, Suite 300

595 Summer Street, Suite 300

 

 

Stamford, Connecticut 06901

Stamford, Connecticut 06901

 

 

 

 

 

Telephone:

203.356.1318 ext. 7712

203.356.1318 ext. 7735

 

Facsimile:

203.975.9659

203.316.0417

 

Email:

cparikh@mxenergy.com

kkreuder@mxenergy.com

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

Barbara Paulsen

Sylvia Pace

 

Title:

Relationship Manager

Analyst/Loans Servicing

 

Address:

1221 Avenue of the Americas

1221 Avenue of the Americas, 12th Floor

 

 

New York, New York 10020

New York, New York 10020

 

 

 

 

 

Telephone:

212.278.6496

212.278.7598

 

Facsimile:

212.278.7417

212.278.7343

 

Email:

barbara.paulsen@sgcib.com

silvia.pace@sgcib.com

 

 

 

 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

John Puckhaber

Wendolyn London

 

Title:

Senior Vice President

Assistant Vice President

 

Address:

190 River Road, NJ3181

190 River Road, NJ3181

 

 

Summit, NJ 07901

Summit, NJ 07901

 

 

 

 

 

Telephone:

908.598.3208

908.598.3216

 

Facsimile:

908.598.3281

908.598.3233

 

Email:

john.puckhaber@wachovia.com

wendolyn.london@wachovia.com

 

 

--------------------------------------------------------------------------------


 

CoBANK, ACB

 

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

Dale Keyes

Laura Bender

 

Title:

Vice President

Syndications / Closing

 

Address:

5500 South Quebec Street

5500 South Quebec Street

 

 

Greenwood Village, Colorado 80111

Greenwood Village, Colorado 80111

 

 

 

 

 

Telephone:

303.694.5850

303.740.6454

 

Facsimile:

303.796.1437

303.694.5851

 

Email:

dkeyes@cobank.com

closing@cobank.com

 

 

 

 

 

MORGAN STANLEY BANK

 

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

Scott Taylor

Carrie D Johnson

 

Title:

Executive Director

 

 

Address:

750 Seventh Avenue, Floor 11

201 South Main Street, 5th Floor

 

 

New York, NY 10019

Salt Lake City, UT 84111-2215

 

Telephone:

212.762.0681

801.236.3655

 

Facsimile:

212.507.6574

718.233.0967

 

Email:

Scott.T.Taylor@morganstanley.com

Carrie.D.Johnson@morganstanley.com

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

David Maiorella

Debbie Hollins

 

Title:

Senior Vice President

Portfolio Management Administrator

 

Address:

AZ1-200-19-11
201 E Washington St., 19th Floor

AZ1-200-19-11
201 E Washington St., 19th Floor

 

 

Phoenix, AZ 85004

Phoenix, AZ 85004

 

 

 

 

 

Telephone:

602.523.2339

602.523.2009

 

Facsimile:

602.523.2750

602.523.2750

 

Email:

david.p.maiorella@bankofamerica.com

deborah.e.hollins@bankofamerica.com

 

 

--------------------------------------------------------------------------------


 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

Mark K. Connelly, CFA

Eimear O’Meara/Bernice Ruane

 

Title:

Senior Vice President

 

 

Address:

Allied Irish Bank

Allied Irish Banks – Corporate Operations

 

 

1111 Bagby Street, Suite 2245

2nd Floor, Iona House, Shelbourne Road

 

 

Houston, TX 77002

Ballsbridge, Dublin 4, Ireland

 

 

 

 

 

Telephone:

713 292-1025

+353 1 641 6642

 

Facsimile:

 

+353 1 608 9795

 

Email:

mark.k.connelly@aibny.com

aib.capmkts.ny@aib.ie

 

 

 

 

 

RZB FINANCE LLC

 

 

 

 

 

Credit Contact

Administrative Contact

 

 

 

 

 

Name:

Astrid Wilke

Irma Soto

 

Title:

Vice President

 

 

Address:

1133 Avenue of the Americas

1133 Avenue of the Americas

 

 

16th Floor

16th Floor

 

 

New York, New York 10036

New York, New York 10036

 

 

 

 

 

Telephone:

212.845.4131

212.845.4104

 

Facsimile:

212.944.6389

212.944.6389

 

Email:

awilke@rzbfinance.com

irma.soto@rzbfinance.com

 

 

 

DENHAM COMMODITY PARTNERS FUND LP

 

 

 

Name:

Patty Danier

 

Title:

Account Manager

 

Address:

200 Clarendon Street

 

 

25th Floor

 

 

Boston, Massachusetts 02116

 

 

 

 

Telephone:

617.531.4854

 

Facsimile:

617.236.8919

 

Email:

dcm.fundaccounting @denhamcapital.com

 

--------------------------------------------------------------------------------


 

 

CHARTER MX LLC

 

 

 

 

 

 

 

Name:

William Laduyt

 

 

 

Title:

Senior Partner

 

 

 

Address:

535 Madison Avenue

 

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

 

Telephone:

212.584.3216

 

 

 

Facsimile:

212.750.9704

 

 

 

Email:

wlanduyt@charterhousegroup.com

 

 

 

 

 

 

 

MANAGERS – BRIDGE LOAN LENDERS

 

 

 

 

 

 

Name:

Jeffrey Mayer

Steven Murray

Address:

595 Summer Street

711 Louisiana Street

 

Suite 300

Suite 100

 

Stamford, CT 06901-1407

Houston, TX 77002

 

 

 

Telephone:

203.975.9659 Ext. 7715

713.357.2639

Facsimile:

203.975.9659

713.357.2990

Email:

jmayer@mxenergy.com

smurray@mxenergy.com

 

 

 

Name:

Chaitu Parikh

Carole R. Artman-Hodge

Address:

595 Summer Street

595 Summer Street

 

Suite 300

Suite 300

 

Stamford, CT 06901-1407

Stamford, CT 06901-1407

 

 

 

Telephone:

203.356.1318 Ext. 7712

203.975.9659 Ext. 7711

Facsimile:

203.975.9659

203.975.9659

Email:

cparikh@mxenergy.com

chodge@mxenergy.com

 

--------------------------------------------------------------------------------